Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote such omissions.

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

IDX INFORMATION SYSTEMS CORPORATION,

 

IDX R&D ISRAEL LTD.,

 

REALTIMEIMAGE LTD.,

 

REALTIMEIMAGE, INC.,

 

AND

 

HTI ASSOCIATES, LLC

 

APRIL 27, 2005



--------------------------------------------------------------------------------

Pursuant to Item 601(b)(2) of Regulation S-K, the following exhibits are
omitted.

Such omitted exhibits will be furnished supplementally to the Commission upon
request.

 

EXHIBITS

 

Exhibit A

  

-

  

    Charter Amendment

Exhibit B-1

  

-

  

    List of Signatories to Seller Voting Agreement

Exhibit B-2

  

-

  

    Form of Seller Voting Agreement

Exhibit C

  

-

  

    Bill of Sale

Exhibit D

  

-

  

    Assignment and Assumption Agreement

Exhibit E

  

-

  

    Assumed Contracts

Exhibit F-1

  

-

  

    Form of Seller Legal Opinion from U.S. Counsel

Exhibit F-2

  

-

  

    Form of Seller Legal Opinion from Israel Counsel

Exhibit G

  

-

  

    Form of Estoppel Certificate

Exhibit H

  

-

  

    Form of Acquiror Legal Opinion

Exhibit I

  

-

  

    Form of Confirmatory Assignment Agreement

Exhibit J

  

-

  

    Form of Escrow Agreement

Exhibit H

  

-

  

    Transaction Bonus Plan



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 27, 2005 (the “Agreement Date”), by and between IDX Information Systems
Corporation, a Vermont corporation (“Acquiror Parent”), IDX R&D Israel Ltd., an
Israeli company (“Acquiror Sub,” and collectively with Acquiror Parent,
“Acquiror”), RealTimeImage Ltd., an Israeli company (the “Parent”),
RealTimeImage, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (the “Sub”) and HTI Associates, LLC as the initial Shareholders’ Agent
hereunder (as defined in Section 8.7). Parent and Sub are sometimes each
referred to herein as a “Seller” and collectively, as “Sellers”.

 

RECITALS

 

A. Sellers are engaged in the business of designing, developing, manufacturing
and marketing Web-based imaging products and services, including Web-based
picture archiving communications systems for healthcare enterprises and the
license of certain intellectual property and provision of certain services and
the grant of certain rights to Kodak Polychrome Graphics LLC and Kodak
Polychrome Graphics Company Ltd. pursuant to (i) the Transition Services
Agreement by and among RealTimeImage Inc., RealTimeImage Ltd, Kodak Polychrome
Graphics LLC, Kodak Polychrome Graphics Company Ltd. and Kodak Polychrome
Graphics Israel Ltd. dated May 13, 2004 (ii) the Intellectual Property Agreement
by and among RealTimeImage Inc., RealTimeImage Ltd., Kodak Polychrome Graphics
Hungary, Ltd. and Kodak Polychrome Graphics LLC effective as of May 13, 2004
(the “Business”).

 

B. The Boards of Directors of the Seller and Acquiror have determined that it
would be advisable and in the best interests of the securityholders of their
respective companies that Acquiror purchase from Seller, and Seller sell,
transfer and assign to Acquiror (or its designated subsidiary) the assets of
Seller and, in connection therewith, Acquiror (or its designated subsidiary)
will assume certain liabilities of Seller, all on the terms set forth herein
(the “Asset Purchase”), and, in furtherance thereof, has approved the Asset
Purchase and the other transactions contemplated by this Agreement.

 

C. Sellers and Acquiror desire to make certain representations, warranties,
covenants and other agreements in connection with the Asset Purchase as set
forth herein.

 

D. Concurrently with the execution of this Agreement and as a material
inducement to the willingness of Acquiror to enter into this Agreement, (i) Zvi
Eintracht (the “Founder”) is executing an Employment, Noncompetition and
Nondisclosure Agreement with Acquiror, and (ii) certain other employees of
Sellers identified on Schedule 6.3(g)-1 hereto are executing Employment and
Nondisclosure Agreements with Acquiror, in each case to become effective upon
the Closing.

 

E. In connection with the consummation of the Asset Purchase, Parent will
solicit the approval of the shareholders of Parent to an amendment to Parent’s
Articles of Association in the form attached hereto as Exhibit A (the “Charter
Amendment”) such that upon liquidation of Parent following the consummation of
the Asset Purchase, 78.23% of the assets of Parent shall be distributed to the
holders of Parent Preferred Shares (as defined below) in accordance with
Parent’s Articles of Association and the remaining assets of Parent shall be
distributed to the holders of Parent Ordinary Shares.

 

F. As soon as is reasonably practicable following the execution and delivery of
this Agreement, Parent will hold a meeting of the shareholders of Parent to
approve the Charter Amendment, the Asset Purchase and the adoption of this
Agreement. Concurrently with the execution of this Agreement, each shareholder
of Parent listed in Exhibit B-1 is executing a voting agreement and irrevocable
proxy with Acquiror substantially in the form attached hereto as Exhibit B-2
(the “Seller Voting Agreement”).

 

1



--------------------------------------------------------------------------------

G. The Board of Directors of Parent has adopted a bonus plan providing for the
payment by Parent of cash bonuses to certain employees contingent upon closing
of the Asset Purchase (the “Transaction Bonus Plan”), a copy of which is
attached hereto as Exhibit H.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

THE ASSET PURCHASE

 

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below. Unless indicated otherwise, all mathematical
calculations contemplated hereby shall be made without rounding.

 

“Accounts Receivable” means trade accounts receivable of Sellers as determined
in accordance with GAAP, consistently applied, that have been outstanding for 60
days or less as of the Closing.

 

“Affiliate” means an “affiliate” within the meaning of Rule 144 or Rule 145
promulgated under the Securities Act.

 

“Business Day” means a day (a) other than Saturday or Sunday and (b) on which
commercial banks are open for business in New York.

 

“Cal-COBRA” means the California Insurance Code Section 10128.50-10128.59 and
California Health Insurance Code Section 1366.20-1366.29.

 

“Cash Assets” means the unrestricted cash and cash equivalent assets of Sellers
in Sellers’ banks or on hand, as determined in accordance with GAAP,
consistently applied.

 

“cash equivalent assets” means highly liquid short-term investments with
original maturities of ninety (90) days or less.

 

“Charter Documents” means the Memorandum of Association and Articles of
Association, each as amended, of Parent.

 

“Closing Holder” means a Parent Shareholder as of immediately prior to the
Closing.

 

“Closing Holder’s Pro Rata Share” means, with respect to a particular Closing
Holder, such Closing Holder’s percentage interest in any distribution of assets
by Parent upon liquidation as determined by and in accordance with the
provisions of Parent’s Articles of Association, as amended by the Charter
Amendment.

 

“COBRA” means the United States Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and the rules and regulations promulgated thereunder.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Contract” means any formal or informal written, oral or other agreement,
contract, subcontract, lease, binding understanding, promise, instrument, note,
option, warranty, purchase order, license, sublicense, insurance policy, benefit
plan, commitment or undertaking of any nature as of the date hereof or as may
hereafter be in effect.

 

“Encumbrance” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, charge, security interest, title retention device, conditional
sale or other security arrangement, collateral assignment, claim, charge,
adverse claim of title or ownership, restriction or other encumbrance of any
kind in respect of such asset (including any restriction on (i) the voting of
any security or the transfer of any security or other asset, (ii) the receipt of
any income derived from any asset, (iii) the use of any asset, and (iv) the
possession, exercise or transfer of any other attribute of ownership of any
asset).

 

“Environmental and Safety Laws” means any laws, ordinances, codes, regulations,
rules, policies and orders that are intended to assure the protection of the
environment, or that classify, regulate, call for the remediation of, require
reporting with respect to, or list or define air, water, groundwater, solid
waste, hazardous or toxic substances, materials, wastes, pollutants or
contaminants, or which are intended to assure the safety of employees, workers
or other persons, including the public.

 

“ERISA Affiliate” means any other person or entity under common control with
Seller within the meaning of Section 414(b), (c), (m) or (o) of the Code and the
regulations thereunder.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder.

 

“Escrow Cash” means $2,425,000.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality, in each
case whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, Taxing or other governmental or quasi-governmental authority.

 

“Intellectual Property” means worldwide industrial and intellectual property
rights and all rights associated therewith, and all rights to all patents and
applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof, all inventions
(whether patentable or not), invention disclosures, improvements, trade secrets,
proprietary information, know how, technology, technical data, proprietary
processes and formulae, algorithms, specifications, customer lists and supplier
lists, all industrial designs and any registrations and applications therefor,
all trade names, logos, common law trademarks and service marks, trademark and
service mark registrations and applications therefor, Internet domain names,
Internet and World Wide Web URLs or addresses, all copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto, all mask works, mask work registrations and applications therefor, and
any equivalent or similar rights in semiconductor masks, layouts, designs,
architectures or topology, all computer software, including all source code,
object code, programs, objects, modules, routines, firmware, development tools,
files, records and data, all schematics, netlists, test methodologies, test
vectors, emulation and simulation tools and reports, hardware development tools,
and all rights in prototypes, breadboards and other devices, all databases and
data collections and all rights therein, all moral and economic rights of
authors and inventors, however denominated, and any similar or equivalent rights
to any of the foregoing, and all tangible embodiments of the foregoing.

 

3



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

 

“knowledge” means, with respect to any fact, circumstance, event or other matter
in question, the knowledge of such fact, circumstance, event or other matter
after reasonable inquiry of (a) an individual, if used in reference to an
individual, or (b)(i) with respect to Parent and Sub, Zvi Eintracht, Gideon
Marks, Shai Dekel, Alexander Ovsiankin, Laurence Keselbrener, Zohar Elhanani and
the directors and officers of each of Parent and Sub, or (ii) with respect to
either Acquiror Parent or Acquiror Sub, the directors and officers of such
entity (the persons specified in clause (b)(i) and b(ii) are collectively
referred to herein as the “Entity Representatives”). Any such individual or
Entity Representative will be deemed to have knowledge of a particular fact,
circumstance, event or other matter if (i) such fact, circumstance, event or
other matter is reflected in one or more documents (whether written or
electronic) contained in books and records of such Person that would reasonably
be expected to be reviewed by an individual who has the duties and
responsibilities of such individual or Entity Representative in the customary
performance of such duties and responsibilities, or (ii) such knowledge could be
obtained from reasonable inquiry of the persons employed by the relevant Person
who are charged with administrative or operational responsibility for such
matters for such Person.

 

“Legal Requirements” means any law, statute, constitution, principle of common
law, resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and any orders,
writs, injunctions, awards, judgments and decrees applicable to Sellers or to
any of Sellers’ assets, properties or business.

 

“Liabilities” means debts, liabilities, accounts payable and obligations,
whether accrued or fixed, absolute or contingent, material or immaterial,
determined or determinable, known or unknown, including those arising under any
Legal Requirement and those arising under any Contract.

 

“Material Adverse Effect” with respect to any entity means any change, event,
violation, inaccuracy, circumstance or effect (each, an “Effect”) that,
individually or taken together with all other Effects, and regardless of whether
or not such Effect constitutes a breach of the representations or warranties
made by such entity in this Agreement, is, or is reasonably likely to, (i) be or
become materially adverse to the condition (financial or otherwise), properties,
assets (including intangible assets), liabilities, business, capitalization,
operations or results of operations of such entity and its subsidiaries, taken
as a whole, or (ii) materially impede or delay such entity’s ability to
consummate the transactions contemplated by this Agreement in accordance with
its terms and applicable Legal Requirements, except to the extent that any such
Effect results or arises directly from one or more of the following (i) changes
in general United States, Israel or world economic or business conditions that
do not disproportionately affect such entity as compared to such entity’s
competitors, (ii) changes or events affecting the industry generally in which
such entity operates provided that such changes or events do not
disproportionately affect such entity as compared to such entity’s competitors,
or (iii) the announcement of the Asset Purchase.

 

“OCS Approval” means the written approval of the Israeli Office of the Chief
Scientist with respect to the transfer to Acquiror Sub of all rights in and to
File Number 32569 (the iPACS Ortho product) and all other Intellectual Property
or other rights developed or derived under any OCS approved program under any
file number, which is or will be subject to the restrictions under the Israeli
Encouragement of Research and Development in Industry Law 5744 – 1984 and any
regulations thereof (the “OCS Law”).

 

“Parent Capital Stock” means the share capital of Parent.

 

4



--------------------------------------------------------------------------------

“Parent Options” means outstanding options to purchase ordinary shares of
Parent.

 

“Parent Ordinary Shares” means the ordinary shares, NIS 0.01, of Parent.

 

“Parent Preferred Shares” means the Parent Series A Stock, the Parent Series B
Stock, the Parent Series B-1 Stock, the Parent Series C Stock, the Parent Series
C-1 Stock and the Parent Series D Stock.

 

“Parent Shareholders” means the holders of issued and outstanding shares of
Parent Ordinary Shares and Parent Preferred Shares.

 

“Parent Series A Stock” means the Series A Preferred Shares, NIS 0.01, of the
Parent.

 

“Parent Series B Stock” means the Series B Preferred Shares, NIS 0.01, of the
Parent.

 

“Parent Series B-1 Stock” means the Series B-1 Preferred Shares, NIS 0.01, of
the Parent.

 

“Parent Series C Stock” means the Series C Preferred Shares, NIS 0.01, of the
Parent.

 

“Parent Series C-1 Stock” means the Series C-1 Preferred Shares, NIS 0.01, of
the Parent.

 

“Parent Series D Stock” means the Series D Preferred Shares, NIS 0.01, of the
Parent.

 

“Parent Series D-1 Stock” means the Series D-1 Preferred Shares, NIS 0.01, of
the Parent.

 

“Parent Series D-2 Stock” means the Series D-2 Preferred Shares, NIS 0.01, of
the Parent.

 

“Parent Warrants” means warrants to purchase shares of Parent Capital Stock.

 

“Permitted Encumbrance” means (i) Encumbrances of carriers, landlords,
warehousemen, mechanics and material-men, and other like Encumbrances incurred
in the ordinary course of business securing obligations that are not yet
delinquent or being contested in good faith; (ii) deposits or pledges made in
the ordinary course of business in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pension or other social
security obligations; (iii) Encumbrances for Taxes not yet due and payable or
due but not delinquent, or that are being contested in good faith; (iv)
non-exclusive end-user object code licenses with respect to Sellers Products
entered into in the ordinary course of business; and (vi) Encumbrances on
Intellectual Property licensed by the Seller from third parties of which Seller
has no knowledge.

 

“Person” means any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or Governmental Entity.

 

“Purchase Price” means $15,481,000, plus VAT, if any.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

5



--------------------------------------------------------------------------------

“Seller Ancillary Agreements” means all agreements and documents to which Seller
is or will be a party that are required to be executed pursuant to this
Agreement.

 

“Seller Current Assets” means all current assets of Sellers that would be
required to be set forth on the face of a consolidated balance sheet of Sellers
prepared in accordance with GAAP, consistently applied.

 

“Seller Current Liabilities” means all current liabilities of Sellers that would
be required to be set forth on the face of a consolidated balance sheet of
Sellers prepared in accordance with GAAP, consistently applied.

 

“Seller Employee Plans” means any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written or unwritten or otherwise, funded or unfunded,
including without limitation, each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, which is or has been maintained, contributed to, or
required to be contributed to, by Seller, any Subsidiary or any ERISA Affiliate
for the benefit of any current, former or retired employee, consultant, or
director of Sellers and any ERISA Affiliate or with respect to which Sellers or
any ERISA Affiliate have or may have any liability or obligation, including
without limitation, any Seller Foreign Plan.

 

“Seller Foreign Plan” means any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written or unwritten or otherwise, funded or unfunded,
which is or has been maintained, contributed to, or required to be contributed
to, by Sellers or any ERISA Affiliate for the benefit of any current, former or
retired employee, consultant, or director of Sellers and any ERISA Affiliate or
with respect to which Seller or any ERISA Affiliate has or may have any
liability or obligation maintained or contributed to by Sellers and any ERISA
Affiliate under the laws or applicable customs or rules of the relevant
jurisdiction outside of the United States.

 

“Seller Products” means all software, products or services currently made,
marketed, licensed, sold, or distributed by or on behalf of Sellers on or prior
to the Closing Date, and all software code, algorithms, and related technology
of Sellers, in their current state of development as of the Closing, embodied or
included in the following: (i) [**]; (ii) [**]; (iii) [**]; and (iv) any of the
inventions claimed in any of Seller’s issued patents or pending patent
applications.

 

“Seller Transaction Expenses” means all costs and expenses incurred by each
Seller, its officers, directors and employees and the Parent Shareholders in
connection with the Asset Purchase, this Agreement, the Seller Ancillary
Agreements and the transactions contemplated hereby, including any fees and
expenses of legal counsel, financial advisors, investment bankers and
accountants.

 

“Subsidiary” means any corporation, association, business entity, partnership,
limited liability company or other Person of which Seller, either alone or
together with one or more Subsidiaries or by one or more other Subsidiaries (i)
directly or indirectly owns or controls securities or other interests
representing more than 50% of the voting power of such Person, or (ii) is
entitled, by Contract or otherwise, to elect, appoint or designate directors
constituting a majority of the members of such Person’s board of directors or
other governing body.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means (i) any net
income, alternative or add-on minimum tax, gross income, capital gains,
estimated, gross receipts, sales,

 

6



--------------------------------------------------------------------------------

use, ad valorem, value added, transfer, franchise, capital stock, profits,
license, registration, withholding, payroll, social security (or equivalent),
employment, unemployment, disability, excise, severance, stamp, occupation,
premium, property (real, tangible or intangible), environmental or windfall
profit tax, custom duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or any penalty,
addition to tax or additional amount (whether disputed or not) imposed by any
Governmental Entity responsible for the imposition of any such tax (domestic or
foreign) (each, a “Tax Authority”), (ii) any liability for the payment of any
amounts of the type described in clause (i) of this sentence as a result of
being a member of an affiliated, consolidated, combined, unitary or aggregate
group for any Taxable period, and (iii) any liability for the payment of any
amounts of the type described in clause (i) or (ii) of this sentence as a result
of being a transferee of or successor to any Person or as a result of any
express or implied obligation to assume such Taxes or to indemnify any other
Person.

 

“Tax Return” means any return, statement, declaration, claim for refund, report
or form (including estimated Tax returns and reports, withholding Tax returns
and reports, any schedule or attachment, and information returns and reports)
required to be filed with respect to Taxes.

 

“Transfer Taxes” means, collectively, any sales, use, transfer, stamp duty or
similar transfer Taxes imposed or assessed in connection with the execution and
delivery of Agreement, the Asset Purchase or the transactions contemplated
hereby but excluding VAT.

 

“WARN” means the United States Federal Worker Adjustment and Retraining Act of
1988, as amended, and any similar foreign, state or local law.

 

“Working Capital” means the amount determined by subtracting Seller Current
Liabilities from Seller Current Assets.

 

“Working Capital Reduction” equals the amount by which Working Capital as of the
Closing Date is less than the Working Capital as of March 31, 2005; provided
that such amount shall not exceed an aggregate amount equal to (i) $200,000
multiplied by the number of fully elapsed months during the period from March
31, 2005 through the Closing Date, plus (ii) in the event that the Closing Date
does not end on the last day of a month, a fraction of $200,000 equal to the
number of days that have elapsed through the Closing during the month in which
Closing occurs divided by the number of total days in such month.

 

Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 1.1 shall have the meanings assigned to such terms in this
Agreement.

 

1.2 The Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, Acquiror agrees to purchase from each Seller and each Seller agrees
to sell, transfer, convey, assign and deliver, or cause to be sold, transferred,
conveyed, assigned and delivered, to Acquiror at Closing all of such Seller’s
right, title and interest in and to all of the assets, properties and business
of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, owned, held or used by such Seller in the conduct of the
Business as currently conducted or currently proposed to be conducted, including
all right, title and interest of such Seller in, to and under the Seller
Products and such of the foregoing as are more specifically described below,
excepting only the Excluded Assets (collectively, the “Purchased Assets”):

 

(i) all leases of, and other interests in, real property, in each case together
with all buildings, fixtures, and improvements erected thereon;

 

7



--------------------------------------------------------------------------------

(ii) all personal property and interests therein, including machinery,
equipment, furniture, office equipment, communications equipment, vehicles and
other tangible property relating to the Business (the “Tangible Assets”),
including the Tangible Assets listed on Schedule 1.2(ii) hereto;

 

(iii) all raw materials, work-in-process, finished goods, supplies and
inventories relating to the Business and all rights under purchase orders to
purchase any inventory, including without limitation all Seller Products and all
of Seller’s Intellectual Property therein;

 

(iv) all rights of either Seller under (A) those Contracts of such Seller set
forth on Exhibit E (collectively, the “Assumed Contracts”) (B) Contracts between
either of Sellers and any employee of such Seller solely to the extent that such
Contracts relate to the confidentiality, nondisclosure, assignment of
proprietary rights or noncompetition obligations of such employee with respect
to the Business, Seller Products or the Purchased Assets, and (C) all Contracts
entered into by either Seller in the course of operating the Business that
generally have expired or been terminated or canceled containing a provision or
evidencing an obligation of a party other than either Seller, or any right of
either Seller, relating to Seller IP Rights that survives such expiration,
termination or cancellation (Acquiror may, by notice to Sellers, at any time
after the date hereof, amend Exhibit E to include additional Assumed Contracts);

 

(v) Cash Assets and/or Accounts Receivable owned by either Seller relating to
the Business having an aggregate value, net of deferred revenue obligations
associated with such Accounts Receivable, equal to (A) the amount of the Assumed
Current Liabilities (as defined in Section 1.4 below) minus (B) any Working
Capital Reduction (provided that such Cash Assets shall not consist of any cash
payable to any Seller pursuant to that certain Escrow Agreement by and among
Sellers, Kodak Polychrome Graphics LLC and Kodak Polychrome Graphics Company Ltd
dated as of May 13, 2004) (the current assets of Sellers transferred under this
Section 1.2(v) being referred to herein as the “Assigned Current Assets”);

 

(vi) all prepaid expenses, advances and deposits owned by either Seller relating
to the Business including without limitation ad valorem taxes, leases, rentals
and software maintenance fees, and security deposits;

 

(vii) all of Sellers’ rights, claims, credits, causes of action or rights of
set-off against third parties relating to the Purchased Assets;

 

(viii) all transferable licenses, permits or other governmental authorizations
affecting, or relating in any way to, the Business of either Seller;

 

(ix) all of Sellers’ data regarding customers or prospective customers of the
Business including without limitation customer lists, customer account
histories, all customer technical support data, and all other marketing,
promotional and sales information, whether stored in written form, magnetic or
electronic media or in any other form, that have been or now are related to the
Business or that have been or now are used, developed or purchased in connection
with the Business;

 

(x) all books, records, files, correspondence and papers of each Seller, whether
in hard copy or computer format, relating in any manner to the Business,
including engineering information, sales and promotional literature, manuals and
data, sales and purchase correspondence, lists of present and former suppliers,
lists of present and former users of each Seller’s products and services,
customer supplies and vendor records, personnel, payroll and employment records
(to the extent permitted by applicable law) relating to the Transferred
Individuals, and any information relating to Tax imposed on the Purchased
Assets;

 

8



--------------------------------------------------------------------------------

(xi) all Seller-Owned IP Rights, copies and tangible embodiments thereof in
whatever form or medium, all rights in any of the foregoing provided by
international treaties and conventions, and all rights to use and recover for
damages for past, present and future infringement, dilution, misappropriation,
violation, unlawful imitation or breach thereof;

 

(xii) subject to Section 1.6, all software tools, development tools, testing
tools, testing suites and environments owned, possessed, used, developed or
under development by either Seller and used in or, to be used in, the Business,
including source and object code versions thereof in any format and for all
hardware platforms, software platforms and operating environments;

 

(xiii) all marketing, sales and promotional literature relating to any Seller
Products;

 

(xiv) all indemnification agreements in favor of each Seller with, and
indemnification and similar rights against, third parties;

 

(xv) all rights or claims against employees or consultants;

 

(xvi) all trade accounts receivable of Sellers with respect to which Sellers
have deferred revenue obligations that are being assumed by Acquiror under the
Assumed Contracts;

 

(xvii) all goodwill associated with the Business or the Purchased Assets,
together with the right to represent to third parties that Acquiror is the
successor to the Business; and

 

(xviii) all (A) other assets (and related rights) acquired, developed or
primarily used in connection with the Business currently or previously, and (ii)
all warranties and representations made to either Seller or any of their
Affiliates by third parties with respect to any of the Purchased Assets or the
Business, all rights, privileges, remedies, set-offs, allowances, rebates,
refunds, discounts and credits granted to either Seller or any of their
Affiliates with respect to any Purchased Asset or the Business, together with
any and all claims, demands, causes of action and rights of either Seller or any
of their Affiliates existing previously, now or hereafter with respect to any of
the Purchased Assets or the Business.

 

To the extent that any tangible or intangible assets or rights are discovered or
identified at any time after the Closing Date that, pursuant to this Agreement,
constitute Purchased Assets (or would have been if such assets or rights been
listed in the applicable schedules) and should have been transferred to
Acquiror, each Seller, as applicable, shall immediately transfer and promptly
deliver them (or cause them to be delivered) to Acquiror without additional
payment.

 

1.3 Excluded Assets. The following assets and properties of each Seller (the
“Excluded Assets”) shall be excluded from the Purchased Assets, except, in each
case, as included in the Purchased Assets:

 

(i) all rights and assets under all Contracts of each Seller other than Assumed
Contracts (the “Retained Contracts”);

 

(ii) all cash and cash equivalent assets of each Seller other than the Cash
Assets included in the Assigned Current Assets;

 

9



--------------------------------------------------------------------------------

(iii) all accounts, notes and other receivables owned by each Seller other than
the Accounts Receivable included in the Assigned Current Assets;

 

(iv) all income Tax Returns of each Seller and all minute books, stock record
books and other corporate records of each Seller;

 

(v) any amounts payable to, or claims or causes of action of, any Seller in
respect of Taxes refundable to any Seller in respect of transactions completed
prior to the Closing or in respect of any period or portion thereof ending on or
prior to the Closing;

 

(vi) all rights, claims, credits, causes of action or rights of set-off against
third parties relating to the Excluded Assets or the Excluded Liabilities; and

 

(vii) all assets, properties and matters set forth on Schedule 1.3 hereto.

 

1.4 Assumption of Liabilities. Upon the terms and subject to the conditions of
this Agreement, Acquiror and/or Acquiror Sub, as applicable, agrees, effective
at the time of Closing, to assume and pay, perform and discharge when due only
the following Liabilities (the “Assumed Liabilities”):

 

(i) The obligations of each Seller to perform only those obligations under the
Assumed Contracts that arise after the Closing Date, if any, and only to the
extent that such Liabilities do not arise or result from any breach, default or
violation by either Seller of any provision of any Assumed Contract that
occurred prior to, on or after the Closing Date;

 

(ii) those trade accounts payable of each Seller which are incurred in, relate
to, or arise as a result of or in connection with the operation of the Purchased
Assets and/or the conduct of the Business that are or should be accounted for as
current liabilities under GAAP as of the Closing and which are either (A)
reflected on the Seller Balance Sheet or (B) incurred after the date of the
Seller Balance Sheet in the ordinary course of the Business but excluding any
non-trade accounts payable, notes of either Seller, any accounts payable (trade
or otherwise) related to discontinued operations of any Seller and any accounts
payable or other payables related to the Excluded Liabilities (collectively, the
“Assumed Current Liabilities”) and which are reflected on the Post-Closing
Asset/Liability Determination (as defined in Section 1.7(b), and as such may be
amended pursuant to Sections 1.7(c) or 1.7(d));

 

(iii) all Liabilities incurred in, relating to or arising as a result of, or in
connection with, the operation of the Purchased Assets and/or the conduct of the
Business by Acquiror after the Closing;

 

(iv) any Acquiror Transfer Taxes (as defined in Section 1.12(b));

 

(v) as the successor to the Business, any Liabilities of Sellers arising in
connection with the immigration visas of those Seller employees listed on
Schedule 1.4(v) hereto who are foreign nationals currently employed by Sellers
in the United States, but only to the extent that such employees become
Transferred Individuals; and

 

(vi) those Liabilities specifically set forth and described on Schedule 1.4(vi)
hereto, if any.

 

10



--------------------------------------------------------------------------------

1.5 Excluded Liabilities. Notwithstanding any provision in this Agreement, or
any schedule or exhibit hereto, Sellers will retain, and will be solely
responsible for paying, performing and discharging promptly when due, and
Acquiror will not assume or otherwise have any responsibility or liability for,
any and all Liabilities of Sellers (whether now existing or hereafter arising)
other than the Assumed Liabilities (the “Excluded Liabilities”). By way of
example and not by way of limitation, the Excluded Liabilities that are not
being assumed by Acquiror include, without limitation:

 

(i) any Liability with respect to a Retained Contract or any other Excluded
Asset;

 

(ii) any Seller Transaction Expenses or any Seller Transfer Taxes (as defined in
Section 1.12(b));

 

(iii) any Liabilities arising from any action, suit, investigation, or
proceeding relating to any tort, breach of contract, default or violation of any
Legal Requirement by any Seller, or any act or omission of any Seller, prior to,
on or after the Closing, and any Liabilities pursuant to any claims, judgments
or arbitration awards against any Seller with respect to any tort, breach of
contract, default or violation of any Legal Requirement by such Seller, or any
act or omission of any Seller, prior to, on or after the Closing;

 

(iv) other than the Acquiror Transfer Taxes, any Liability of Sellers for Taxes
or any Liability of Sellers for the unpaid Taxes of any Person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise;

 

(v) any accrued Liabilities of Sellers (other than Liabilities arising after the
Closing under Assumed Contracts that constitute Assumed Liabilities);

 

(vi) any and all Liabilities with respect to any environmental damage, or for
any disposal, discharge or other use or treatment of any hazardous or toxic
substance, under any and all Environmental and Safety Laws, arising prior to the
Closing or with respect to a Retained Contract or any other Excluded Asset;

 

(vii) any and all Liabilities to employees or contractors of any Seller related
to or arising from or with respect to any act or omission of such Seller or
arising from or with respect to any event occurring prior to the Closing Date,
including without limitation those Liabilities described in Sections
5.10(d)-(f), any Liabilities for the reimbursement of any expenses incurred by
such Seller employees or contractors and any Liabilities to any Seller
contractors for any amounts due to them in connection with services provided to
such Seller;

 

(viii) any and all Liabilities arising from the termination by any Seller of the
employment of any current or former employees of such Seller or any of its
affiliates arising out of their employment with Sellers, including any claims
for wrongful discharge or employment discrimination, any other claims brought
against such Seller arising from such Seller’s employment of any Person, or
arising from any duties or obligations under any existing or future Contracts
with or relating to employees, severance, vacation or other employee benefit
plans of such Seller or any of its affiliates, including any claims brought
under the laws of the state of Israel, but excluding any and all Liabilities
with respect to Transferred Individuals arising from the employment of such
Transferred Individuals by Acquiror after the Closing;

 

11



--------------------------------------------------------------------------------

(ix) any and all present or future Liabilities of any Seller or any of its
affiliates to existing or future employees of such Seller or any of its
affiliates arising out of their employment with Sellers under ERISA, COBRA,
Cal-COBRA, WARN, or any severance or similar obligations of such Seller or any
of its affiliates, including any severance or similar obligations brought under
the laws of the state of Israel, but excluding any and all Liabilities with
respect to Transferred Individuals arising from the employment of such
Transferred Individuals by Acquiror after the Closing;

 

(x) any and all Liabilities arising from any breach or default by any Seller of
any Contract of such Seller (including but not limited to any breach or default
by such Seller of any of the Assumed Contracts) except for obligations to
perform an Assumed Contract after the Closing;

 

(xi) any and all Liabilities of any Seller pursuant to any claims, judgments or
arbitration awards against such Seller with respect to any tort, breach of
contract or violation of law prior to or following the Closing;

 

(xii) any and all liabilities arising from or in connection with any breach of
any grant made to any Sellers prior to the Closing Date from the Office of the
Chief Scientist of the Israeli Ministry of Trade & Industry (the “OCS”) to the
extent that such breach occurred before the Closing; and

 

(xiii) any Liability of either Seller incurred after the Closing Date.

 

1.6 Assignment of Contracts and Rights. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall not constitute an agreement to
assign any Purchased Asset or any claim or right or any benefit arising
thereunder or resulting therefrom if an attempted assignment thereof, without
consent of a third party thereto, would constitute a breach or other
contravention thereof or in any way adversely affect the rights of Acquiror or a
Seller thereunder. Prior and subsequent to the Closing, Acquiror and each Seller
will use their commercially reasonable efforts (but without any payment of money
or the making of any other accommodation by Acquiror or Sellers, other than the
payment of any transfer fee required for assignment to Acquiror of that certain
Software License dated April 13, 2004 with Pegasus Imaging Corporation, which
amount shall be paid by Acquiror and Parent in equal installments, and without
commencing any litigation) to obtain the consent of the other parties to the
assignment of any such Purchased Asset or claim or right or any benefit arising
thereunder thereof to Acquiror or as Acquiror may otherwise reasonably request.
If such consent is not obtained, or if an attempted assignment thereof would be
ineffective or would adversely affect the rights thereunder so that Acquiror
would not in fact receive all such rights, Acquiror and Sellers will cooperate
in a mutually agreeable arrangement under which Acquiror would obtain the
benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sublicensing or subleasing to Acquiror, or
under which Sellers would enforce for the benefit of Acquiror, with Acquiror
assuming Sellers’ obligations, any and all rights of Sellers against a third
party thereto, provided that any such arrangement would not be reasonably likely
to delay the Sellers’ dissolution and liquidation procedures or conflict with
Sellers’ obligations pursuant to Section 5.21. Sellers will promptly pay to
Acquiror when received all monies received by Sellers with respect to any
Purchased Asset or any claim or right or any benefit arising thereunder. Seller
and Acquiror consent to any future actions by any Transferred Individual
(including any time spent by such employee) in assisting Sellers in complying
with their respective obligations under this Section 1.6, provided that such
actions are reasonably necessary to enable Sellers to so comply with this
Section 1.6 and, unless otherwise requested by Acquiror, do not materially
interfere with the performance by such Transferred Individual of his duties as
an employee of Acquiror.

 

12



--------------------------------------------------------------------------------

1.7 Purchase Price.

 

(a) On the terms and subject to the conditions set forth in this Agreement, as
consideration for the Purchased Assets, Acquiror shall, upon the Closing, (i)
pay to Parent cash in the amount of the Purchase Price by wire transfer of
immediately available funds; provided, that the Escrow Cash shall be withheld
from such payment and delivered to the Escrow Agent pursuant to Section 1.11,
and (ii) assume the Assumed Liabilities.

 

(b) Within forty-five (45) days following the Closing, Acquiror shall prepare a
consolidated balance sheet of Sellers as of the Closing Date prepared in
accordance with GAAP (the “Adjusted Closing Balance Sheet”), together with
Acquiror’s determination (the “Post-Closing Asset/Liability Determination”) of
(i) the Assumed Current Liabilities, including all of the information with
respect thereto required to be set forth in the Estimated Asset/Liability
Determination (as defined in Section 5.19(b)), (ii) the Accounts Receivable,
including all of the information with respect thereto required to be set forth
in the Estimated Asset/Liability Determination, and (iii) the Working Capital
Reduction, in the event that Acquiror determines that any of the information
with respect to any of the matters specified in clauses (i)-(iii) in the
Estimated Asset/Liability Determination was inaccurate. The presentation of the
Adjusted Closing Balance Sheet shall be made according to the line items for
assets and liabilities as are set forth on the balance sheet of Parent dated
December 31, 2004 contained in the Financial Statements. Gideon Marks, as a
representative of Sellers, may contact the Transferred Individuals listed in
Schedule 5.21 hereto by email for informational purposes only concerning the
preparation of the Adjusted Closing Balance Sheet and the Post-Closing
Asset/Liability Determination provided that Sellers shall cause Mr. Marks not to
provide any directions or instructions to the Transferred Individuals with
respect to matters related to the preparation of such financial statements and
provided further that Jack Kane, the Chief Financial Officer of Acquiror, shall
be copied on all such communications between Mr. Marks and such Transferred
Individuals.

 

(c) The Shareholders’ Agent shall have fifteen (15) calendar days following
delivery of the Adjusted Closing Balance Sheet and the Post-Closing
Asset/Liability Determination during which to notify Acquiror in writing (the
“Dispute Notice”) of any good faith reasonable objections to the identification
and calculation of the Assumed Current Liabilities, the Accounts Receivable or
the Working Capital Reduction, or the Post-Closing Asset/Liability Determination
as it affects such calculations, setting forth a reasonably specific and
detailed description of such objections. If the Shareholders’ Agent shall not
have responded within such fifteen (15) calendar day period, the Shareholders’
Agent shall be deemed to have agreed with the Assumed Current Liabilities, the
Accounts Receivable and the Working Capital Reduction set forth in the
Post-Closing Asset/Liability Determination and any payment to Acquiror or
Parent, as applicable, pursuant to Section 1.7(e) on the basis of such
calculations. If the Shareholders’ Agent objects to the Post-Closing
Asset/Liability Determination, or Acquiror’s determination of the Assumed
Current Liabilities, the Accounts Receivable and the Working Capital Reduction
as reflected thereon, Acquiror and the Shareholders’ Agent shall attempt to
resolve any such objections within thirty (30) days of the receipt by Acquiror
of the Dispute Notice. If a final resolution of such dispute is reached, the
agreed upon amount of the Assumed Current Liabilities, the Accounts Receivable
and the Working Capital Reduction shall be reflected in an amended Post-Closing
Asset/Liability Determination and shall be deemed final and binding on Acquiror,
the Shareholders’ Agent, Sellers, and the Closing Holders, and payments, if any,
to Acquiror or Parent, as applicable, pursuant to Section 1.7(e) shall be made
on the basis of such amended Post-Closing Asset/Liability Determination.

 

(d) If, after such thirty (30) day period, the Shareholders’ Agent and Acquiror
cannot resolve such dispute, then Acquiror and the Shareholders’ Agent shall
mutually agree upon an independent internationally recognized accounting firm to
resolve such dispute, or if they cannot agree on such a firm within 5 days, they
shall each designate an independent internationally recognized accounting firm,
and the two firms shall agree upon a third independent internationally
recognized accounting firm

 

13



--------------------------------------------------------------------------------

which third firm shall have the sole authority to resolve such dispute. The firm
so agreed upon (the “Firm”) shall as promptly as practicable (and in any event
within 30 days) make a final determination of the Assumed Current Liabilities,
the Accounts Receivable and the Working Capital Reduction, which shall be
reflected in an amended Post-Closing Asset/Liability Determination and shall be
final and binding on Acquiror, the Shareholders’ Agent, Sellers, and the Closing
Holders. Payments, if any, pursuant to Section 1.7(e) to Acquiror or Parent, as
applicable, shall be made on the basis of such amended Post-Closing
Asset/Liability Determination. Each of Acquiror and the Shareholders’ Agent
shall provide the Firm with all information and documentation that the Firm
requests. Acquiror on the one part and Parent on the other part shall each pay
half of the total fees and expenses of the Firm.

 

(e) In the event that, based on the Post-Closing Asset/Liability Determination
(as such may be amended pursuant to Sections 1.7(c) or 1.7(d)), the aggregate
value of the Assigned Current Assets transferred to Acquiror at the Closing was
less than (A) the amount of the Assumed Current Liabilities minus (B) any
Working Capital Reduction, (as such amounts may be adjusted based on the
Post-Closing Asset/Liability Determination), Parent shall pay Acquiror such
differential in cash. In the event that, based on the Post-Closing
Asset/Liability Determination (as such may be amended pursuant to Sections
1.7(c) or 1.7(d)), the aggregate value of the Assigned Current Assets
transferred to Acquiror at the Closing was greater than (A) the amount of the
Assumed Current Liabilities minus (B) any Working Capital Reduction, (as such
amounts may be adjusted based on the Post-Closing Asset/Liability
Determination), Acquiror shall pay Parent such differential in cash or re-assign
Accounts Receivable to Parent having a value equal to such differential. In the
event that, based on the Post-Closing Asset/Liability Determination (as such may
be amended pursuant to Sections 1.7(c) or 1.7(d)), any outstanding trade account
payable of either Seller as of the Closing that would have constituted an
Assumed Current Liability was not transferred and assumed by Acquiror at the
Closing in accordance with Section 1.4(b), Acquiror shall promptly pay such
Assumed Current Liability, or reimburse Parent with respect thereto to the
extent that Parent has paid such Assumed Current Liability.

 

1.8 Allocation of Purchase Price. After the Closing, Acquiror shall engage an
independent appraiser to determine the allocation of the Purchase Price among
the various classes of Purchased Assets in accordance with the principles of
Section 1060 of the Code and the Treasury Regulations thereunder (and any
similar provision of Israeli or other state, local or foreign law, as
appropriate) (the “Purchase Price Allocation”). Acquiror shall cause such
appraiser to consult with Parent in determining the Purchase Price Allocation.
Acquiror shall deliver to Sellers a copy of such Purchase Price Allocation
promptly after determination by the appraiser. The parties shall file Form 8594
and any equivalent Tax filings in Israel consistent with the Purchase Price
Allocation, and each party agrees to provide the other such filings promptly
after the filing thereof. The Sellers shall timely and properly prepare,
execute, file and deliver all such documents, forms and other information as
Acquiror may reasonably request to prepare the Purchase Price Allocation.
Neither Acquiror nor Sellers shall take a position that is inconsistent with the
Purchase Price Allocation in any filings, declarations and reports with any Tax
authority without the written consent of the other party or unless specifically
required pursuant to a determination by an applicable Tax authority, and each of
Acquiror and Sellers shall make consistent use of such allocation for all Tax
purposes.

 

1.9 Closing. Unless this Agreement is earlier terminated in accordance with
Section 7.1, the closing of the transactions contemplated hereby (the “Closing”)
shall take place at a time and date to be specified by the parties which will be
no later than the second Business Day after the satisfaction or waiver of each
of the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the fulfillment
or waiver of those conditions) or at such other time as the parties hereto
agree. The Closing shall take place at the offices of Fenwick & West LLP,
Silicon Valley Center, 801 California Street, Mountain View, California, or at
such other location as the parties hereto agree. The date on which the Closing
occurs is herein referred to as the “Closing Date”.

 

14



--------------------------------------------------------------------------------

1.10 Closing Deliveries.

 

(a) Acquiror Deliveries. Acquiror shall deliver to Sellers, at or prior to the
Closing, each of the following:

 

(i) a certificate, dated as of the Closing Date, executed on behalf of Acquiror
by a duly authorized officer of Acquiror, to the effect that each of the
conditions set forth in clause (a) of Section 6.2 has been satisfied;

 

(ii) the Purchase Price (less the Escrow Cash which shall be deposited by the
Acquiror in the Escrow Fund at the Closing) in cash by wire transfer of
immediately available funds to an account designated in writing by Parent to
Acquiror prior to the Closing Date;

 

(iii) counterparts of the Bill of Sale in substantially the form of Exhibit C
attached hereto (the “Bill of Sale”) executed by Acquiror;

 

(iv) counterparts of the Assignment and Assumption Agreement in substantially
the form of Exhibit D attached hereto (the “Assignment and Assumption
Agreement”) executed by Acquiror

 

(v) counterparts of the Escrow Agreement in substantially the form of Exhibit J
attached hereto (the “Escrow Agreement”); and

 

(v) a written opinion from Acquiror’s legal counsel covering the matters set
forth on Exhibit H, dated as of the Closing Date and addressed to Parent.

 

(b) Seller Deliveries. Sellers shall deliver to Acquiror, at or prior to the
Closing, each of the following:

 

(i) a certificate, dated as of the Closing Date and executed on behalf of the
Sellers by their respective Chief Executive Officers, to the effect that each of
the conditions set forth in clause (a) of Section 6.3 has been satisfied;

 

(ii) a receipt for the portion of the Purchase Price paid by Acquiror at the
Closing, executed by a duly authorized officer of Parent;

 

(iii) written opinions from the Sellers’ legal counsel in the United States and
Israel, covering the matters set forth on Exhibit F-1 and Exhibit F-2
respectively, dated as of the Closing Date and addressed to Acquiror;

 

(iv) counterparts of the Bill of Sale executed by a duly authorized officer of
each Seller;

 

(v) counterparts of the Assignment and Assumption Agreement executed by each
Seller;

 

(vi) assignments from each Seller, as applicable, to Acquiror of all registered
and unregistered patents, copyrights, trademarks, domain names and service marks
included in the Purchased Assets, duly executed on behalf of each Seller by its
Chief Executive Officers and notarized, and in a form acceptable to Acquiror for
recording with the United States Copyright Office or the United States Patent
and Trademark Office and the Israeli Patents, Designs and Trademarks Office, as
applicable;

 

15



--------------------------------------------------------------------------------

(vii) an Employment and Nondisclosure Agreement with those employees of Sellers
identified on Schedule 6.3(g)-1;

 

(viii) executed UCC-2 or UCC-3 termination statements executed by each Person
holding a security interest in any Purchased Assets as of the Closing Date
terminating any and all such security interests and evidence reasonably
satisfactory to Acquiror that all Encumbrances on the Purchased Assets shall
have been released prior to or shall be released simultaneously with the
Closing;

 

(ix) evidence with conditions satisfactory to Acquiror of the OCS Approval and
the approval of Investment Center of the Israeli Ministry of Trade and Industry
(the “Investment Center”) in connection with the consummation of the Asset
Purchase (provided that any customary and standard forms of undertaking or right
and obligation transfer declaration required to be given by Acquiror Sub with
respect to compliance with the OCS Law for the purpose of obtaining the OCS
Approval shall be deemed a condition that is satisfactory to Acquiror);

 

(x) a certificate from each state in which any Seller is qualified to do
business as a foreign corporation certifying that such Seller is in good
standing and that all applicable taxes of such Seller through and including the
Closing Date have been paid;

 

(xi) with respect to any Assumed Contract listed in Schedule 1.10(b)(xi),
evidence satisfactory to Acquiror of the novation or consent to assignment of
any Person whose novation or consent to assignment, as the case may be, may be
required in connection with the Asset Purchase or any other transaction
contemplated by this Agreement;

 

(xii) a certificate executed by Parent’s Chief Executive Officer setting out the
names of all Closing Holders, the number and type of shares of Parent Capital
Stock held by each and each Closing Holder’s Pro Rata Share (the “Closing Holder
Certificate”);

 

(xiii) the Closing Balance Sheet and the Closing Financial Certificate (as such
terms are defined in Section 5.19);

 

(xiv) counterparts of the Escrow Agreement executed by a duly authorized officer
of Seller;

 

(xv) an Estoppel Certificate in the form attached hereto as Exhibit G executed
by each party to any of the Assumed Contracts that is a VAR or OEM;

 

(xvi) the Confirmatory Assignment Agreements (as such term is defined in Section
5.20), each of which shall be in full force and effect;

 

(xvii) a certificate, in a form reasonably satisfactory to Acquiror, executed by
Parent’s Chief Executive Officer as of the Closing Date confirming that none of
Sellers’ transactions with resellers, value added resellers, distributors or
sales agents constitute related-party transactions of the type described in
Section 2.17 hereof or non-arm’s length transactions.

 

16



--------------------------------------------------------------------------------

1.11 Escrow. At the Closing, Acquiror will deposit into an escrow account at the
Closing the Escrow Cash as security for Sellers’ and the Closing Holders’
indemnification obligations under Article VIII. Acquiror will deposit the Escrow
Cash with Greater Bay Trust Company as escrow agent (the “Escrow Agent”) to be
held by the Escrow Agent, subject to the terms and conditions of Article VIII,
until expiration of the Escrow Period pursuant to the terms of Article VIII and
the Escrow Agreement.

 

1.12 Title Passage; Delivery of Purchased Assets.

 

(a) Title Passage. Upon the Closing, all of the right, title and interest of
Sellers in and to all of the Purchased Assets shall pass to Acquiror or its
designated subsidiary, and Sellers shall comply with any such election by
delivering to Acquiror or its designated subsidiary (i) possession of all of the
Purchased Assets and (ii) proper assignments, conveyances and bills of sale
sufficient to convey to Acquiror or its designated subsidiary good and
marketable title to all of the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances.

 

(b) Method of Delivery of Assets; Transfer Taxes. At the Closing, Sellers shall
make available to Acquiror all of the Purchased Assets, at the respective
premises of each Seller; provided, that, to the extent practicable, Sellers
shall deliver all of the Purchased Assets through electronic delivery, or in
another manner requested by Acquiror and at Acquiror’s cost and expense that is
reasonably calculated and legally permitted to minimize or avoid the incurrence
of Transfer Taxes, in each case if such method of delivery does not adversely
affect the condition, operability or usefulness of any Purchased Asset. Seller
shall be responsible for 50% of all Transfer Taxes incurred in connection with
this Agreement, the Asset Purchase and the other transactions contemplated
hereby, other than any California sales tax payable with respect to the transfer
of the Purchased Assets (the “Seller Transfer Taxes”). Acquiror shall be
responsible for 50% of all Transfer Taxes incurred in connection with this
Agreement, the Asset Purchase and the other transactions contemplated hereby,
other than any California sales tax payable with respect to the transfer of the
Purchased Assets for which Acquiror will be fully responsible (the “Acquiror
Transfer Taxes”). Each of Parent and Acquiror will pay all Transfer Taxes and
file all required Transfer Tax Returns in a timely manner. Any VAT payable for
any part of the Purchase Price shall be paid by the Acquiror Sub. For the
avoidance of doubt, the Acquiror Parent will arrange for the Acquiror Sub to
have the means to make such payment.

 

1.13 Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest Acquiror with full right, title and interest in,
to and under, and/or possession of all of the Purchased Assets, and if a Seller
is not reasonably available or responsive to requests of Acquiror or has been
liquidated or dissolved, the directors and officers of Acquiror are fully
authorized, in the name and on behalf of such Seller or otherwise, to take all
lawful action necessary or desirable to accomplish such purpose or acts.

 

17



--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Subject to the disclosures set forth in the disclosure letter of Sellers
delivered to Acquiror concurrently with the parties’ execution of this Agreement
(the “Seller Disclosure Letter”) (each of which disclosures, in order to be
effective, shall clearly indicate the Section and, if applicable, the Subsection
of this Article II to which it relates (unless and to the extent the relevance
to other representations and warranties is readily apparent from the actual text
of the disclosures), and each of which disclosures shall also be deemed to be
representations and warranties made by Sellers to Acquiror under this Article
II), each Seller represents and warrants to Acquiror as follows:

 

2.1 Organization, Standing and Power. Each Seller is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Seller has the corporate power to own its
properties and to conduct its business as currently being conducted and is duly
qualified to do business and is in good standing in each jurisdiction where the
failure to be so qualified and in good standing, individually or in the
aggregate with any such other failures, would have a Material Adverse Effect on
such Seller or the Purchased Assets. Parent is not in violation of any of the
provisions of its Charter Documents. Sub is not in violation of any of the
provisions of its Certificate of Incorporation or Bylaws. Parent is the legal
and beneficial owner of all of the issued and outstanding shares of capital
stock of Sub, free and clear of all Encumbrances. Parent does not directly or
indirectly own any equity or similar interest in, or any interest convertible or
exchangeable or exercisable for, any equity or similar interest in, any Person,
other than Sub.

 

2.2 Capital Structure. The authorized capital stock of Parent consists solely of
(i) 38,628,000 Parent Ordinary Shares, and (ii) 29,212,714 Parent Preferred
Shares, of which 700,000 shares are designated as Parent Series A Stock,
3,844,898 shares are designated as Parent Series B Stock, 1,100,000 shares are
designated as Parent Series B-1 Stock, 3,942,405 shares are designated as Parent
Series C Stock, 900,000 shares are designated as Parent Series C-1 Stock,
6,378,906 shares are designated as Parent Series D Stock, 4,235,329 shares are
designated as Seller Series D-1 Stock and 8,111,176 shares are designated as
Seller Series D-2 Stock. As of the Agreement Date, a total of 5,811,429 Parent
Ordinary Shares, 585,913 shares of Parent Series A Stock, 3,632,745 shares of
Parent Series B Stock, 1,100,000 shares of Parent Series B-1 Stock, 3,265,581
shares of Parent Series C Stock, 900,000 shares of Parent Series C-1 Stock,
3,628,906 shares of Parent Series D Stock, no shares of Parent D-1 Stock and no
shares of Parent D-2 Stock are issued and outstanding. Section 2.2 of the Seller
Disclosure Letter accurately sets forth, as of the Agreement Date, the name of
each Person that is the registered owner of any shares of Parent Ordinary
Shares, Parent Series A Stock, Parent Series B Stock, Parent Series B-1 Stock,
Parent Series C Stock, Parent Series C-1 Stock, Parent Series D Stock or Parent
Series D-1 Stock and the number of such shares so owned by such Person, and the
number of Parent Ordinary Shares that would be owned by such Person assuming
conversion of all Parent Preferred Shares so owned by such Person giving effect
to all anti-dilution and similar adjustments. The number of such shares set
forth as being so owned by such Person constitutes the entire interest of such
person in the issued and outstanding capital stock or voting securities of
Parent as of the Agreement Date. All issued and outstanding shares of Parent
Capital Stock are duly authorized, validly issued, fully paid and non-assessable
and are free of any Encumbrances.

 

2.3 Authority; Noncontravention.

 

(a) Subject to approval of the Asset Purchase and adoption of this Agreement,
and approval of the Charter Amendment, pursuant to the Seller Shareholder
Approval, each Seller has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions

 

18



--------------------------------------------------------------------------------

contemplated hereby. The Charter Amendment, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, have
been duly authorized by each Seller’s Board of Directors. This Agreement has
been duly executed and delivered by each Seller and constitutes the valid and
binding obligation of such Seller enforceable against such Seller in accordance
with its terms, subject only to the effect, if any, of (i) applicable bankruptcy
and other similar laws affecting the rights of creditors generally and (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies. The Board of Directors of each Seller, by resolutions duly
adopted (and not thereafter modified or rescinded) by the unanimous vote of
those members of the Board of Directors of such Seller that were present and
entitled to vote at a meeting of the Board of Directors duly called, noticed and
held, has approved and adopted this Agreement and approved the Asset Purchase
and the Charter Amendment, determined that this Agreement, the Charter Amendment
and the terms and conditions of the Asset Purchase and this Agreement are
advisable and in the best interests of such Seller and its shareholders, and
directed that the adoption of this Agreement and, in the case of Parent, the
Charter Amendment, be submitted to such Seller’s shareholders for consideration
and recommended that all of the shareholders of such Seller adopt this Agreement
and, in the case of Parent, the Charter Amendment. The affirmative votes of (i)
the holders of a majority of the outstanding shares of Parent Ordinary Shares
and Parent Preferred Shares (but excluding shares of Parent Series C-1 Stock),
voting together as a single voting class on an as-converted to Parent Ordinary
Shares basis), (ii) the holders of two-thirds of the outstanding shares of
Parent Preferred Shares (but excluding shares of Parent Series C-1 Stock),
voting together as a single voting class, (iii) the holders of two-thirds of the
outstanding shares of Parent Series A Stock, Parent Series B Stock, Parent
Series B-1 Stock and Parent Series C Stock, voting together as a single voting
class, (iv) the holders of three-fourths of the outstanding shares of Parent
Series D Stock, voting separately as a single voting class, and (v) Heidelberger
Druckmaschinen AG are the only votes of the holders of the Parent Capital Stock
necessary to adopt this Agreement and approve the Asset Purchase and the Charter
Amendment (the “Seller Shareholder Approval”). The Parent Shareholders that are
parties to the Seller Voting Agreement hold a number of shares of Parent Capital
Stock having aggregate votes sufficient to effect the Seller Shareholder
Approval.

 

(b) The execution and delivery of this Agreement by each Seller does not, and
the consummation of the transactions contemplated hereby will not, (i) result in
the creation of any Encumbrance on any of the Purchased Assets or (ii) conflict
with, or result in any violation of or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person pursuant to, (A) any provision of
the Articles of Association or Memorandum of Association or other comparable
governing documents of such Seller, in each case as amended to date, assuming
receipt of the Seller Shareholder Approval, (B) any Contract of such Seller or
any Contract applicable to any of the Purchased Assets, or (C) any Legal
Requirements applicable to such Seller or any of the Purchased Assets.

 

(c) Other than with respect to procedures under the Israeli Companies Law, the
execution and delivery of this Agreement by each Seller does not, and the
performance of this Agreement and the transactions contemplated hereby by each
Seller will not require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Entity with respect to such
Seller, or any other Person except for: (i) compliance with any applicable
federal, state or foreign statutes, rules, regulations, orders or decrees that
are designed to prohibit, restrict or regulate actions having the purpose or
effect of monopolization or restraint of trade (collectively, “Antitrust Laws”);
(ii) the OCS Approval; and (iii) filings with, and approval by, the Investment
Center of the change in ownership of the Business to be effected by the Asset
Purchase (the “Investment Center Approval”).

 

19



--------------------------------------------------------------------------------

2.4 Financial Statements.

 

(a) Parent has delivered to Acquiror its audited consolidated financial
statements for the years ending December 31, 2002, December 31, 2003, and
December 31, 2004 (including, in each case, balance sheets, statements of
operations and statements of cash flows) (collectively, the “Financial
Statements”), which are included as Section 2.4(a) of the Seller Disclosure
Letter. The Financial Statements (i) are derived from and in accordance with the
books and records of Parent, (ii) complied as to form in all material respects
with applicable accounting requirements with respect thereto as of their
respective dates, (iii) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated and consistent with each
other, (iv) fairly present the consolidated financial condition of Parent and
Sub at the dates therein indicated and the consolidated results of operations
and cash flows of Parent and Sub for the periods therein specified, and (v) are
true, complete and correct in all material respects. Neither Seller has any
Liabilities of any nature other than (i) those set forth or adequately provided
for in the Balance Sheet included in the Financial Statements as of December 31,
2004 (the “Seller Balance Sheet”), (ii) those incurred in the conduct of the
Seller’s business since December 31, 2004 (the “Seller Balance Sheet Date”) in
the ordinary course, consistent with past practice, which are, individually or
in the aggregate, not material in nature or amount and/or do not result from any
breach of Contract, tort or violation of law, and (iii) those incurred by Parent
in connection with the execution of this Agreement. Except for Liabilities
reflected in the Financial Statements, neither Seller has any off balance sheet
Liability of any nature to, or any financial interest in, any third party or
entities, the purpose or effect of which is to defer, postpone, reduce or
otherwise avoid or adjust the recording of debt expenses incurred by the Seller.
All reserves that are set forth in or reflected in the Seller Balance Sheet have
been established in accordance with GAAP consistently applied and are adequate.
Each Seller has established and maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions,
receipts and expenditures of such Seller are being executed and made only in
accordance with appropriate authorizations of management and the Board of
Directors of such Seller, (ii) transactions are recorded as necessary (A) to
permit preparation of financial statements in conformity with GAAP and (B) to
maintain accountability for assets, (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the assets of such Seller, and (iv) the amount recorded for assets on the
books and records of such Seller is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Neither Sellers, nor to either Seller’s knowledge, any current or
former employee, consultant, director or independent auditor of such Seller, has
identified or been made aware of any fraud, whether or not material, that
involves such Seller’s management or other current or former employees,
consultants or directors of such Seller who have a role in the preparation of
financial statements or the internal accounting controls utilized by Seller, or
any claim or allegation regarding any of the foregoing. Neither Sellers nor, to
Sellers’ knowledge, any director, officer, employee, auditor, accountant or
representative of such Seller has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, in each case, regarding deficient accounting or auditing
practices, procedures, methodologies or methods of such Seller or its internal
accounting controls or any material inaccuracy in such Seller’s financial
statements. No attorney representing either Seller, whether or not employed by
such Seller, has reported to the Board of Directors of such Seller or any
committee thereof or to any director or officer of such Seller evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by such Seller or any of its officers, directors, employees or agents.
At the Seller Balance Sheet Date, there were no material loss contingencies (as
such term is used in Statement of Financial Accounting Standards No. 5
(“Statement No. 5”) issued by the Financial Accounting Standards Board in March
1975) that are not adequately provided for in the Seller Balance Sheet as
required by said Statement No. 5. There has been no change in the Sellers’
accounting policies since Sellers’ inception, except as described in the
Financial Statements.

 

(b) Section 2.4(b) of the Seller Disclosure Letter sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which either Seller maintain accounts of any nature
and the names of all persons authorized to draw thereon or make withdrawals
therefrom.

 

20



--------------------------------------------------------------------------------

(c) Section 2.4(c) of the Seller Disclosure Letter accurately lists all
indebtedness of both Sellers for money borrowed (“Debt”), including, for each
item of Debt, the agreement governing the Debt and the interest rate, maturity
date and any assets or properties securing such Debt. All Debt may be prepaid at
the Closing without penalty under the terms of the Contracts governing such
Debt.

 

2.5 Absence of Certain Changes. Since the Seller Balance Sheet Date, each Seller
has conducted its business only in the ordinary course consistent with past
practice and (a) there has not occurred a Material Adverse Effect on such Seller
or with respect to the Business, (b) such Seller has not made or entered into
any Contract or letter of intent with respect to any acquisition, sale or
transfer of any asset of such Seller (other than the sale or nonexclusive
license of Seller Products to its customers in the ordinary course of its
business consistent with its past practice), (c) except as required by GAAP,
there has not occurred any change in accounting methods or practices (including
any change in depreciation or amortization policies or rates or revenue
recognition policies) by such Seller or any revaluation by such Seller of its
assets, (d) there has not occurred any declaration, setting aside, or payment of
a dividend or other distribution with respect to any securities of such Seller,
or any direct or indirect redemption, purchase or other acquisition by such
Seller of any of its securities, or any change in any rights, preferences,
privileges or restrictions of any of its outstanding securities, (e) such Seller
has not entered into, amended or terminated any Material Contract, and there has
not occurred any default under any Material Contract (as hereinafter defined) to
which such Seller is a party or by which it is, or any of its assets and
properties are, bound, (f) other than the Charter Amendment, there has not
occurred any amendment or change to the Charter Documents or other comparable
governing documents of such Seller, (g) there has not occurred any increase in
or modification of the compensation or benefits payable or to become payable by
such Seller to any of its directors, officers, employees or consultants (other
than increases in the base salaries of employees who are not officers in an
amount that does not exceed 10% of such base salaries) or any new loans or
extension of existing loans to any such Persons (other than routine expense
advances to employees of such Seller consistent with past practice), and such
Seller has not entered into any Contract to grant or provide (nor has granted
any) severance, acceleration of vesting or other similar benefits to any such
Persons, (h) there has not occurred the execution of any employment agreements
or service Contracts or the extension of the term of any existing employment
agreement or service Contract with any Person in the employ or service of such
Seller, (i) there has not occurred any change in identity with respect to the
management, supervisory or other key personnel of such Seller, any termination
of employment of any such employees, or any labor dispute or claim of unfair
labor practices involving such Seller, (j) the Seller has not incurred, created
or assumed any Encumbrance (other than a Permitted Encumbrance) on any of the
Purchased Assets, any Liability for borrowed money or any Liability as guaranty
or surety with respect to the obligations of any other Person, (k) such Seller
has not made any deferral of the payment of any accounts payable other than in
the ordinary course of business, consistent with past practice, or in an amount
in excess of $50,000, or given any discount, accommodation or other concession
other than in the ordinary course of business, consistent with past practice, in
order to accelerate or induce the collection of any receivable, (l) such Seller
has not made any material change in the manner in which it extends discounts,
credits or warranties to customers or otherwise deals with its customers, (m)
there has been no material damage, destruction or loss, whether or not covered
by insurance, affecting the Purchased Assets, (n) such Seller has not sold,
disposed of, transferred, assigned or licensed to any Person any of its material
assets, including any rights to any Seller IP Rights other than the sale or
nonexclusive license of its products to customers in the ordinary course of
business consistent with past practice, or has acquired or licensed from any
Person any Intellectual Property or sold, disposed of, transferred, assigned or
provided a copy of any Seller Source Code to any Person, (o) such Seller has not
entered into any transaction or Contract that by its terms requires or
contemplates a current and/or future financial commitment, expense (inclusive of
overhead expense) or

 

21



--------------------------------------------------------------------------------

Liability on its part that involves in excess of $50,000 or that is not entered
into in the ordinary course of business consistent with its past practices and
(p) there has not occurred any announcement of, any negotiation by or any entry
into any Contract by such Seller to do any of the things described in the
preceding clauses (a) through (o) (other than negotiations and agreements with
Acquiror and its representatives regarding the transactions contemplated by this
Agreement).

 

2.6 Litigation. There is no private or governmental action, suit, proceeding,
claim, mediation, arbitration or investigation pending before any Governmental
Entity, or, to the knowledge of each Seller, threatened against such Seller or
any of its assets or properties or any of its directors, officers or employees
(in their capacities as such or relating to their employment, services or
relationship with such Seller), nor, to the knowledge of such Seller, is there
any reasonable basis for any such action, suit, proceeding, claim, mediation,
arbitration or investigation. There is no judgment, decree, injunction or order
against any Seller, any of its assets or properties, or, to the knowledge of
such Seller, any of its directors, officers or employees (in their capacities as
such or relating to their employment, services or relationship with such
Seller). To the knowledge of each Seller, there is no reasonable basis for any
Person to assert a claim against such Seller or any of the Purchased Assets
based upon: (a) such Seller entering into this Agreement or any of the other
transactions or agreements contemplated hereby; (b) any confidentiality or
similar agreement entered into by such Seller regarding the Purchased Assets; or
(c) any claim that such Seller has agreed to sell or dispose of the Purchased
Assets to any party other than Acquiror, whether by way of merger,
consolidation, sale of assets or otherwise. Neither Seller has any action, suit,
proceeding, claim, mediation, arbitration or investigation pending against any
other Person.

 

2.7 Restrictions on Business Activities. There is no Contract, judgment,
injunction, order or decree binding upon, or affecting, either Sellers or the
Purchased Assets which has or would reasonably be expected to have, whether
before or after consummation of the Asset Purchase, the effect of prohibiting or
materially impairing any current or presently proposed business practice of
Sellers or the conduct of the Business or operation of the Purchased Assets in
any respect by Acquiror after the Closing. There are no material permits to
which either Seller is a party that affect the Purchased Assets.

 

2.8 Compliance with Laws; Governmental Permits.

 

(a) Each Seller has complied in all material respects with, is not in material
violation of, and has not received any notices of violation with respect to, any
Legal Requirement with respect to the conduct of its business, or the ownership
or operation of the Business or any of the Purchased Assets (including, in all
material respects, the keeping of all required registers and timely filing or
delivery of all required documents under the provisions of any applicable Legal
Requirement of Israel). Neither Seller nor any director, officer, Affiliate or
employee thereof (in their capacities as such or relating to their employment,
services or relationship with such Seller), has given, offered, paid, promised
to pay or authorized payment of any money, any gift or anything of value, with
the purpose of influencing any act or decision of the recipient in his or her
official capacity or inducing the recipient to use his or her influence to
affect an act or decision of a government official or employee, to any (i)
governmental official or employee, (ii) political party or candidate thereof, or
(iii) Person while knowing that all or a portion of such money or thing of value
would be given or offered to a governmental official or employee or political
party or candidate thereof.

 

(b) Each Seller has obtained each federal, state, county, local or foreign
governmental consent, license, permit, grant, or other authorization of a
Governmental Entity material to the Business (i) pursuant to which such Seller
currently operates or holds any interest in any of the Purchased Assets or (ii)
that is required for the operation of such Seller’s business or the holding of
any such interest (all of the foregoing consents, licenses, permits, grants, and
other authorizations, collectively, the “Seller Authorizations”), and all of
such Seller Authorizations are in full force and

 

22



--------------------------------------------------------------------------------

effect. Neither Seller has received any notice or written communication or, to
such Seller’s knowledge, any other communication from any Governmental Entity
regarding (i) any actual or possible violation of law or any Seller
Authorization or any failure to comply with any term or requirement of any
Seller Authorization or (ii) any actual or possible revocation, withdrawal,
suspension, cancellation, termination or modification of any Seller
Authorization. To Sellers’ knowledge, none of the Seller Authorizations will be
terminated or impaired, or will become terminable, in whole or in part, as a
result of the consummation of the transactions contemplated by this Agreement.

 

(c) Parent is entitled to certain tax benefits, based on its status as an
“Approved Enterprise” under the Law for the Encouragement of Capital Investments
5719-1959. Parent is not in breach of any of its obligations under such Legal
Requirement that would affect Parent’s status as an Approved Enterprise.

 

(d) Section 2.8(d) of the Seller Disclosure Letter provides a complete list of
all pending and outstanding grants, incentives and subsidies (collectively,
“Grants”) from the government of the State of Israel or any agency thereof, or
from any foreign governmental or administrative agency, granted to the Seller,
including “Approved Enterprise” status under the Law for the Encouragement of
Capital Investments 5719-1959 or Grants from the OCS. Each Seller has made
available to Acquiror, prior to the date hereof, correct copies of all documents
evidencing Grants submitted by such Seller and of all letters of approval, and
supplements thereto, granted to such Seller. Without limiting the generality of
the above, Section 2.8(d) of the Seller Disclosure Letter includes the aggregate
amounts of each Grant, and the aggregate outstanding obligations thereunder of
each Seller with respect to royalties, or the outstanding amounts to be paid by
the OCS to such Seller. Each Seller is in compliance, in all material respects,
with the terms and conditions of their respective Grants and, except as
disclosed in Section 2.8(d) of the Seller Disclosure Letter, has duly fulfilled,
in all material respects, all the undertakings relating thereto. To the
knowledge of each Seller, there is no event or other set of circumstances which
could reasonably be expected to lead to the revocation or material modification
of any of the Grants. Neither the execution, delivery and performance of this
Agreement by each Seller nor the consummation by such Seller of the transactions
contemplated hereby, assuming for the purposes of this sentence receipt of the
approvals of the OCS and the Investment Center, will contravene, conflict with
or result in a violation of any of the terms or requirements of, or give any
Governmental Entity the right to revoke, withdraw, suspend, cancel, terminate,
modify or exercise any right or remedy or require any refund or recapture with
respect to, any Grant given by any Governmental Entity (or any benefit provided
or available thereunder).

 

2.9 FDA Compliance. All products currently being manufactured, tested,
developed, processed, labeled, stored or distributed by or on behalf of Sellers,
which are subject to the jurisdiction of the United Stated Food and Drug
Administration (“FDA”), are being manufactured, tested, developed, processed,
labeled, stored, distributed, and marketed in compliance with all applicable
Laws, guidances or orders administered or issued by the FDA or any other
Governmental Entity. All products being manufactured by Sellers are in material
compliance with applicable registration, licensing and notification requirements
required by applicable Law for each site at which a product of any Seller is
manufactured. Neither Seller is the subject, officially or otherwise, of any
pending or, to such Seller’s knowledge, threatened investigation by the FDA
pursuant to its “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” Final Policy set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto. Neither Seller has committed any act, made any
statement, or failed to make any statement that would provide a basis for the
FDA to invoke its policy with respect to “Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities” and any amendments thereto. To Sellers’
knowledge, each product distributed, sold or leased, or service rendered, by
each Seller complies in all material respects with all applicable product safety
standards of each applicable product safety agency, commission, board or other
Governmental Entity. Each Seller is in compliance with all applicable FDA import
and export requirements, including, but not limited to, import-for-export
requirements, export notifications or authorizations and record keeping
requirements.

 

23



--------------------------------------------------------------------------------

2.10 Product Warranty and Recall. Section 2.10 of the Seller Disclosure Letter
sets forth a list of (i) all recalls, field notifications, field corrections and
safety alerts with respect to products manufactured and/or distributed by each
Seller, or by any third party on behalf of such Seller, in each case between
January 1, 2002 and the Agreement Date, (ii) the dates, if any, such recalls,
field notifications, field corrections and safety alerts were resolved or
closed, and (iii) to the knowledge of each Seller, any material complaints with
respect to products produced by the Seller, or by any third party on behalf of
such Seller, that are open hereof. There are no outstanding recalls, field
notifications, field corrections, safety alerts or, to Sellers’ knowledge,
material product complaints with respect to the products manufactured and/or
distributed by each Seller, or by any third party on behalf of such Seller, and
to such Seller’s knowledge, there are no facts that would be reasonably likely
to result in a material product recall, field notification, field correction or
safety alert with respect to any such products.

 

2.11 Title to Property and Assets. Sellers have good and valid title to all of
the Purchased Assets, free and clear of all Encumbrances, except for current
Taxes not yet due and payable and statutory liens incurred for obligations not
past due. Following the consummation of the transactions contemplated by this
Agreement and the execution of the instruments of transfer contemplated by this
Agreement, Acquiror will acquire good and marketable title to all of the
Purchased Assets, free and clear of any Encumbrances. The Tangible Assets are
(i) suitable for the uses to which they are currently employed, (ii) in good
operating condition and repair, subject to normal wear and tear, (iii) regularly
and properly maintained, (iv) free from any material defects and (v) are
adequate and sufficient for all current operations of the Business. Schedule
1.2(ii) of this Agreement sets forth a true, complete and accurate list of each
item, or each group of like items (stating the number), of the Tangible Assets,
which list identifies (i) the type and location of each such item or group of
items, and (ii) to the extent available, original acquisition date and cost of
such items. All properties used in the operations of each Seller are reflected
on the Seller Balance Sheet to the extent required under GAAP is to be so
reflected. Neither Seller owns any real property. Section 2.11 of the Seller
Disclosure Letter identifies personal property and equipment that is leased to
Sellers and each parcel of real property leased by the Seller, and, with respect
to any real property leased in Israel, a summary of the material terms of such
lease. Each Seller has adequate rights of ingress and egress into any real
property used in the operation of their respective businesses. Each Seller has
heretofore provided to Acquiror’s counsel true, correct and complete copies of
all leases, subleases and other agreements under which such Seller uses or
occupies or has the right to use or occupy, now or in the future, any real
property or facility, or under which any Seller has the right to use personal
property including all modifications, amendments and supplements thereto.
Neither Seller currently owns any real property. Each Seller is in peaceful and
undisturbed possession of each leased parcel of real property and such personal
property. All leases of real or personal property to which each Seller is a
party is in full force and effect. The Purchased Assets constitute all assets,
properties and rights necessary for the conduct of the Business as currently
conducted and as currently proposed to be conducted.

 

2.12 Intellectual Property.

 

(a) Sellers (i) own and have independently developed or (ii) have the valid
right or license (subject to Permitted Encumbrances) to any and all Seller IP
Rights. “Seller IP Rights” means any and all material Intellectual Property used
in the conduct of the business of Sellers as currently conducted by Sellers,
including the design, development, manufacture, use, import, sale and
performance of the Seller Products. The Seller IP Rights are sufficient for the
conduct of the business of each Seller as currently conducted by such Seller,
including the design, development, manufacture, use, import and sale and
performance of Seller Products. “Seller-Owned IP Rights” means Seller IP Rights
that are or are purportedly owned by Sellers.

 

24



--------------------------------------------------------------------------------

(b) Neither Seller has transferred ownership of any Intellectual Property that
is or was Seller-Owned IP Rights, to any third party, or knowingly permitted
such Seller’s rights in any Intellectual Property that is Seller-Owned IP Rights
to enter the public domain or, with respect to any Intellectual Property for
which such Seller has submitted an application or obtained a registration, lapse
(other than through the expiration of registered Intellectual Property at the
end of its maximum statutory term). Each Seller owns and has good and exclusive
title to each item of Seller-Owned IP Rights of Seller, free and clear of any
Encumbrances except for Permitted Encumbrances. To Sellers’ knowledge, the
right, license and interest of each Seller in and to all Intellectual Property
licensed by such Seller from a third party are free and clear of all
Encumbrances (excluding restrictions contained in the applicable license
agreements with such third parties). After the Closing, all Seller-Owned IP
Rights will be fully transferable, alienable or licensable by Acquiror without
restriction and without payment of any kind to any third party.

 

(c) Section 2.12(c) of the Seller Disclosure Letter lists all Seller Products
produced, marketed, licensed, sold, distributed, demonstrated or provided by or
on behalf of Sellers and all products or services currently under development by
Sellers by name and version number.

 

(d) Section 2.12(d) of the Seller Disclosure Letter lists all United States,
international and foreign: (i) patents and patent applications (including
provisional applications); (ii) registered trademarks, applications to register
trademarks, intent-to-use applications, or other registrations or applications
related to trademarks; (iii) registered Internet domain names; (iv) registered
copyrights and applications for copyright registration; and (v) any other
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued, filed with, or recorded by any
governmental authority owned by, registered or filed in the name of, each Seller
(“Seller Registered Intellectual Property”), including the jurisdictions in
which each such item of Intellectual Property has been issued or registered or
in which any application for such issuance and registration has been filed, or
in which any other filing or recordation has been made. Each item of Seller
Registered Intellectual Property is subsisting (or in the case of applications,
applied for), all registration, maintenance and renewal fees currently due in
connection with such Seller Registered Intellectual Property have been made and
all documents, recordations and certificates in connection with such Seller
Registered Intellectual Property have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting, maintaining
and perfecting such Seller Registered Intellectual Property and recording each
Seller’s ownership interests therein. Each Seller owns and has good and
exclusive title to each item of Seller Registered Intellectual Property, free
and clear of any Encumbrances except for Permitted Encumbrances.

 

(e) Section 2.12(e) of the Seller Disclosure Letter lists (i) all licenses,
sublicenses and other Contracts as to which the Seller is a party and pursuant
to which any Person is authorized to use any Seller IP Rights, (ii) other than
“shrink wrap” and similar widely available commercial end-user licenses that
have an individual acquisition cost of $5,000 or less, all licenses, sublicenses
and other Contracts to which each Seller is a party and pursuant to which such
Seller acquired or is authorized to use any third party Intellectual Property
(“Third Party Intellectual Property Rights”); and (iii) all licenses,
sublicenses and other Contracts pursuant to which such Seller has agreed to any
restriction on the right of such Seller to use or enforce any Seller-Owned IP
Rights. None of the licenses or Contracts listed in Section 2.12(e) of the
Seller Disclosure Letter (in response to clause (i) above) grants any third
party exclusive rights to or under any Seller IP Rights or grants any third
party the right to sublicense any Seller IP Rights.

 

25



--------------------------------------------------------------------------------

(f) Neither Seller is nor shall be as a result of the execution and delivery or
effectiveness of this Agreement or the performance of such Seller’s obligations
under this Agreement, in breach of any agreement to which either Seller is a
party governing any Seller IP Rights (the “Seller IP Rights Agreements”) and the
consummation of the transactions contemplated by this Agreement will not result
in the modification, cancellation, termination, suspension of, or acceleration
of any payments with respect to the Seller IP Rights Agreements, or give any
non-Seller party to any Seller IP Rights Agreement the right to do any of the
foregoing. Following the Closing, Acquiror will be permitted to exercise all of
such Seller’s rights under the Seller IP Rights Agreements to the same extent
such Seller would have been able to had the transactions contemplated by this
Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which such Seller
would otherwise be required to pay. Neither the execution and delivery or
effectiveness of this Agreement nor the performance of each Seller’s obligations
under this Agreement will cause the forfeiture or termination of, or give rise
to a right of forfeiture or termination of any Seller-Owned IP Right, or impair
the right of such Seller or Acquiror to use, possess, sell or license any
Seller-Owned IP Right or portion thereof. There are no royalties, honoraria,
fees or other payments payable by either Seller to any Person (other than
salaries payable to employees, consultants and independent contractors not
contingent on or related to use of their work product) as a result of the
ownership, use, possession, license-in, license-out, sale, marketing,
advertising or disposition of any Seller-Owned IP Rights by such Seller. Neither
Seller has entered into any Contract to indemnify any other person against any
charge of infringement or misappropriation of any intellectual property rights
of any third party, other than indemnification provisions contained in purchase
orders or license agreements arising in the ordinary course of business (copies
of which have been provided to Acquiror’s counsel).

 

(g) To the knowledge of each Seller, there is no unauthorized use, disclosure,
infringement or misappropriation of any Seller-Owned IP Rights, by any third
party, including any employee or former employee of such Seller. Each Seller has
not brought any action, suit or proceeding for infringement or misappropriation
of any Intellectual Property or breach of any Seller IP Rights Agreement.

 

(h) Each Seller has not been sued in any suit, action or proceeding (or received
any written notice or, to the knowledge of such Seller, threat) which involves a
claim of infringement or misappropriation of any Intellectual Property right of
any third party or which contests the validity, ownership or right of such
Seller to exercise any Intellectual Property right. Neither Seller has received
any written communication that involves an offer to license or grant any other
rights or immunities under any Intellectual Property of any third party. The
operation of the Business of each Seller as such Business is currently conducted
by such Seller, including (i) the design, development, manufacturing,
reproduction, marketing, licensing, sale, offer for sale, importation,
distribution, provision and/or use of any Seller Product and (ii) to each such
Seller’s knowledge, such Seller’s use of any third party’s product, device or
process used in the Business of such Seller as currently conducted by such
Seller, does not and will not infringe or misappropriate the Intellectual
Property of any third party under the laws of any applicable jurisdiction. To
Seller’s knowledge, there is no substantial basis for a claim that the design,
development, manufacturing, reproduction, marketing, licensing, sale, offer for
sale, importation, distribution, provision and/or use of any Seller Product or
the operation of the business of such Seller is infringing or has infringed on
or misappropriated any Intellectual Property of a third party. None of the
Seller-Owned IP Rights, the Seller Products or either Seller is subject to any
proceeding or outstanding order, contract or stipulation (A) restricting in any
manner the use, transfer, or licensing by such Seller of any Seller-Owned IP
Right or any Seller Product, or which may affect the validity, use or
enforceability of any such Seller-Owned IP Right or Seller Product, or (B)
restricting the conduct of the business of such Seller in order to accommodate
Third Party Intellectual Property Rights.

 

26



--------------------------------------------------------------------------------

(i) Neither Seller has received any opinion of counsel that any third party
Intellectual Property applies to any Seller Product or the operation of the
business of such Seller, as previously or currently conducted.

 

(j) Each Seller has secured from all of its consultants, employees and
independent contractors who independently or jointly contributed to the
conception, reduction to practice, creation or development of any Seller-Owned
IP Rights unencumbered and unrestricted exclusive ownership of, all such third
party’s Intellectual Property in such contribution that such Seller does not
already own by operation of law and such third party has not retained any rights
or licenses with respect thereto. Without limiting the foregoing, each Seller
has obtained proprietary information and invention disclosure and assignment
agreements from all current and former employees and independent contractors of
such Seller. To Sellers’ knowledge, no current or former employee, consultant or
independent contractor of either Seller: (i) is in violation of any term or
covenant of any Contract relating to employment, invention disclosure, invention
assignment, non-disclosure or non-competition or any other Contract with any
other party by virtue of such employee’s, consultant’s or independent
contractor’s being employed by, or performing services for, such Seller or using
trade secrets or proprietary information of others without permission; or (ii)
has developed any technology, software or other copyrightable, patentable or
otherwise proprietary work for such Seller that is subject to any agreement
under which such employee, consultant or independent contractor has assigned or
otherwise granted to any third party any rights (including Intellectual Property
rights) in or to such technology, software or other copyrightable, patentable or
otherwise proprietary work. To Sellers’ knowledge, the employment of any
employee of each Seller or the use by such Seller of the services of any
consultant or independent contractor does not subject such Seller to any
liability to any third party for improperly soliciting such employee, consultant
or independent contractor to work for such Seller, whether such liability is
based on contractual or other legal obligations to such third party. No current
or former employee, consultant or independent contractor of such Seller has any
right, license, claim or interest whatsoever in or with respect to any
Seller-Owned IP Rights. To the extent that any third party Intellectual Property
right is incorporated into, integrated or bundled with, or used by each Seller
in the development, manufacture or compilation of any of the Seller Products,
such Seller has a written agreement with such third party with respect thereto
pursuant to which such Seller either (A) has obtained complete, unencumbered and
unrestricted ownership of, and are the exclusive owners of, or (B) has obtained
perpetual, non terminable licenses (sufficient for the conduct of its Business
as currently conducted by such Seller, including the design, development,
manufacturing, reproduction, marketing, licensing, sale, offer for sale,
importation, distribution, provision and/or use of any Seller Product ) to all
such third party Intellectual Property rights by operation of law or by valid
assignment, to the fullest extent it is legally possible to do so.

 

(k) Each Seller has taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential or non-public information included in
the Seller-Owned IP Rights (“Confidential Information”). To Sellers’ knowledge,
all use, disclosure or appropriation of Confidential Information owned by each
Seller by or to a third party has been pursuant to the terms of a written
agreement between such Seller and such third party. To Sellers’ knowledge, all
use, disclosure or appropriation of Confidential Information not owned by such
Seller has been pursuant to the terms of a written agreement or other legal
binding arrangement between such Seller and the owner of such Confidential
Information, or is otherwise lawful. All current and former employees and
consultants of each Seller having access to Confidential Information or
proprietary information of any of their respective customers or business
partners have executed and delivered to such Seller an agreement regarding the
protection of such Confidential Information or proprietary information (in the
case of proprietary information of such Seller’s customers and business
partners, to the extent required by such customers and business partners).

 

27



--------------------------------------------------------------------------------

(l) Section 2.12(l) of the Seller Disclosure Letter lists all software or other
material that is distributed as “free software”, “open source software” or under
a similar licensing or distribution model (including but not limited to the GNU
General Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla
Public License (MPL), BSD licenses, the Artistic License, the Netscape Public
License, the Sun Community Source License (SCSL) the Sun Industry Standards
License (SISL) and the Apache License) (“Open Source Materials”) distributed by
the Seller in any way in or with, or used by Seller in the development of Seller
Products, and describes the manner in which such Open Source Materials were so
distributed and/or used (such description shall include whether (and, if so,
how) the Open Source Materials were modified and/or distributed by each Seller).

 

(m) The Seller has not (i) incorporated Open Source Materials into, or combined
Open Source Materials with Seller Products; (ii) distributed Open Source
Materials in conjunction with Seller Products; or (iii) used Open Source
Materials, that (in response to clauses (i), (ii) or (iii) above) create, or
purport to create, obligations for the Seller or such Subsidiary with respect to
any Seller IP Rights or grant, or purport to grant, to any third party, any
rights or immunities under any Seller IP Rights (including, but not limited to,
using any Open Source Materials that require, as a condition of use,
modification and/or distribution of such Open Source Materials that other
software incorporated into, derived from or distributed with such Open Source
Materials be (A) disclosed or distributed in source code form, (B) be licensed
for the purpose of making derivative works, or (C) be redistributable at no
charge).

 

(n) All products sold, licensed, leased or delivered by each Seller to customers
and all services provided by or through such Seller to customers on or prior to
the Closing Date conform in all material respects to applicable contractual
commitments, express and implied warranties and to any representations provided
to customers and conform in all material respects to applicable product or
service specifications or documentation. To the knowledge of each Seller, there
is no legitimate basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand against such Seller
giving rise to, any material liability relating to the foregoing Contracts for
replacement or repair thereof or other damages in connection therewith in excess
of any reserves therefor reflected on the Seller Balance Sheet. Each Seller has
made available to Acquiror all material documentation and notes relating to the
testing of all Seller Products. Each Seller has documented all material bugs,
errors and defects in all the Seller Products and such documentation is retained
and is available internally at each Seller. For all software used by each Seller
in providing services, or in developing or making available any of the Seller
Products, such Seller has implemented any and all material security patches or
upgrades that are generally available for that software.

 

(o) No (i) government funding except for Grants; (ii) facilities of a
university, college, other educational institution or research center; or (iii)
funding from any Person (other than funds received in consideration for the
Parent Capital Stock) was used in the development of the Intellectual Property
owned by either Seller. To Sellers’ knowledge, no current or former employee,
consultant or independent contractor of either Seller, who was involved in, or
who contributed to, the creation or development of any Intellectual Property,
has performed services for any government, university, college or other
educational institution or research center during a period of time during which
such employee, consultant or independent contractor was also performing services
for such Seller.

 

(p) Neither of the Sellers nor any other Person acting on their behalf has
disclosed, delivered or licensed to any Person, agreed to disclose, deliver or
license to any Person, or permitted the disclosure or delivery to any escrow
agent or other Person of, any Seller Source Code. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, result in the disclosure,
delivery or license by either Seller or any Person acting on their behalf to any
Person of any Seller Source Code. Section 2.12(p) of the Seller

 

28



--------------------------------------------------------------------------------

Disclosure Letter identifies each Contract pursuant to which such Seller has
deposited, or is or may be required to deposit, with an escrowholder or any
other Person, any of the Seller Source Code, and describes whether the execution
of this Agreement or any of the transactions contemplated by this Agreement, in
and of itself, would reasonably be expected to result in the release from escrow
of any Seller Source Code. As used in this Section 2.12(p), “Seller Source Code”
means, collectively, any software source code or any material portion or aspect
of software source code, or any material proprietary information or algorithm
contained in or relating to any software source code or confidential
manufacturing specifications or designs, of any Seller-Owned IP Rights or Seller
Products.

 

(q) Neither Seller has collected any personally identifiable information from
any third parties, including without limitation individually identifiable health
information or medical information, except as described in Section 2.12(q) of
the Seller Disclosure Letter. Each Seller has materially complied with all
applicable material Legal Requirements and their respective internal privacy
policies relating to the use, collection, storage, disclosure and transfer of
any personally identifiable information collected by such Seller or by third
parties having authorized access to the records of such Seller.

 

2.13 [Reserved].

 

2.14 Environmental Matters.

 

(a) As used in this Agreement, the following terms shall have the meanings
indicated below:

 

(i) “Hazardous Materials” shall mean any toxic or hazardous substance, material
or waste or any pollutant or contaminant, or infectious or radioactive substance
or material, including those substances, materials and wastes defined in or
regulated under any Environmental and Safety Laws, but excludes office and
janitorial supplies properly and safely maintained.

 

(ii) “Property” shall mean all real property leased or owned by Sellers either
currently or in the past.

 

(iii) “Facilities” shall mean all buildings and improvements on the Property.

 

(b) (i) No methylene chloride or asbestos is contained in or has been used at or
released from the Facilities; (ii) all Hazardous Materials and wastes of each
Seller have been disposed of in accordance with all Environmental and Safety
Laws in all material respects; (iii) neither Seller has received any notice of
any noncompliance of the Facilities or its past or present operations with
Environmental and Safety Laws; (iv) no notices, administrative actions or suits
are pending or, to Sellers’ knowledge, threatened relating to an actual or
alleged violation of any Environmental and Safety Laws by either Seller; (v)
neither Seller is a potentially responsible party under the United States
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, or any analogous state, local or foreign laws arising out of events
occurring prior to the Closing Date; (vi) there have not been in the past, and
are not now, any Hazardous Materials on, under or migrating to or from any of
the Facilities or any Property; (vii) there have not been in the past, and are
not now, any underground tanks or underground improvements at, on or under any
Property, including treatment or storage tanks, sumps, or water, gas or oil
wells; (viii) there are no polychlorinated biphenyls deposited, stored, disposed
of or located on any Property or in any of the Facilities or any equipment on
the Property; (ix) there is no formaldehyde on any Property or in any of the
Facilities, nor is any insulating material containing urea formaldehyde in any
of the Facilities; (x) the Facilities and each Seller’s uses and activities
therein have at all times materially complied with all Environmental and Safety
Laws; and (xi) each Seller has all the

 

29



--------------------------------------------------------------------------------

permits and licenses required to be issued under federal, state, local or
foreign laws regarding Environmental and Safety Laws and are in material
compliance with the terms and conditions of those permits and licenses.

 

2.15 Taxes.

 

(a) Each Seller has timely filed all Tax Returns that it was required to file.
All such Tax Returns were correct and complete in all respects and were prepared
in substantial compliance with all applicable laws and regulations. All Taxes
owed by each Seller (whether or not shown or required to be shown on any Tax
Return) have been paid or properly accrued in the Financial Statements. Neither
Seller is currently the beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where any Seller does not file Tax Returns that such Seller is or
may be subject to taxation by that jurisdiction. There are no Tax liens on any
of the Purchased Assets that have arisen in connection with any failure (or
alleged failure) to pay any Tax. At the Closing, and upon the date of any
subsequent transfer of Purchased Assets to Acquiror in accordance with this
Agreement, there will be no Tax liens (except for liens for current ad valorem
taxes not yet due) against any of the Purchased Assets to be transferred to
Acquiror hereunder. Each Seller has paid or will pay, when due, any Taxes
attributable to periods prior to the Closing Date with respect to the Purchased
Assets.

 

(b) Each Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.

 

(c) No Seller has knowledge of any basis upon which any Tax authority could
assess any additional Taxes for any period for which Tax Returns have been
filed. There is no dispute or claim concerning any Tax Liability of either
Seller or any of their Subsidiaries either (A) claimed or raised by any
authority in writing or (B) as to which any Seller or any director and officer
(and employee responsible for Tax matters) of such Seller has Knowledge based
upon personal contact with any agent of such authority. Sellers have delivered
to Acquiror correct and complete copies of all income Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by Sellers
since December 31, 2000.

 

(d) Neither Seller has waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(e) The unpaid Taxes of Sellers (A) did not, as of the Seller Balance Sheet
Date, exceed the reserve for Tax Liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the Seller Balance Sheet (rather than in any notes
thereto), and (B) do not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of each
Seller in filing their Tax Returns.

 

(f) None of the Assumed Liabilities is an obligation to make a payment that is
not deductible under Section 280G of the Code. Neither Seller is a party to any
Tax allocation or sharing agreement. Sellers (A) have not been a member of an
Affiliated Group filing a consolidated federal income Tax Return (other than a
group the common parent of which was Seller) and (B) has no Liability for the
Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor, by
contract, or otherwise.

 

30



--------------------------------------------------------------------------------

(g) Each Seller has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Section 6662 of the Code. Neither Seller has
consummated, participated in, or are currently participating in any transaction
which was or is a “Tax shelter” transaction as defined in Sections 6662, 6011,
6111 or 6112 of the Code or the Treasury Regulations promulgated thereunder.
Neither Seller has entered into any reportable transaction as defined in Section
1.6011-4(b) of the Treasury Regulations promulgated under the Code.

 

(h) To Sellers’ knowledge, each Seller has complied with all requirements of
Israeli law to be entitled to claim all tax incentives that Seller purports to
be entitled to. Subject to receipt of the Investment Center Approval and other
approvals required herein, consummation of the Asset Purchase will not adversely
affect the continued qualification of the Business for the incentives or the
terms or duration thereof or require any recapture of any previously claimed
incentive, and no consent or approval of any Governmental Entity is required,
other than as contemplated by the Seller Disclosure Letter, prior to the
consummation of the Asset Purchase in order to preserve the entitlement of the
Business to any such incentive.

 

2.16 Employee Benefit Plans and Employee Matters.

 

(a) Section 2.16(a) of the Seller Disclosure Letter contains a complete and
accurate list of all Seller Employee Plans.

 

(b) The Seller has furnished to Acquiror’s counsel a true, correct and complete
copy of each of the Seller Employee Plans.

 

(c) Benefit Plans. Sellers and any ERISA Affiliate have never maintained,
established, sponsored, participated in or contributed to any Pension Plan that
is subject to Part 3 of Subtitle B of Title I of ERISA, Title IV of ERISA or
Section 412 of the Code. At no time has any Seller or any ERISA Affiliate
contributed to or been requested to contribute to any multi-employer plan within
the meaning of Section 3(37) of ERISA. Neither Seller has ever maintained,
established, sponsored, participated in or contributed to any multiple employer
plan or to any plan described in Section 413 of the Code. Sellers and any ERISA
Affiliate has never maintained, established, sponsored, participated in or
contributed to any self-insured Seller Employee Plan.

 

(d) No Post-Employment Obligations. No Seller Employee Plan provides, or has any
liability to provide, life insurance, medical or other employee benefits to any
current or former employee, consultant or director of any Seller or any ERISA
Affiliate upon retirement or termination of employment for any reason, except as
may be required by applicable Legal Requirements.

 

(e) Compliance with Applicable Law. Each Seller Employee Plan is now and always
has been operated in accordance with its terms and in compliance with the
requirements of all Legal Requirements, including, without limitation, ERISA and
the Code and similar provisions of Israeli Legal Requirements. No action is
pending or, Sellers’ knowledge, threatened with respect to any Seller Employee
Plan (other than claims for benefits in the ordinary course) and no fact or
event exists that could reasonably be expected to give rise to any such action.

 

(f) Absence of Certain Liabilities and Events. Seller and any ERISA Affiliate
has never incurred any liability for any excise tax arising under Sections 4971,
4972, 4980 or 4980B of the Code and to the Knowledge of each Seller or any ERISA
Affiliate, no fact or event exists which could give rise to any such liability.
No complete or partial termination has occurred with respect to any employee
pension benefit plan within the meaning of Section 3(2) of ERISA.

 

31



--------------------------------------------------------------------------------

(g) Warn Act. Seller and each ERISA Affiliate is in compliance with the
requirements of WARN or similar Legal Requirement and has never triggered any
liability pursuant to WARN or similar Legal Requirement and has no liabilities
pursuant to WARN or similar Legal Requirements with respect to employees.

 

(h) Effect of Transaction. None of the execution and delivery of this Agreement,
the consummation of the Asset Purchase or any other transaction contemplated
hereby or any termination of employment or service in connection therewith or
subsequent thereto will, individually or together with the occurrence of some
other event, (i) result in any payment (including severance, unemployment
compensation, golden parachute, bonus or otherwise) becoming due to any Person,
(ii) materially increase or otherwise enhance any benefits otherwise payable by
Sellers, (iii) result in the acceleration of the time of payment or vesting of
any such benefits, except as required under Section 411(d)(3) of the Code, (iv)
increase the amount of compensation due to any Person, or (v) result in the
forgiveness in whole or in part of any outstanding loans made by any Seller to
any Person.

 

(i) Employment Matters. Sellers and their ERISA Affiliates: (i) are in
compliance with all Legal Requirements respecting employment, employment
practices, terms and conditions of employment and wages and hours, in each case,
with respect to employees; (ii) have withheld and reported all amounts required
by law or by agreement to be withheld and reported with respect to the wages,
salaries and other payments to employees by virtue of their employment, the
transactions specifically contemplated by this Agreement or otherwise; (iii) are
not liable for any arrears of wages or any taxes or any penalty for failure to
comply with any of the foregoing; (iv) are not liable for any payment to any
trust or other fund or to any Governmental Entity, with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees (other than routine payments to be made in the normal course of
business and consistent with past practice). There are no pending or, to the
knowledge of Sellers, any ERISA Affiliate any threatened or reasonably
anticipated claims or actions against any Seller or any ERISA Affiliate under
any Seller Employee Plan.

 

(j) Labor. No work stoppage or labor strike against any Seller or any ERISA
Affiliate is pending or, to the knowledge of Sellers, threatened by any
employee. Any Seller and any ERISA Affiliate is not involved in or, to their
knowledge, threatened with, any labor dispute, grievance, or litigation relating
to labor, safety or discrimination matters involving any employee, including
charges of unfair labor practices or discrimination complaints, which, if
adversely determined, would, individually or in the aggregate, result in any
liability to Acquiror. Neither Seller nor any ERISA Affiliate has engaged in any
unfair labor practices within the meaning of the National Labor Relations Act
which would, individually or in the aggregate, directly or indirectly result in
any liability to Acquiror. Neither Seller nor any ERISA Affiliate is presently,
nor has been in the past, a party to, or bound by, any collective bargaining
agreement or union contract with respect to employees and no collective
bargaining agreement is being negotiated with respect to employees. Neither
Seller nor any ERISA Affiliate is subject to, nor do any of their ERISA
Affiliate’s employees benefit from, any collective bargaining agreement by way
of any applicable Israeli employment laws and regulations and extension orders
(“tzavei harchava”), except those extension orders that apply to all employees
of the Israeli economy in general. No employee of the any Seller has been
dismissed in the last 12 month period.

 

(k) Parachute Payments. There is no agreement, plan, arrangement or other
Contract covering any current or former employee or other service provider of
any Seller or ERISA Affiliate to which any Seller is a party or by which such
Seller is bound that, considered individually or considered collectively with
any other such agreements, plans, arrangements or other Contracts, will, or
could reasonably be expected to, as a result of the transactions contemplated
hereby (whether alone or upon the occurrence of any additional or subsequent
events), give rise directly or indirectly to the payment of any amount that
could reasonably be expected to be non-deductible under Section 162 of the Code
(or any

 

32



--------------------------------------------------------------------------------

corresponding or similar provision of state, local or foreign Tax law) or
characterized as a “parachute payment” within the meaning of Section 280G of the
Code (or any corresponding or similar provision of state, local or foreign Tax
law).

 

(l) Section 2.16(l) of the Seller Disclosure Letter lists each Person who
Sellers reasonably believe is, with respect to such Seller and/or any ERISA
Affiliate, a “disqualified individual” (within the meaning of Section 280G of
the Code and the regulations, including proposed regulations, promulgated
thereunder), as determined as of the Agreement Date.

 

(m) Each Seller has provided to Acquiror a true, correct and complete list of
the names, positions and rates of compensation of all officers, directors, and
employees of Sellers, showing each such person’s name, position, location of
employment, annual remuneration, status as exempt/non-exempt employees with
respect to employees located in the United States, bonuses and fringe benefits
for the current fiscal year and the most recently completed fiscal year.

 

2.17 Interested Party Transactions. None of the officers and directors of either
Seller and, to the knowledge of Sellers, none of the employees or shareholders
of either Seller, nor any immediate family member of an officer, director,
employee or shareholder of either Seller, has any direct or indirect ownership,
participation, royalty or other interest in, or is an officer, director,
employee of or consultant or contractor for any firm, partnership, entity or
corporation that competes with, or does business with, or has any contractual
arrangement with, any Seller (except with respect to any interest in less than
5% of the stock of any corporation whose stock is publicly traded). None of said
officers, directors, employees or shareholders or any member of their immediate
families, is a party to, or to the knowledge of Sellers, otherwise directly or
indirectly interested in, any Contract to which any Seller is a party or by
which such Seller or any of their respective assets or properties may be bound
or affected, except for normal compensation for services as an officer, director
or employee thereof. To the knowledge of Sellers, none of said officers,
directors, employees, shareholders or immediate family members has any interest
in any property, real or personal, tangible or intangible (including any
Intellectual Property) that is used in, or that relates to, the business of any
Seller, except for the rights of shareholders under applicable Legal
Requirements.

 

2.18 Insurance. Sellers maintain the policies of insurance and bonds set forth
in Section 2.18 of the Seller Disclosure Letter, including all legally required
workers’ compensation insurance and errors and omissions, casualty, fire and
general liability insurance. Section 2.18 of the Seller Disclosure Letter sets
forth the name of the insurer under each such policy and bond, the type of
policy or bond, the coverage amount and any applicable deductible and any other
material provisions as of the date hereof as well all material claims made under
such policies and bonds since January 1, 2002. Each Seller has provided to
Acquiror true, correct and complete copies of all such policies of insurance and
bonds issued at the request or for the benefit of such Seller. There is no claim
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds.
All premiums due and payable under all such policies and bonds have been timely
paid and each Seller, as applicable, is otherwise in compliance with the terms
of such policies and bonds.

 

2.19 Books and Records. Each Seller has provided to Acquiror or its counsel
true, correct and complete copies of each document that has been requested by
Acquiror or its counsel in connection with their legal and accounting review of
such Seller (other than any such document that does not exist or is not in such
Seller’s possession or subject to its control). Without limiting the foregoing,
Sellers have provided to Acquiror or its counsel complete and correct copies of
(a) all documents identified on the Seller Disclosure Letter, (b) the Articles
of Association or Memorandum of Association or similar charter documents of
Sellers, each as currently in effect, (c) the minute books containing records of
all proceedings, consents, actions and meetings of the Board of Directors,
committees of the Board of

 

33



--------------------------------------------------------------------------------

Directors and shareholders of each Seller, (d) the stock ledger, journal and
other records reflecting all stock issuances and transfers of each Seller, and
(e) all permits, orders and consents issued by any regulatory agency with
respect to each Seller, or any securities of each Seller, and all applications
for such permits, orders and consents. The minute books of each Seller provided
to Acquiror contain a complete and accurate summary of all meetings of directors
and shareholders or actions by written consent since the time of incorporation
of each Seller through the Agreement Date, and reflect all transactions referred
to in such minutes accurately in all material respects. The books, records and
accounts of each Seller (i) are true, correct and complete in all material
respects, (ii) have been maintained in accordance with reasonable business
practices on a basis consistent with prior years, (iii) are stated in reasonable
detail and accurately and fairly reflect the transactions and dispositions of
the assets and properties of the such Seller, and (iv) accurately and fairly
reflect the basis for the Financial Statements.

 

2.20 Brokers’ and Finders’ Fees. Neither Seller nor any Affiliate of such Seller
is obligated for the payment of any fees or expenses of any investment banker,
broker, advisor, finder or similar party in connection with the origin,
negotiation or execution of this Agreement or in connection with the Asset
Purchase or any other transaction contemplated by this Agreement. Acquiror will
not incur any liability, either directly or indirectly, to any such investment
banker, broker, advisor, finder or similar party as a result of this Agreement,
the Asset Purchase or any act or omission of any Seller, any of its respective
Affiliates or any of its respective directors, officers, employees, shareholders
or agents.

 

2.21 Material Contracts.

 

(a) Except for this Agreement and the Contracts specifically identified in
Section 2.21 of the Seller Disclosure Letter, neither Seller is a party to or
bound by, and the Purchased Assets are not subject to any of the following
Contracts (each a “Material Contract”):

 

(i) any distributor, original equipment manufacturer (“OEM”), reseller, value
added reseller (“VAR”), sales, advertising, agency or manufacturer’s
representative Contract;

 

(ii) any continuing Contract for the purchase, sale or license of materials,
supplies, equipment, services, software, Intellectual Property or other assets
involving in the case of any such Contract more than $50,000 over the life of
the Contract;

 

(iii) any Contract that expires or may be renewed at the option of any Person
other than the Seller so as to expire more than one year after the Agreement
Date;

 

(iv) any trust indenture, mortgage, promissory note, loan agreement or other
Contract for the borrowing of money, any currency exchange, commodities or other
hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with GAAP;

 

(v) any Contract for capital expenditures in excess of $50,000 in the aggregate;

 

(vi) any Contract limiting the freedom of any Seller to engage or participate,
or compete with any other Person, in any line of business, market or geographic
area, or to make use of any Seller-Owned IP Rights, or any Contract granting
most favored nation pricing, exclusive sales, distribution, marketing or other
exclusive rights, rights of refusal, rights of first negotiation or similar
rights and/or terms to any Person, or any Contract otherwise limiting the right
of any Seller to sell, distribute or manufacture any products or services or to
purchase or otherwise obtain any software, components, parts, subassemblies or
services;

 

34



--------------------------------------------------------------------------------

(vii) any Contract pursuant to which any Seller is a lessor or lessee of any
real property or any machinery, equipment, motor vehicles, office furniture,
fixtures or other personal property involving aggregate payments in excess of
$10,000 per annum;

 

(viii) any Contract (A) with any Affiliate or (B) with any Person with whom any
Seller does not deal at arm’s length;

 

(ix) any agreement of guarantee, support, assumption or endorsement of, or any
similar commitment with respect to, the obligations, liabilities (whether
accrued, absolute, contingent or otherwise) or indebtedness of any other Person;

 

(x) any Contract under which any Seller is a licensor of Intellectual Property
or provider of services (other than under its unmodified form of standard
customer agreement, the form of which has been made available to counsel to
Acquiror), or agrees to encumber, not assert, transfer or sell rights in or with
respect to any Intellectual Property or to provide source code to any third
party, or under which the Seller is a licensee of any Intellectual Property
(except for “shrink wrap” and similar widely available commercial end-user
licenses that have an individual acquisition cost of $1,000 or less) or
providing for the development of any software, content, technology or
Intellectual Property, independently or jointly, by or for any Seller;

 

(xi) any Contract to license or authorize any third party to manufacture or
reproduce any of the Seller Products;

 

(xii) (A) any joint venture Contract or (B ) any other Contract that involves a
sharing of revenues, profits, cash flows, expenses or losses with other Persons
or the payment of royalties to any other Person in excess of $25,000 per annum;

 

(xiii) any agreement of indemnification or warranty or any Contract containing
any support, maintenance or service obligation or cost on the part of any Seller
(other than under its unmodified form of standard customer agreement, the form
of which has been made available to counsel to Acquiror);

 

(xiv) any Contract for the employment of any director, officer, employee or
consultant of any Seller or any other type of Contract with any officer,
employee or consultant of the Seller that is not immediately terminable by such
Seller without cost or liability, including any Contract requiring it to make a
payment to any director, officer, employee or consultant on account of the Asset
Purchase, any transaction contemplated by this Agreement or any Contract that is
entered into in connection with this Agreement;

 

(xv) any Contract under which any Seller provides any advice or services to any
third party, including any consulting Contract, professional Contract or
software implementation, deployment or development services Contract, or support
services Contract (including, for each such contract, a description of the
percentage of completion and expected additional hours, resources and costs
necessary to complete such services);

 

(xvi) any Contract with any labor union or any collective bargaining agreement
or similar contract with any Seller’s employees;

 

(xvii) any Contract with any investment banker, broker, advisor or similar
party, or any accountant, legal counsel or other Person retained by any Seller,
in connection with this Agreement and the transactions contemplated hereby;

 

35



--------------------------------------------------------------------------------

(xviii) any Contract pursuant to which any Seller has acquired or divested a
business or entity, or assets of a business or entity, whether by way of merger,
consolidation, purchase of stock, purchase or sale of assets, license or
otherwise, or any Contract pursuant to which any Seller has any material
ownership interest in any other Person (other than Parent’s ownership of Sub);

 

(xix) any Contract with any Governmental Entity or any Seller Authorization;

 

(xx) any confidentiality, secrecy or non-disclosure Contract in effect other
than any such Contract entered into with customers in the ordinary course of
business pursuant to the Seller’s standard unmodified form (a copy of which has
been provided to counsel to Acquiror);

 

(xxi) any settlement agreement entered into within five years prior to the date
hereof;

 

(xxii) any Contract pursuant to which rights of any third party are triggered or
become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the Asset Purchase or other transactions contemplated
hereunder, either alone or in combination with any other event; or

 

(xxiii) any other oral or written Contract or obligation not listed in clauses
(i) through (xxii) that individually has a value in excess of $50,000 or is
otherwise material to any Seller or its respective business, operations,
financial condition, properties or assets.

 

(b) All Material Contracts are in written form. Each Seller, as applicable, has
materially performed all of the obligations required to be performed by it and
is entitled to all benefits under, and to the knowledge of Sellers, is not
alleged to be in material default in respect of, any Material Contract. Each of
the Material Contracts is in full force and effect. There exists no default or
event of default or event, occurrence, condition or act, with respect to any
Seller or to Sellers’ knowledge, with respect to any other contracting party,
which, with the giving of notice, the lapse of time or the happening of any
other event or conditions, would reasonably be expected to (i) become a default
or event of default under any Material Contract or (ii) give any third party (A)
the right to declare a default or exercise any remedy under any Material
Contract, (B) the right to accelerate the maturity or performance of any
obligation of any Seller under any Material Contract, or (C) the right to
cancel, terminate or modify any Material Contract. Neither Seller has received
any notice or other communication regarding any actual or possible violation or
breach of, default under, or intention to cancel or modify any Material
Contract. Neither Seller has any liability for renegotiation of government
Contracts. True, correct and complete copies of all Material Contracts have been
provided to Acquiror prior to the Agreement Date.

 

2.22 Export Control Laws. Each Seller has conducted its export transactions in
accordance in all material respects with applicable provisions of United States
and Israel export control laws and regulations, including but not limited to the
United States Export Administration Act and implementing Export Administration
Regulations and the Israeli Control of Products and Services Declaration
(Engagement in Encryption), 1974, as amended. Without limiting the foregoing:

 

(a) each Seller has obtained all export licenses and other approvals
(collectively, “Export Licenses”) required for its exports of Seller Products
from the United States or Israel;

 

(b) each Seller is in material compliance with the terms of all such Export
Licenses;

 

(c) there are no pending or, to the knowledge of Sellers, threatened claims
against any Seller with respect to any such Export Licenses;

 

36



--------------------------------------------------------------------------------

(d) there are no actions, conditions or circumstances pertaining to each
Seller’s export transactions that would reasonably be expected to give rise to
any future claims; and

 

(e) no consents or approvals for the transfer of export licenses to Acquiror are
required, except for such consents and approvals that can be obtained
expeditiously without material cost.

 

2.23 Customers and Suppliers.

 

(a) Neither Seller has any outstanding material disputes concerning its products
and/or services with any customer, OEM, VAR, or distributor who, in the year
ended December 31, 2004, was one of the 20 largest sources of revenues for the
Seller, based on amounts paid or payable (each, a “Significant Customer”), and
neither Seller has knowledge of any material dissatisfaction on the part of any
Significant Customer. Each Significant Customer is listed on Section 2.23(a) of
the Seller Disclosure Letter. Neither Seller has received any written, or the
knowledge of Sellers, oral notice from any Significant Customer that such
customer shall not continue as a customer of the Business after the Closing or
that such customer intends to terminate or materially modify existing Contracts
with such Seller (or Acquiror). Neither Seller has had any of its products
returned by a purchaser thereof except for normal warranty returns consistent
with past history.

 

(b) Neither Seller has any outstanding material dispute concerning products
and/or services provided by any supplier who, in the year ended December 31,
2004, was one of the 10 largest suppliers of products and/or services to such
Seller, based on amounts paid or payable (each, a “Significant Supplier”), and
neither Seller has no knowledge of any material dissatisfaction on the part of
any Significant Supplier. Each Significant Supplier is listed on Section 2.23(b)
of the Seller Disclosure Letter. Neither Seller has received any written, or the
knowledge of the Seller, oral notice from any Significant Supplier that such
supplier shall not continue as a supplier to the Business after the Closing or
that such supplier intends to terminate or materially modify existing Contracts
with such Seller (or Acquiror). Each Seller has access, on commercially
reasonable terms, to all products and services reasonably necessary to carry on
its business, and such Seller has no knowledge of any reason why the Business
will not continue to have such access on commercially reasonable terms.

 

2.24 Accounts Receivable. The accounts receivable shown on the Seller Balance
Sheet arose in the ordinary course of business, consistent with past practices,
represented bona fide claims against debtors for sales and other charges, and
have been collected or are collectible in the book amounts thereof, less an
amount not in excess of the allowance for doubtful accounts provided for in the
Seller Balance Sheet. Allowances for doubtful accounts and warranty returns have
been prepared in accordance with GAAP consistently applied and in accordance
with Parent’s past practices. The accounts receivable of Sellers arising after
the Balance Sheet Date and before the Closing Date arose or shall arise in the
ordinary course of business, consistent with past practices, represented or
shall represent bona fide claims against debtors for sales and other charges,
and have been collected or are collectible in the book amounts thereof, less
allowances for doubtful accounts and warranty returns determined in accordance
with GAAP consistently applied and Parent’s past practices which are or shall be
sufficient to provide for any losses which may be sustained on realization of
the receivables. None of the accounts receivable of any Seller is subject to any
claim of offset, recoupment, setoff or counter-claim, and Sellers have no
knowledge of any specific facts or circumstances (whether asserted or
unasserted) that could give rise to any such claim. No material amount of
accounts receivable is contingent upon the performance by a Seller of any
obligation or Contract other than normal warranty repair and replacement. No
Person has any lien on any of such accounts receivable, and no agreement for
deduction or discount has been made with respect to any of such accounts
receivable. Section 2.24 of the Seller Disclosure Letter sets forth an aging of
each Seller’s accounts receivable in the aggregate and by customer, and
indicates the amounts of allowances for doubtful accounts and warranty returns.
Section 2.24 of the Seller Disclosure Letter sets forth such

 

37



--------------------------------------------------------------------------------

amounts of accounts receivable of each Seller which are subject to asserted
warranty claims by customers and reasonably detailed information regarding
asserted warranty claims made within the last year, including the type and
amounts of such claims.

 

2.25 Inventory. The inventories shown on the Seller Balance Sheet (net of any
reserve on the Seller Balance Sheet) or thereafter acquired by any Seller,
consisted of items of a quantity and quality usable or salable in the ordinary
course of business consistent with past practice. Since the Seller Balance Sheet
Date, each Seller has continued to replenish inventories in a normal and
customary manner consistent with past practices. Neither Seller has received
written, or the knowledge of such Seller, oral notice that it will experience in
the foreseeable future any difficulty in obtaining, in the desired quantity and
quality and at a reasonable price and upon reasonable terms and conditions, the
raw materials, supplies or component products required for the manufacture,
assembly or production of its products. The values at which inventories are
carried reflect the inventory valuation policy of Parent, which is consistent
with its past practices and in accordance with GAAP. Since the Seller Balance
Sheet Date, due provision was made on the books of Sellers in the ordinary
course of business consistent with past practices to provide for all
slow-moving, obsolete, or unusable inventories to their estimated useful or
scrap values and such inventory reserves are adequate to provide for such
slow-moving, obsolete or unusable inventory and inventory shrinkage. As of the
date hereof, neither Seller has any commitments to purchase inventory. Section
2.25 of the Seller Disclosure Letter sets forth a list of Sellers’ inventory as
of the Agreement Date.

 

2.26 Takeover Statutes. The Seller and its Board of Directors and shareholders
have taken all actions such that the restrictive provisions of any “fair price,”
“moratorium,” “control share acquisition,” “business combination,” “interested
shareholder” or other similar anti-takeover statute or regulation, and any
anti-takeover provision in the governing documents of Sellers will not be
applicable to any Seller, Acquiror, or to the execution, delivery of, or
performance of the transactions contemplated by this Agreement or the Seller
Voting Agreements, including the consummation of the Asset Purchase or any of
the other transactions contemplated hereby or thereby.

 

2.27 Liabilities; Solvency. Neither Seller is now insolvent nor will such Seller
be rendered insolvent by this Agreement or the consummation of any other
transaction contemplated hereby. As used in this Section 2.27, “insolvent” means
that the sum of the present fair saleable value of the assets of an entity do
not and will not exceed its debts and other probable liabilities. Immediately
after giving effect to the consummation of the Asset Purchase, (i) each Seller
will be able to pay its liabilities as they become due in the usual course of
business, (ii) each Seller will not have unreasonably small capital with which
to conduct its proposed business, and (iii) each Seller will have assets
(calculated at fair market value) that exceed liabilities. The cash available to
each Seller, after taking into account all other anticipated uses of the cash,
will be sufficient to pay all such debts and judgments promptly in accordance
with their terms. The Purchase Price constitutes reasonably equivalent value for
the Purchased Assets, and the consummation of the Asset Purchase shall not
constitute a fraudulent transfer or fraudulent conveyance under applicable laws
relating to bankruptcy and insolvency. Neither Seller has, at any time, (i) made
a general assignment for the benefit of creditors, (ii) filed, or had filed
against it, any bankruptcy petition or similar filing, (iii) admitted in writing
its inability to pay its debts as they become due, (iv) been convicted of, or
pleaded guilty or no contest to, any felony, or (v) taken or been the subject of
any action that could reasonably be expected to have an adverse effect on its
ability to comply with or perform any of its covenants or obligations under this
Agreement or any of the Ancillary Agreements.

 

2.28 Third Party Consents. Section 2.28 of the Seller Disclosure Letter lists or
describes all Assumed Contracts that may require a novation or consent to
assignment, as the case may be, prior to the Closing in connection with the
Asset Purchase or any other transaction contemplated by this Agreement, and
specifically denotes any such Assumed Contract in respect of which the failure
to obtain a novation

 

38



--------------------------------------------------------------------------------

or consent to assignment in connection with the Asset Purchase or any other
transaction contemplated by this Agreement could reasonably be expected to
materially and adversely affect Acquiror’s ability to operate the Purchased
Assets and conduct the Business in the same manner as such Business was operated
by any Seller prior to the Closing.

 

2.29 Arm’s Length Negotiations. The Purchase Price for the Purchased Assets and
the Asset Purchase was proposed, negotiated and entered into by and among
Sellers and Acquiror without collusion, in good faith and from arm’s length
bargaining positions.

 

2.30 Representations Complete. None of the representations or warranties made by
any Seller herein or in any exhibit or schedule hereto, including the Seller
Disclosure Letter, or in any certificate furnished by any Seller pursuant to
this Agreement, when all such documents are read together in their entirety,
contains or will contain at the Closing any untrue statement of a material fact,
or omits or will omit at the Closing to state any material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF ACQUIROR

 

Acquiror represents and warrants to Sellers as follows:

 

3.1 Organization and Standing. Acquiror Parent is a corporation duly organized,
validly existing and in good standing under the laws of Vermont. Acquiror Parent
is not in violation of any of the provisions of its Articles of Incorporation or
Bylaws. Acquiror Sub is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Acquiror Sub
is not in violation of any of the provisions of its Memorandum or Articles of
Association.

 

3.2 Authority; Noncontravention.

 

(a) Acquiror has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Acquiror. This Agreement has been duly executed and delivered by
Acquiror and, assuming due execution and delivery by Parent and Sub, constitutes
the valid and binding obligation of Acquiror enforceable against Acquiror in
accordance with its terms, subject only to the effect, if any, of (i) applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies.

 

(b) The execution and delivery of this Agreement do not, and the consummation of
the transactions contemplated hereby will not, conflict with, or result in any
violation of, or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of a benefit under (i) any provision of the Articles of
Incorporation or Bylaws of Acquiror, as amended to date, or (ii) any applicable
Legal Requirement, except with respect to the foregoing clause (ii) where such
conflict, violation, default, termination, cancellation or acceleration,
individually or in the aggregate, would not be material to Acquiror’s ability to
consummate the Asset Purchase or to perform its obligations under this
Agreement.

 

(c) Other than with respect to procedures under the Israeli Companies Law, the
execution and delivery of this Agreement by Acquiror does not, and the
performance of this Agreement

 

39



--------------------------------------------------------------------------------

and the transactions contemplated hereby by Acquiror will not require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity with respect to Acquiror, or any other Person except
for: (i) the OCS Approval, (ii) the Investment Center Approval, and (iii)
receipt by Acquiror Sub of required permits for engagement in encryption
pursuant to the Israeli Encryption Order.

 

3.3 Financing. Acquiror has, and will have available to it upon the Closing,
sufficient funds to consummate the transactions contemplated by this Agreement.

 

3.4 Arm’s Length Negotiations. The Purchase Price for the Purchased Assets was
proposed, negotiated and entered into by and between Sellers and Acquiror
without collusion, in good faith and from arm’s length bargaining positions.

 

ARTICLE IV

 

CONDUCT PRIOR TO THE CLOSING

 

4.1 Conduct of Business of the Sellers. During the period from the date hereof
and continuing until the earlier of the termination of this Agreement and the
Closing:

 

(a) each Seller shall conduct its business in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted (except to the
extent expressly provided otherwise in this Agreement or as consented to in
writing by Acquiror);

 

(b) each Seller shall (A) pay all of its debts and Taxes when due, subject to
good faith disputes over such debts or Taxes, (B) pay or perform its other
obligations when due, and (C) use its commercially reasonable efforts consistent
with past practice and policies to preserve intact its present business
organizations, keep available the services of its present officers and key
employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it,
to the end that its goodwill and ongoing businesses shall be unimpaired at the
Closing (except, in each case, to the extent expressly provided otherwise in
this Agreement or as consented to in writing by Acquiror);

 

(c) Parent shall promptly notify Acquiror in writing of any (a) event occurring
subsequent to the Agreement Date that would render any representation or
warranty of any Seller contained in this Agreement, if made on or as of the date
of such event or the Closing Date, untrue or inaccurate in any material respect,
(b) breach of any covenant or obligation of any Seller pursuant to this
Agreement or any Seller Ancillary Agreement, (c) change, occurrence or event
that would cause any of the conditions set forth in Article VI to not be
satisfied, or (d) or any Material Adverse Change with respect to any Seller, the
Business or the Purchased Assets;

 

(d) Each Seller shall use its commercially reasonable efforts to assure that
each of its Contracts (other than with Acquiror) entered into after the date
hereof will not require the procurement of any consent, waiver or novation for
the assignment thereof as an Assumed Contract hereunder, or provide for any
change in the obligations of any party in connection with, or terminate as a
result of the consummation of, the Asset Purchase, and shall give reasonable
advance notice to Acquiror prior to allowing any Material Contract or right
thereunder to lapse or terminate by its terms; and

 

(e) Sellers shall maintain each of its leased premises in accordance with the
terms of the applicable lease.

 

40



--------------------------------------------------------------------------------

4.2 Restrictions on Conduct of Business of the Sellers. Without limiting the
generality or effect of the provisions of Section 4.1, during the period from
the date hereof and continuing until the earlier of the termination of this
Agreement and the Closing, neither Seller shall do, cause or permit any of the
following (except to the extent expressly provided otherwise in this Agreement
or as consented to in writing by Acquiror):

 

(a) Charter Documents. Cause or permit any amendments to its Articles of
Association or Memorandum of Association or comparable governing documents,
other than pursuant to the Charter Amendment;

 

(b) Dividends; Changes in Capital Stock. Declare or pay any dividends on or make
any other distributions (whether in cash, stock or property) in respect of any
of its capital stock, or split, combine or reclassify any of its capital stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock
except from former employees, non-employee directors and consultants in
accordance with agreements providing for the repurchase of shares in connection
with any termination of service;

 

(c) Material Contracts. Enter into any Contract that would constitute a Material
Contract or a Contract requiring a novation or consent in connection with
assignment thereof as an Assumed Contract hereunder, or violate, terminate,
amend, or otherwise modify (including by entering into a new Contract with such
party or otherwise) or waive any of the terms of any of its Material Contracts,
provided that Acquiror shall not unreasonably withhold its consent to either
Seller entering into an agreement with an OEM, VAR, reseller or sales agent, or
the amendment of any provision of any of such Seller’s agreements as of the
Agreement Date with any OEM, VAR, reseller or sales agent (it being acknowledged
and agreed by the parties hereto that it shall be reasonable for Acquiror to
withhold such consent if any such Contract or amendment provides for (i) the
grant of rights with respect to Seller products that are not commercially
available as of the Agreement Date, (ii) the grant of any exclusive rights,
(iii) non-termination by Seller for convenience upon more than ninety (90) days’
notice, (iv) the grant of distribution or selling rights to a third party that
would conflict with Acquiror’s sales channel, or (v) the right of the OEM, VAR,
reseller or sales agent to sell, or grant distribution or selling rights with
respect to, Seller Products to any third party other than a direct end-user of
such Seller Products);

 

(d) Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other Contracts of any character
obligating it to issue, any such shares or other convertible securities, other
than: (i) the issuance of shares of Parent Capital Stock pursuant to the
exercise of Parent Options or Parent Warrants; (ii) the issuance of Seller
Ordinary Shares upon conversion of Parent Preferred Shares outstanding on the
Agreement Date; (iii) the repurchase of any shares of Parent Capital Stock from
former employees, non-employee directors and consultants in accordance with
Contracts providing for the repurchase of shares in connection with any
termination of service, and (iv) the issuance by Parent, in consultation with
Acquiror, of up to 100,000 Parent Options to employees, consultants and
directors of Sellers.

 

(e) Collective Bargaining Agreements. Enter into any Contract with a labor union
or collective bargaining agreement (unless required by applicable Legal
Requirements);

 

(f) Loans and Investments. Make any loans or advances (other than routine
expense advances to employees of Sellers consistent with past practice) to, or
any investments in or capital contributions to, any Person or form any
Subsidiary (other than ordinary course funding to its existing Subsidiaries in
order to fund operations in amounts consistent with past practice);

 

41



--------------------------------------------------------------------------------

(g) Intellectual Property. Transfer or license from any Person any rights to any
Intellectual Property, or transfer or license to any Person any rights to any
Seller IP Rights (other than non-exclusive end-user licenses in connection with
the sale of Seller Products in the ordinary course of business), or transfer or
provide a copy of any Seller Source Code to any Person (including any current or
former employee or consultant of any Seller or any contractor or commercial
partner of such Seller) (other than providing access to Seller Source Code to
current employees and consultants of any Seller involved in the development of
the Seller Products on a need to know basis, consistent with past practices);

 

(h) Exclusive Rights and Most Favored Party Provisions. Enter into or amend any
agreement pursuant to which any other party is granted exclusive rights or “most
favored party” rights of any type or scope with respect to any of Seller
Products, technology, Intellectual Property or business, or containing any
non-competition covenants or other restrictions relating to its or Acquiror’s
business activities;

 

(i) [**] with respect to [**] (provided that [**] may only [**] in compliance
with [**], and provided further that [**] with respect to [**] for the purpose
of [**] so long as [**] with respect to [**] such customer, and [**] with
respect to [**] with respect to [**]);

 

(j) Dispositions. Sell, lease, license or otherwise dispose of or encumber any
of the Purchased Assets, other than sales and nonexclusive licenses of Seller
Products in the ordinary course of business consistent with its past practice;

 

(k) Indebtedness. Incur any indebtedness for borrowed money or guarantee any
such indebtedness or issue or sell any debt securities or guarantee any debt
securities of others;

 

(l) Leases. Enter into any operating lease involving payments in excess of
$25,000 or any leasing transaction of the type required to be capitalized in
accordance with GAAP;

 

(m) Capital Expenditures. Make any capital expenditures, capital additions or
capital improvements in excess of $25,000 individually or $50,000 in the
aggregate;

 

(n) Termination or Waiver. Terminate or waive any right of substantial value;

 

(o) Pay Increases. Increase the salaries, wage rates or fees of its employees or
consultants (other than pursuant to preexisting plans, policies or Contracts
which have been disclosed to Acquiror and are set forth on Section 4.2(n) of the
Seller Disclosure Letter), or add any new members to the board of directors of
such Seller;

 

42



--------------------------------------------------------------------------------

(p) Lawsuits; Settlements. (i) Commence a lawsuit other than (A) for the routine
collection of bills, (B) in such cases where it in good faith determines that
failure to commence suit would result in the material impairment of a valuable
aspect of its business (provided that it consults with Acquiror prior to the
filing of such a suit), or (C) for a breach of this Agreement or (ii) settle or
agree to settle any pending or threatened lawsuit or other dispute;

 

(q) Acquisitions. Acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial portion of the assets of, or by any other manner,
any business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets which are material, individually or in the aggregate, to its business, or
enter into any Contract with respect to a joint venture, strategic alliance or
partnership;

 

(r) Accounting. Change accounting methods or revalue any of its assets
(including writing down the value of inventory or writing off notes or accounts
receivable otherwise than in the ordinary course of business), except in each
case as required by changes in GAAP as concurred with its independent
accountants and after notice to Acquiror;

 

(s) Encumbrances. Place or allow the creation of any Encumbrance (other than a
Permitted Encumbrance) on any of the Purchased Assets other than statutory liens
for unpaid Taxes not yet due;

 

(t) Sales. Sell any Seller Products to any VAR, OEM, reseller, distributor or
other sales agent (each, a “Distributor”) unless such Distributor has an
existing contractual commitment for the purchase from such Distributor of such
Seller Product by an end-user;

 

(u) Warranties, Discounts. Materially change the manner in which it extends
warranties, discounts or credits to customers;

 

(v) Interested Party Transactions. Enter into any Contract in which any officer,
director, employee, agent or shareholder of Sellers (or any member of their
immediate families) has an interest under circumstances that, if entered
immediately prior to the date hereof, would require that such Contract be listed
on Section 2.21 of the Seller Disclosure Letter;

 

(w) Grants. Apply for, progress or obtain funds under any Grant, Grant
application or approved schedule filed with any Governmental Entity; and

 

(x) Other. Take or agree in writing or otherwise to take, any of the actions
described in clauses (a) through (u) in this Section 4.2, or any action which
would reasonably be expected to make any of Sellers’ representations or
warranties contained in this Agreement untrue or incorrect (such that the
condition set forth in the first sentence of Section 6.3(a) would not be
satisfied) or prevent any Seller from performing or cause any Seller not to
perform one or more covenants required hereunder to be performed by such Seller
(such that the condition set forth in the second sentence of Section 6.3(a)
would not be satisfied).

 

If either Seller desires to take any action which would be prohibited pursuant
to Section 4.2 without the written consent of Acquiror, prior to taking such
action such Seller may request such written consent by sending an electronic
mail or facsimile to each of the individuals listed on Schedule 4.2 hereto.
Acquiror shall use commercially reasonable efforts to deliver to such Seller
either written consent or a denial notification as soon as reasonably
practicable, and in any event within five business days, after Acquiror receives
a written request by such Seller pursuant to this Section 4.2. If no such
consent or denial is received by such Seller within five business days of its
request in accordance with this Section 4.2, Acquiror shall be deemed to have
granted its consent to such action(s) requested by such Seller.

 

43



--------------------------------------------------------------------------------

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

5.1 Shareholder Approval and Board Recommendation

 

(a) Parent shall prepare, in consultation with Acquiror, a proxy statement
relating to this Agreement and the transactions contemplated hereby (the “Proxy
Statement”). Each of Parent and Acquiror shall provide promptly to the other
such information concerning its business and financial statements and affairs
as, in the reasonable judgment of the providing party or its counsel, may be
required or appropriate for inclusion in the Proxy Statement, or in any
amendments or supplements thereto, and to cause its counsel and auditors to
cooperate with the other’s counsel and auditors in the preparation of the Proxy
Statement. The Proxy Statement shall constitute an information statement for
solicitation of shareholder approval of the adoption of this Asset Purchase
Agreement and the approval of the Asset Purchase and the Charter Amendment at
the Parent General Meeting (as defined below) and shall include, amongst other
disclosures, a description of the terms of the transaction, the Transaction
Bonus Plan and any interests of the officers and directors of Parent in the
transactions contemplated hereunder that differ from those of the shareholders
of Parent. Whenever any event occurs that is required to be set forth in an
amendment or supplement to Proxy Statement, Parent and Acquiror shall cooperate
in delivering any such amendment or supplement to all the shareholders of
Parent. The Proxy Statement shall include the unqualified recommendation of the
Board of Directors of Parent in favor of adoption of this Agreement and approval
of the Asset Purchase and the Charter Amendment and the conclusion of the Board
of Directors of Parent that the terms and conditions of the Asset Purchase, the
Charter Amendment and this Agreement are advisable and in the best interests of
Parent and its securityholders. Anything to the contrary contained herein
notwithstanding, Parent shall not include in the Proxy Statement any information
with respect to Acquiror or its affiliates or associates, the form and content
of which information shall not have been approved by Acquiror prior to such
inclusion.

 

(b) Parent shall take all action necessary under all applicable Legal
Requirements to send the Proxy Statement and hold a shareholders’ meeting to
vote on the proposal to approve this Agreement, the Asset Purchase, the Charter
Amendment and the other transactions contemplated by this Agreement (the “Parent
General Meeting”). Subject to the notice requirements of the Israeli Companies
Law and the rules and regulations promulgated thereunder and the Articles of
Association of Parent, the Parent General Meeting shall be held (on a date
selected by Parent and consented to by Acquiror, which consent shall not be
unreasonably withheld) as promptly as practicable after the date hereof. Parent
shall use commercially reasonable efforts to solicit from its shareholders
proxies in favor of the approval of this Agreement, the Asset Purchase, the
Charter Amendment and the other transactions contemplated by this Agreement.
Parent shall call, notice, convene, hold, conduct and solicit all proxies in
connection with, the Parent General Meeting in compliance with all applicable
Legal Requirements, including the Israeli Companies Law and the Articles of
Association of Parent. Parent’s obligation to call, give notice of, convene and
hold the Parent General Meeting in accordance with this Section 5.1 shall not be
limited to or otherwise affected by the commencement, disclosure, announcement
or submission to Parent of any Acquisition Proposal. Parent shall exercise
commercially reasonable efforts to obtain the approval of each Parent
Shareholder not listed in Exhibit B-1 with respect to this Agreement, the Asset
Purchase, the Charter Amendment and the other transactions contemplated by this
Agreement at the Parent General Meeting.

 

44



--------------------------------------------------------------------------------

(c) (i) Parent’s Board of Directors shall recommend that Parent’s shareholders
vote in favor of the approval of the Asset Purchase, the Charter Amendment and
the adoption of this Agreement; (ii) any information statement or other
disclosure document distributed to Parent Shareholders in connection with this
transaction shall include a statement to the effect that Parent’s Board of
Directors has recommended that Parent’s shareholders vote in favor of the
approval of the Asset Purchase, the Charter Amendment and the adoption of this
Agreement; and (iii) neither Parent’s Board of Directors nor any committee
thereof shall withhold, withdraw, amend or modify, or propose or resolve to
withhold, withdraw, amend or modify in a manner adverse to Acquiror, the
recommendation of Parent’s Board of Directors that Parent’s shareholders vote in
favor of the approval of Asset Purchase, the Charter Amendment and the adoption
of this Agreement.

 

5.2 No Solicitation.

 

(a) From and after the Agreement Date until the Closing or termination of this
Agreement pursuant to Article VII, neither Seller will, nor will any of them
authorize or permit any of their respective officers, directors, affiliates,
shareholders or employees or any investment banker, attorney or other advisor or
representative retained by any of them (all of the foregoing collectively being
the “Seller Representatives”) to, directly or indirectly, (i) solicit, initiate,
seek, entertain, knowingly encourage, or knowingly facilitate, the making,
submission or announcement of any inquiry, expression of interest, proposal or
offer that constitutes, or would reasonably be expected to lead to, an
Acquisition Proposal (as hereinafter defined), (ii) enter into, participate in,
maintain or continue any communications (except solely to provide written notice
as to the existence of these provisions) or negotiations regarding, or deliver
or make available to any Person any non-public information with respect to, or
take any other action regarding, any inquiry, expression of interest, proposal
or offer that constitutes, or would reasonably be expected to lead to, an
Acquisition Proposal, (iii) agree to, accept, approve, endorse or recommend (or
publicly propose or announce any intention or desire to agree to, accept,
approve, endorse or recommend) any Acquisition Proposal, (iv) enter into any
letter of intent, term sheet, memorandum of understanding or any other Contract
contemplating or otherwise relating to any Acquisition Proposal, or (v) submit
any Acquisition Proposal to the vote of any securityholders of either Seller.
Each Seller will immediately cease and cause to be terminated any and all
existing activities, discussions or negotiations with any Persons conducted
prior to or on the Agreement Date with respect to any Acquisition Proposal. If
any Seller Representative, whether in his or her capacity as such or in any
other capacity, takes any action that any Seller is obligated pursuant to this
Section 5.2 to cause such Seller Representative not to take, then such Seller
shall be deemed for all purposes of this Agreement to have breached this Section
5.2.

 

“Acquisition Proposal” shall mean, with respect to any Seller, any agreement,
offer, proposal or bona fide indication of interest (other than this Agreement
or any other offer, proposal or indication of interest by Acquiror), or any
public announcement of intention to enter into any such agreement or of (or
intention to make) any offer, proposal or bona fide indication of interest,
relating to, or involving: (A) any acquisition or purchase from such Seller, or
from the shareholders of such Seller, by any Person or Group (as hereinafter
defined) of more than a 10% interest in the total outstanding voting securities
of Seller or any tender offer or exchange offer that if consummated would result
in any Person or Group beneficially owning 10% or more of the total outstanding
voting securities of such Seller or any merger, consolidation, business
combination or similar transaction involving such Seller; (B) any sale, lease,
mortgage, pledge, exchange, transfer, license (other than in the ordinary course
of business), acquisition, or disposition of more than 10% of the assets of such
Seller in any single transaction or series of related transactions; or (C) any
liquidation, dissolution, recapitalization or other significant corporate
reorganization of such Seller, or any extraordinary dividend, whether of cash or
other property.

 

45



--------------------------------------------------------------------------------

“Group” shall have the definition ascribed to such term under Section 13(d) of
the Exchange Act, the rules and regulations thereunder and related case law.

 

(b) Each Seller shall immediately notify Acquiror orally and in writing after
receipt by such Seller (or, to the knowledge of such Seller, by any of the
Seller Representatives), of (i) any Acquisition Proposal, (ii) any inquiry,
expression of interest, proposal or offer that constitutes, or would reasonably
be expected to lead to, an Acquisition Proposal, or (iii) any request for
nonpublic information relating to such Seller or for access to any of the
properties, books or records of such Seller by any Person or Persons other than
Acquiror that could reasonably be expected to lead to an Acquisition Proposal or
in connection with an Acquisition Proposal. Such notice shall describe (1) the
material terms and conditions of such Acquisition Proposal, inquiry, expression
of interest, proposal, offer, notice or request, and (2) the identity of the
Person or Group making any such Acquisition Proposal, inquiry, expression of
interest, proposal, offer, notice or request. Each Seller shall keep Acquiror
fully informed of the status and details of, and any modification to, any such
inquiry, expression of interest, proposal or offer and any correspondence or
communications related thereto and shall provide to Acquiror a true, correct and
complete copy of such inquiry, expression of interest, proposal or offer and any
amendments, correspondence and communications related thereto, if it is in
writing, or a reasonable written summary thereof, if it is not in writing. Each
Seller shall provide Acquiror with 48 hours prior notice (or such lesser prior
notice as is provided to the members of the Board of Directors of such Seller)
of any meeting of the Board of Directors of such Seller at which the Board of
Directors of the Seller is reasonably expected to discuss any Acquisition
Proposal.

 

5.3 Confidentiality; Public Disclosure.

 

(a) The parties hereto acknowledge that Acquiror and Parent have previously
executed a confidentiality agreement dated November 15, 2002 (the
“Confidentiality Agreement”) which shall continue in full force and effect in
accordance with its terms.

 

(b) Neither Seller shall, and each Seller shall cause each Seller Representative
not to, directly or indirectly, issue any press release or other public
statement relating to the terms of this Agreement or the transactions
contemplated hereby or use Acquiror’s name or refer to Acquiror directly or
indirectly in connection with Acquiror’s relationship with either Seller in any
media interview, advertisement, news release, press release or professional or
trade publication, or in any print media, whether or not in response to an
inquiry, without the prior written approval of Acquiror, unless required by law
(in which event a satisfactory opinion of counsel to that effect shall be first
delivered to Acquiror prior to any such disclosure) and except as reasonably
necessary for each Seller to obtain the consents and approvals of Parent
Shareholders and other third parties contemplated by this Agreement.
Notwithstanding anything herein or in the Confidentiality Agreement, Acquiror
may issue such press releases or make such other public statements regarding
this Agreement or the transactions contemplated hereby as Acquiror may, in its
reasonable discretion, determine, provided that any such press releases issued
prior to the Closing shall be subject to the prior approval of Parent, whose
approval shall not be unreasonably withheld or delayed.

 

5.4 Regulatory Approvals.

 

(a) Each Seller shall promptly execute and file, or join in the execution and
filing of, any application, notification (including any notification or
provision of information, if any, that may be required to the OCS or the Israeli
Investment Center) or other document that may be necessary in order to obtain
the authorization, approval or consent of any Governmental Entity, whether
federal, state, local or foreign, which may be reasonably required, or which
Acquiror may reasonably request for the consummation of the Asset Purchase
(including the OCS Approval and the consent of the Investment

 

46



--------------------------------------------------------------------------------

Center in connection with the consummation of the Asset Purchase). Each Seller
shall use commercially reasonable efforts to obtain, and to cooperate with
Acquiror to promptly obtain, all such authorizations, approvals and consents and
shall pay any associated filing fees payable by such Seller with respect to such
authorizations, approvals and consents. Parent shall consult in advance and
reasonably co-operate with Acquiror regarding all communications with the OCS.
Each Seller shall promptly inform Acquiror of any material communication between
such Seller and any Governmental Entity regarding any of the transactions
contemplated hereby. If a Seller or any affiliate of such Seller receives any
formal or informal request for supplemental information or documentary material
from any Governmental Entity with respect to the transactions contemplated
hereby, then such Seller shall make, or cause to be made, as soon as reasonably
practicable, a response in compliance with such request. Each Seller shall
direct, in its sole discretion, the making of such response, but shall consider
in good faith the views of Acquiror.

 

(b) Acquiror shall promptly execute and file, or join in the execution and
filing of, any application, notification (including any notification or
provision of information, if any, that may be required to the OCS or Israeli
Investment Center) or other document that may be necessary in order to obtain
the authorization, approval or consent of any Governmental Entity, whether
foreign, federal, state, local or municipal, which may be reasonably required in
connection with the consummation of the Asset Purchase and the other
transactions contemplated by this Agreement (including the OCS Approval and the
consent of the Investment Center in connection with the consummation of the
Asset Purchase). Acquiror and Sellers shall use all reasonable efforts to
obtain, as promptly as practicable after the date of this Agreement, the
following consents and approvals, and any other consents and approvals that may
be required pursuant to Israeli legal requirements in connection with the Asset
Purchase: (i) the OCS Approval; and (ii) the Investment Center Approval. In this
connection Acquiror shall provide to the OCS and the Investment Center any
information, and shall execute any undertakings, customarily requested by such
authorities as a condition to the OCS Approval or Investment Center Approval.
Acquiror shall use commercially reasonable efforts to obtain all such
authorizations, approvals and consents for the Asset Purchase and shall pay any
associated filing fees payable by Acquiror with respect to such authorizations,
approvals and consents. Acquiror shall promptly inform Parent of any material
communication between Acquiror and any Governmental Entity regarding any of the
transactions contemplated hereby. If Acquiror or any affiliate of Acquiror
receives any formal or informal request for supplemental information or
documentary material from any Governmental Entity with respect to the
transactions contemplated hereby, then Acquiror shall make, or cause to be made,
as soon as reasonably practicable, a response in compliance with such request.
Acquiror shall direct, in its sole discretion, the making of such response, but
shall consider in good faith the views of Parent.

 

(c) Notwithstanding anything in this Agreement to the contrary, if any consents
and approvals that may be required pursuant to Israeli legal requirements in
connection with the consummation of the Asset Purchase contain conditions that
are not acceptable to Acquiror, or if any administrative or judicial action or
proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement as may violate any Antitrust Laws, it
is expressly understood and agreed that: (i) Acquiror shall not have any
obligation to litigate or contest any administrative or judicial action or
proceeding or any decree, judgment, injunction or other order, whether
temporary, preliminary or permanent; and (ii) Acquiror shall be under no
obligation to make proposals, execute or carry out agreements or submit to
orders providing for (1) the sale, license or other disposition or holding
separate (through the establishment of a trust or otherwise) of any assets or
categories of assets of Acquiror or any of its affiliates or any Purchased
Assets, (2) the imposition of any limitation or regulation on the ability of
Acquiror or any of its affiliates to freely conduct their business or own such
assets, or (3) the holding separate of the Purchased Assets or any limitation or
regulation on the ability of Acquiror or any of its affiliates to exercise full
rights of ownership with respect to the Purchased Assets (any of the foregoing,
an “Antitrust Restraint”) (provided that any customary and standard forms of
undertaking or right and obligation transfer declaration required to be given by
Acquiror Sub with respect to compliance with the OCS Law for the purpose of
obtaining the OCS Approval shall be deemed a condition that is acceptable to
Acquiror and shall not constitute an Antitrust Restraint hereunder).

 

47



--------------------------------------------------------------------------------

5.5 Reasonable Efforts. Subject to the limitations set forth in Section 5.4,
each of the parties hereto agrees to use its commercially reasonable efforts,
and to cooperate with each other party hereto, to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, appropriate
or desirable to consummate and make effective, in the most expeditious manner
practicable, the Asset Purchase and the other transactions contemplated hereby,
including the satisfaction of the respective conditions set forth in Article VI,
and including the execution and delivery of such other instruments and the
performance of such other acts and things as may be necessary or reasonably
desirable for effecting completely the consummation of the Asset Purchase and
the other transactions contemplated hereby.

 

5.6 Third Party Consents; Notices.

 

(a) Each Seller shall use its commercially reasonable efforts to obtain as
promptly as possible, and deliver to Acquiror at or prior to the Closing, all
consents, waivers and approvals from third parties necessary to effect the
assignment and transfer to Acquiror of good and marketable title to all of the
Purchased Assets free and clear of all Encumbrances other than Permitted
Encumbrances, including all consents, waiver and approvals under each Contract,
if any, listed or described on Section 2.3(b) and Section 2.3(c) of the Seller
Disclosure Letter.

 

(b) Each Seller shall give all notices and other information required to be
given to the employees of such Seller, any collective bargaining unit
representing any group of employees of such Seller, and any applicable
government authority under the WARN Act, the National Labor Relations Act, as
amended, the Code, COBRA and other applicable Legal Requirements in connection
with the transactions contemplated by this Agreement.

 

5.7 Litigation. Each Seller will (i) notify Acquiror in writing promptly after
learning of any action, suit, arbitration, mediation, proceeding, claim, or
investigation by or before any Governmental Entity or arbitrator initiated by or
against it, or known by such Seller to be threatened against such Seller or any
of its directors, officers, employees or shareholders in their capacity as such
(a “New Litigation Claim”), (ii) notify Acquiror of ongoing material
developments in any New Litigation Claim, and (iii) consult in good faith with
Acquiror regarding the conduct of the defense of any New Litigation Claim.

 

5.8 Access to Information.

 

(a) During the period commencing on the date hereof and continuing until the
earlier of the termination of this Agreement and the Closing, (i) each Seller
shall afford Acquiror and its accountants, counsel and other representatives,
reasonable access during business hours to (A) all of each Seller’s properties,
books, Contracts and records and (B) all other information concerning the
business, properties and personnel of each Seller as Acquiror may reasonably
request, and (ii) each Seller shall provide to Acquiror and its accountants,
counsel and other representatives true, correct and complete copies of such
Seller’s (A) internal financial statements, (B) Tax Returns, Tax elections and
all other records and workpapers relating to Taxes, (C) a schedule of any
deferred intercompany gain or loss with respect to transactions to which such
Seller has been a party, and (D) receipts for any Taxes paid to Tax Authorities.

 

(b) Subject to compliance with applicable Legal Requirements, from the date
hereof until the earlier of the termination of this Agreement and the Closing,
each Seller shall confer from time to time as requested by Acquiror with one or
more representatives of Acquiror to discuss any material changes or developments
in the operational matters of such Seller and the general status of the ongoing
operations of such Seller.

 

48



--------------------------------------------------------------------------------

(c) No information or knowledge obtained in any investigation pursuant to this
Section 5.8 shall affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties hereto to
consummate the Asset Purchase.

 

5.9 Expenses. Whether or not the Asset Purchase is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby (including Transaction Expenses) shall be paid by the party
incurring such expense. Any Seller Transaction Expenses paid by Acquiror are
collectively referred to as “Indemnifiable Transaction Expenses” and shall
constitute Indemnifiable Damages for purposes of Article VIII without regard to
the Threshold. Notwithstanding the foregoing, the parties acknowledge and agree
that Acquiror shall have no obligation to pay any Seller Transaction Expenses.

 

5.10 Employees and Contractors.

 

(a) In connection with the transactions contemplated by this Agreement, Sellers
shall consult and cooperate with Acquiror in identifying the employees and
contractors of Sellers that Acquiror may wish to hire. Immediately following
execution of this Agreement, Acquiror shall have the right to contact such
employees and contractors for purposes of interviewing such employees and making
offers of employment or consultancy with Acquiror or a subsidiary of Acquiror
providing for a base salary not less than the base salary each is receiving
prior to the execution of this Agreement (in each case such offer of employment
or consultancy being contingent upon the Closing Date).

 

(b) Effective as of the Closing Date, each employee and contractor of Sellers
who accepts an offer of employment or consultancy with Acquiror (or a subsidiary
of Acquiror) shall have his or her employment or consultancy with Sellers
terminate as of the Closing Date. Each Seller agrees to use its commercially
reasonable efforts to (i) retain its employees and contractors as of the
Agreement Date (or contractors if such individual is a current consultant to the
Sellers) through the Closing Date, and (ii) assist Acquiror in securing the
employment or engagement of such employees and contractors on the Closing Date.
Each Seller shall immediately on the Closing Date dismiss any of the employees
identified for retention by the Acquiror at the Closing Date, or as soon as
practicable subsequent to Closing, to the extent required by Legal Requirements
(for example, due to pregnancy or reserve duty). Each Seller shall make payments
to all employees to be retained by the Acquiror for all amounts payable for
their employment by each Seller and the termination thereof, to include, without
limitation, by way of compensation as required by law or by their employment
agreements, or as are in accordance with its normal policy or practice,
whichever are higher.

 

(c) Each Seller employee or contractor who is employed or engaged by Sellers on
the Closing Date and who is offered, accepts and commences employment or a
consultancy with the Acquiror (or a subsidiary of Acquiror) (each a “Transferred
Individual”) shall execute and deliver such documents as Acquiror may reasonably
require in connection with the commencement of employment or consulting
services, including, without limitation, an employment agreement, consulting
agreement, offer letter, nondisclosure and invention assignment agreement and
any other documents that may be required by applicable Legal Requirements.
Without prejudice to the generality of the above, a term of employment with the
Acquiror shall be a signed declaration, on a document supplied by the Acquiror’s
lawyers, by each of the employees accepting employment with the Acquiror that
he/she has (a) received all salaries and other benefits to which he/she is
entitled from Sellers; (b) received all severance and other payments payable
pursuant to law and each Seller’s current practices; and (c) has waived to the
fullest extent permitted by applicable law all claims in relation to the above
against both Sellers and the

 

49



--------------------------------------------------------------------------------

Acquiror. Each Seller hereby consents to the hiring of such employees and
contractors by Acquiror and waives, with respect to the employment or engagement
by Acquiror of such employee or contractor, any claims or rights such Seller may
have against Acquiror or any such employee or contractor under any
non-competition, confidentiality or employment agreement or consulting agreement
to the extent such employees or contractors will perform services for Acquiror
(or a subsidiary of Acquiror).

 

(d) Each Seller shall be responsible for any withholding or employment taxes
with respect to any of the Transferred Individuals that accrue or become payable
during the period of such person’s employment or service with such Seller or
arise out of the termination of such person’s employment or service with such
Seller. Each Seller shall be responsible for filing all employment Tax returns
with respect to such Transferred Individuals attributable to periods of
employment or service with such Seller.

 

(e) Each Seller shall be liable for and obligated to pay and indemnify and hold
Acquiror and its Affiliates harmless from any and all damages, expenses, claims,
Contracts, suits, and other Liabilities of any nature whatsoever, directly or
indirectly, with respect to: (i) any of such Seller’s obligations under this
Section 5.10; (ii) the employment or termination of employment by such Seller of
any current or future employee or contractor of such Seller, including without
limitation Transferred Individuals, whether in connection with the transactions
contemplated hereby or otherwise; (iii) any claims of discrimination under
applicable Legal Requirements provided such claims arise from such employee’s
employment or service with, or termination by, such Seller; (iv) any other
Liabilities arising out of the terms and conditions of employment (including
under any employment agreement with such Seller) of any person by such Seller,
whether for salary, wages, bonuses, profit sharing, commissions, severance,
vacation pay, sick pay, wrongful termination or otherwise; (v) any duties or
Liabilities of such Seller or administrators under any existing or future
Employee Plans or any employment agreement of such Seller or other employee
benefit plans of such Seller or under WARN or FSLA with respect to any actions
taken by such Seller or COBRA; (vi) any present or future Liabilities of such
Seller to existing or future employees of such Seller, whether or not
specifically described in this Section 5.10, or (vii) any claim by an employee
arising from a failure or omission by either Seller to calculate and pay any of
the liabilities referred to in this Section 5.10. Each Seller shall be
responsible for and pay any liability for severance payments to any employee of
Seller, including Transferred Individuals, that accrues or becomes payable
during the period of such employee’s employment or service with such Seller or
arise out of the termination of such person’s employment with such Seller,
including all statutory severance pay to its Israeli employees pursuant to the
Severance Pay Law (5723-1963) of Israel.

 

(f) Each Seller shall pay to the Transferred Individuals employed by it any
Liability for accrued vacation, sick leave or similar benefits with respect to
such Transferred Individual attributable to periods of employment or service of
such Transferred Individual with such Seller and shall make such payment within
the statutory time period therefor but in no event later than ten days after
such Transferred Individual’s employment with such Seller is terminated.

 

(g) Subject to any applicable terms of the employment agreements referenced in
Recital D hereto, the parties hereby acknowledge that Acquiror is under no
obligation to employ any current or future employee or contractor of either
Seller (including but not limited to any employee, officer, consultant or
contractor hired by Seller during the period between the Agreement Date and the
Closing Date). Further, nothing in this Agreement shall confer any rights or
remedies on any of Sellers’ employees or contractors and no person shall be a
third party beneficiary with respect to any provision in this Section 5.10.

 

(h) Sellers hereby agree not to take any action to terminate, rescind, modify or
amend the Transaction Bonus Plan in any respect.

 

50



--------------------------------------------------------------------------------

5.11 Termination of Financing Statements. The Seller shall take all actions
necessary such that (i) UCC-2 or UCC-3 termination statements, as applicable,
have been filed with respect to each of the UCC-1 financing statements filed in
order to perfect security interests in the Purchased Assets that have not yet
expired and (ii) all Encumbrances other than Permitted Encumbrances on the
Purchased Assets shall be released prior to or simultaneously with the Closing.

 

5.12 COBRA and Cal-COBRA. As soon as practicable, but in no event later than ten
(10) days following the Closing, Seller shall provide Acquiror with the name,
mailing address and date of termination for each COBRA or Cal-COBRA “qualified
M&A beneficiary” (as such term is defined in under COBRA and Cal-COBRA) of
Seller who is currently receiving COBRA or Cal-COBRA continuation coverage,
currently has a right to elect COBRA or Cal-COBRA continuation coverage or may
become entitled to continuation of health coverage benefits under COBRA
following the Closing.

 

5.13 Payment of Taxes; Tax Clearance Certificate. Seller shall, to the extent
that failure to do so could adversely affect or result in any Encumbrance on the
Purchased Assets or otherwise result in Acquiror having any liability for
payment of any amount, except in each case for Permitted Encumbrances, (i)
continue to file all Tax Returns within the time period for filing, and such Tax
Returns shall be true, correct and complete in all material respects, (ii) pay
when due any and all Taxes attributable to or levied or imposed upon the
Purchased Assets for periods (or portions thereof) through and including the
Closing Date whether or not such payment is required to be paid after the
Closing Date, and (iii) pay all Seller Transfer Taxes.

 

5.14 Noncompetition. As a material inducement and consideration for Acquiror to
enter into this Agreement, each Seller agrees that from and after and subject to
the occurrence of, the Closing until the earlier of (i) the dissolution of such
Seller, or (ii) four years following the Closing Date (the “Noncompetition
Period”), such Seller shall not, within any jurisdiction in the world, own,
operate, advise, assist or lend funds to or invest funds in any Person in any
manner that would aid or assist any Person to compete, in any material respect,
with the Business or any substantially similar business (the “Restricted
Business”). During the Noncompetition Period, each Seller further agrees not to,
directly or indirectly, interfere with, disrupt or attempt to disrupt the
relationship between Acquiror or any of its Affiliates and any third party,
including any customer, collaborator, supplier or employee of Acquiror or any of
its Affiliates, with respect to the Restricted Business. The parties hereto
agree that the duration and geographic scope of the noncompetition provisions
set forth in this Section are reasonable. If any covenant in this Section is
held to be invalid, illegal or unenforceable by any court of competent
jurisdiction or any other Governmental Entity, it is agreed and understood that
such covenant will not be voided but rather will be construed to impose
limitations upon the activities of Seller that are no greater than allowable
under then applicable laws.

 

5.15 Contract Terminations. Each Seller shall terminate those Contracts of such
Seller listed on Schedule 5.15 hereto effective as of the Closing. Prior to
terminating any other Contract identified on the Seller Disclosure Letter,
Seller shall provide Acquiror with reasonable advance notice of Seller’s intent
to terminate any such Contract in order to allow Acquiror, in its sole
discretion, the opportunity to assume such Contract. The Seller shall deliver
evidence of such terminations to Acquiror at or prior to the Closing.

 

5.16 Amendment of Articles of Association. As soon as practicable after the
Agreement Date, Parent shall cause its Articles of Association to be amended
through the approval and filing of Charter Amendment.

 

5.17 [Reserved].

 

51



--------------------------------------------------------------------------------

5.18 [Reserved].

 

5.19 Interim Financial Statements; Closing Financial Certificate.

 

(a) Sellers shall prepare and deliver to Acquiror by April 30, 2005 a
consolidated balance sheet of Sellers prepared in accordance with GAAP as of
March 31, 2005 (the “March Balance Sheet”). Sellers shall prepare and deliver to
Acquiror, within ten (10) days after the last day of each month subsequent to
March 2005 that elapses prior to Closing, Sellers’ internal management reports,
in substantially the form attached hereto as Schedule 5.19, with respect to
Sellers’ bookings, revenues, collections, cash balance and estimated profit and
loss for each such monthly period.

 

(b) Sellers shall prepare and deliver to Acquiror, one (1) business day prior to
the Closing, (a) an estimated consolidated balance sheet of Sellers prepared in
accordance with GAAP as of the Closing Date (the “Closing Balance Sheet”) and
(b) a statement prepared by Parent dated as of the Closing Date (the “Estimated
Asset/Liability Determination”), attaching Parent’s good faith estimate of (i) a
list of the Assumed Current Liabilities, including with respect thereto the name
of each payee, the amount payable to such payee and the number of days that such
Assumed Current Liability has been outstanding; (ii) the amount of Cash Assets
to be transferred to Acquiror at the Closing as Assigned Current Assets pursuant
to Section 1.2(v); (iii) a list of the Accounts Receivable to be assigned to
Acquiror at the Closing as Assigned Current Assets pursuant to Section 1.2(v),
including with respect thereto the name of each debtor, the amount payable by
such debtor and the number of days that such Account Receivable has been
outstanding, and (iv) the Working Capital Reduction, if any. The presentation of
the Closing Balance Sheet shall be made according to the line items for assets
and liabilities as are set forth on the balance sheet of Parent dated December
31, 2004 contained in the Financial Statements. The Closing Balance Sheet and
the Estimated Asset/Liability Determination shall be accompanied by such
supporting documentation, information and calculations as necessary to verify
and determine the amount of the assets and liabilities reflected thereon.

 

5.20 Confirmatory Assignment Agreements. A Confirmatory Assignment Agreement, in
substantially the form attached as Exhibit I (collectively, the “Confirmatory
Assignment Agreements”), shall have been executed and delivered by Parent or
Sub, as applicable, and each of the individuals set forth on Schedule 5.20.

 

5.21 Satisfaction of Outstanding Liabilities and Dissolution of Sellers.

 

(a) After the Closing, neither Seller shall take any action or omit to take any
action that would or would be reasonably likely to result in such Seller
incurring any material obligation or liability. As soon as practicable after the
Closing, each Seller shall satisfy all of its outstanding Liabilities
(including, without limitation, the termination of all Contracts of such Seller
and (i) the return or destruction of all Confidential Information as required by
any such Contract and (ii) the return of all evaluation Seller Products or other
Purchased Assets in the possession of third parties) and shall subsequently
dissolve in accordance with all applicable laws, such Seller’s charter and other
governing documents (the “Dissolution”). Following the Closing and prior to
completion of the Dissolution, Seller shall deliver or shall cause to be
delivered to Acquiror (i) all Confidential Information returned to Seller under
terminated Contracts, and (ii) all evaluation Seller Products and other
Purchased Assets in the possession of third parties at Closing. As part of the
Dissolution, Parent shall distribute the remaining assets of Parent to the
Parent Shareholders in accordance with the liquidation preference provisions of
Parent’s Articles of Association, as modified by the Charter Amendment, provided
however that, notwithstanding anything herein to the contrary, Parent shall not
distribute or otherwise pay out a portion of the amount of the Purchase Price
paid to Sellers at the Closing equal to $12,025,000 (the “Restricted Amount”)
prior to the date that is six months following the Closing Date and shall retain
at all times following any distribution during such period an amount of cash (in
addition to the Restricted Amount) in an aggregate amount sufficient to
discharge all outstanding Liabilities of Sellers.

 

52



--------------------------------------------------------------------------------

(b) Following the Closing, Acquiror shall make available to Sellers those
Transferred Individuals listed on Schedule 5.21 hereto (the “Seller Finance
Employees”) to assist Sellers in preparing tax returns, paying payables,
resolving disputes and otherwise assisting with the dissolution of Sellers as
and when requested by Parent for a period of up to six months following the
Closing (provided such Seller Finance Employees remain employed with Acquiror
during such period), subject to such Seller Finance Employees being first
available as reasonably needed by Acquiror to perform work for Acquiror that is
of material importance to, or accorded high priority by, Acquiror. The services
of each Seller Finance Employee shall be provided to Sellers at an hourly rate
of $100 which amount shall be payable to Acquiror for each hour of work
performed by such Seller Finance Employee for Sellers pursuant to this Section
5.21(b). Acquiror shall cause each Seller Finance Employee to record the number
of hours of work per day performed by such Seller Finance Employee for Sellers
and shall invoice Parent for such services on a monthly basis.

 

5.22 Post-Closing Audits and Governmental Inquiries. Each Seller shall be
responsible for responding to any audits, compliance reviews or other government
inquiries or actions related to the conduct of the Business prior to and through
the Closing Date.

 

5.23 No Post-Closing Retention of Copies. Immediately after the Closing, Sellers
shall deliver to Acquiror or destroy copies of Purchased Assets in Sellers’
possession that are in addition to copies delivered to Acquiror as part of the
transfer, whether such copies are in paper form, on computer media or stored in
another form. Notwithstanding the foregoing, Parent may retain, on a
confidential basis, one copy of the business, accounting and financial records
and analyses pertaining to the operation of the Business solely for Parent’s use
with respect to accounting, financial reporting or tax reporting purposes. In
the event that either Seller intends to share all or a portion of such records
with a third party (other than Sellers’ attorneys, accountants or other
advisors, and except in cases where disclosure is required by law, in which
event a satisfactory opinion of counsel to that effect shall be first delivered
to Acquirer prior to any such disclosure required by law), such Seller shall
obtain written consent from Acquiror, which consent shall not be unreasonably
withheld.

 

5.24 Use of Names. From and after the Closing Date, each Seller shall cease to
use the trademark “RealTime Image”, “iPACS”, “Pixels-On-Demand” or any similar
name. Each Seller shall cause its corporate name to be changed to a name that
does not include any of the foregoing as promptly as practicable following the
Closing.

 

5.25 Survival of Covenants. Each of the covenants set forth in this Article 5
shall survive the Closing.

 

5.26 Allocation of Purchased Assets. Between the Agreement Date and the Closing
Date, Acquiror shall have the right to determine which of the Purchased Assets
will be purchased by each of Acquiror Parent, Acquiror Sub or any other directly
or indirectly controlled subsidiary of Acquiror that is designated to acquire
such assets by Acquiror, and which of the Assumed Liabilities will be assumed by
each of Acquiror Parent, Acquiror Sub or any other directly or indirectly
controlled subsidiary of Acquiror designated by Acquiror. Upon making any such
determination with respect to any of the Purchased Assets or Assumed
Liabilities, Acquiror shall provide Parent with written notice of such
determination, which shall be binding on Sellers. The form of the Bill of Sale
and the Assignment and Assumption Agreement to be executed and delivered at
Closing shall be revised appropriately to reflect the allocations described
above. Nothwithstanding the foregoing, all OCS funded Intellectual Property
shall be acquired by the Acquiror Sub. For the sake of clarity, OCS funded
Intellectual Property means in this Agreement the development of the “iPACS
Ortho” product and all Intellectual Property related to such development.

 

53



--------------------------------------------------------------------------------

5.27 Accounts Receivable. After the Closing, each Seller will promptly deliver
to Acquiror any payments received from third parties in connection with Accounts
Receivable that constitute Assigned Current Assets. Until the earlier of twelve
(12) months after the Closing or the Dissolution, each Seller will assist
Acquiror, upon Acquiror’s reasonable request, with Acquiror’s efforts to collect
payments due on any of the Accounts Receivable that constitute Assigned Current
Assets and with any transition issues that arise regarding customers of the
Business. For a period of three (3) months following the Closing Date, Acquiror
shall make the Transferred Individuals available to provide reasonable
assistance to Sellers to collect amounts due with respect to trade accounts
receivable of Sellers that are Excluded Assets hereunder (the “Retained
Receivables”) (without the necessity of (i) resorting to litigation, arbitration
or mediation, (ii) providing any incentives to account debtors, financial or
otherwise, or (iii) taking actions to penalize account debtors for failure to
pay such Retained Receivables). Parent shall pay Acquiror an amount equal to 15%
of the total amount collected with respect to each such Retained Receivable.
Acquiror will promptly deliver to Parent any payments received from third
parties in connection with Retained Receivables (after deducting 15% of any such
payment which deducted amount shall be retained by Acquiror). Rights to accounts
receivable of Sellers that constitute Assigned Current Assets that are not
collected by Acquiror within four (4) months following the Closing and for which
Acquiror is indemnified pursuant to Section 8.5 below shall be re-assigned by
Acquiror to Parent upon Acquiror’s receipt of the Indemnifiable Damages related
thereto.

 

5.28 List of Inventory held by Channel Partners. Sellers shall use reasonable
best efforts to prepare a list of the inventory of Seller Products held by
value-added resellers, resellers, OEMs, distributors and sales agents of Sellers
for re-sale to end-users as of the Closing, which list shall be delivered to
Acquiror by Sellers three (3) business days prior to the Closing.

 

ARTICLE VI

 

CONDITIONS TO THE ASSET PURCHASE

 

6.1 Conditions to Obligations of Each Party to Effect the Asset Purchase. The
respective obligations of each party hereto to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions:

 

(a) Parent Shareholder Approval. The Charter Amendment and the Asset Purchase
shall have been duly and validly approved and shall not have been rescinded and
this Agreement shall have been duly and validly adopted, as required by the
Legal Requirements of Israel, and the Parent’s Charter Documents, each as in
effect on the date of such approval and adoption, by the requisite approval of
the Parent Shareholders.

 

(b) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Asset Purchase shall be in effect, nor shall
any action have been taken by any Governmental Entity seeking any of the
foregoing, and no statute, rule, regulation or order shall have been enacted,
entered, enforced or deemed applicable to the Asset Purchase, which makes the
consummation of the Asset Purchase illegal.

 

54



--------------------------------------------------------------------------------

(c) Governmental Approvals. Acquiror and Sellers shall have timely obtained from
each Governmental Entity all approvals, clearances, waivers and consents, if
any, necessary for consummation of the Asset Purchase without any condition or
requirement requiring or calling for the disposition or divestiture of any
product or other asset of Sellers by Acquiror or any Seller or for the
imposition of any other Antitrust Restraint.

 

6.2 Additional Conditions to Obligations of the Seller. The obligations of
Sellers to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions
(it being understood that each such condition is solely for the benefit of
Sellers and may be waived by Parent in writing in its sole discretion without
notice, liability or obligation to any Person):

 

(a) Representations, Warranties and Covenants. The representations and
warranties of Acquiror in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality, which representations
and warranties as so qualified shall be true and correct in all respects) on and
as of the date hereof and on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except for
representations and warranties which address matters only as to a specified
date, which representations and warranties shall be true and correct with
respect to such specified date). Acquiror shall have performed and complied in
all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by it at or prior to the
Closing.

 

(b) Receipt of Closing Deliveries. Parent shall have received each of the
agreements, instruments and other documents set forth in Section 1.10(a).

 

6.3 Additional Conditions to the Obligations of Acquiror. The obligations of
Acquiror to consummate the transactions contemplated hereby shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions
(it being understood that each such condition is solely for the benefit of
Acquiror and may be waived by Acquiror in writing in its sole discretion without
notice, liability or obligation to any Person):

 

(a) Representations, Warranties and Covenants. The representations and
warranties of Sellers in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality, which representations
and warranties as so qualified shall be true and correct in all respects) on and
as of the date hereof and on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except for
representations and warranties which address matters only as to a specified
date, which representations and warranties shall be true and correct with
respect to such specified date). Sellers shall have performed and complied in
all material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by Sellers at or prior to
the Closing.

 

(b) Receipt of Closing Deliveries. Acquiror shall have received each of the
agreements, instruments and other documents set forth in Section 1.10(b);
provided, however, that such receipt shall not be deemed to be an agreement by
Acquiror that the Closing Financial Certificate or any of the other agreements,
instruments or documents set forth in Section 1.4(b) is accurate and shall not
diminish Acquiror’s remedies hereunder if any of the foregoing documents is not
accurate.

 

(c) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or

 

55



--------------------------------------------------------------------------------

other legal or regulatory restraint provision limiting or restricting Acquiror’s
ownership, conduct or operation of the Business, following the Closing shall be
in effect, nor shall there be pending or threatened any suit, action or
proceeding seeking any of the foregoing or any other Antitrust Restraint.

 

(d) Third Party Consents. Seller shall have obtained and delivered to Acquiror
duly executed copies of all consents, waivers and approvals from third parties
necessary to effect the assignment and transfer to Acquiror of good and
marketable title to all of the Purchased Assets set forth on Schedule
1.10(b)(xi) free and clear of all Encumbrances other than Permitted
Encumbrances.

 

(e) No Material Adverse Effect. There shall not have occurred a Material Adverse
Effect with respect to any Seller.

 

(f) No Encumbrances. All Encumbrances with respect to the Purchased Assets shall
have been released other than Permitted Encumbrances.

 

(g) Employees. (i) The Founder and each employee set forth on Schedule 6.3(g)-1
shall have remained continuously employed with Sellers from the date of this
Agreement through the Closing and shall have signed each of the documents
referred to in Recital D, and no action shall have been taken by any such
individual to rescind any such document; (ii) each employee set forth on
Schedule 6.3(g)-2 shall have remained continuously employed with Sellers from
the date of this Agreement through the Closing and shall have signed employment
agreements or employment offer letters with Acquiror substantially in the form
of the documents attached hereto as Schedule 6.3(g), and no action shall have
been taken by any such individual to rescind any such document; and (iii) no
fewer than 75% of the individuals set forth on Schedule 6.3(g)-3 shall have
remained continuously employed with the Seller from the date of this Agreement
through the Closing and shall have signed employment agreements or employment
offer letters with Acquiror substantially in the form of the documents attached
hereto under Schedule 6.3(g), and no action shall have been taken by any such
individual to rescind any such document.

 

(h) Israeli Government Entity Approvals. All Israeli Governmental Entity
approvals required pursuant to Israeli legal requirements for the consummation
of the Asset Purchase shall have been obtained, including, without limitation,
the OCS Approval and the Investment Center Approval, in all cases with
conditions satisfactory to Acquiror (provided that any reasonable conditions for
the encryption permits referred to in Section 3.2(c) and any customary and
standard forms of undertaking or right and obligation transfer declaration
required to be given by Acquiror Sub with respect to compliance with the OCS Law
for the purpose of obtaining the OCS Approval shall be deemed a condition that
is satisfactory to Acquiror);

 

(i) Discharge of Debt. All Debt shall have been discharged by each Seller prior
to Closing.

 

(j) Transaction Bonus Plan. The Transaction Bonus Plan shall not have been
terminated, rescinded, modified or amended.

 

56



--------------------------------------------------------------------------------

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

 

7.1 Termination. At any time prior to the Closing, this Agreement may be
terminated and the Asset Purchase abandoned by authorized action taken by the
terminating party, whether before or after the Seller Shareholder Approval:

 

(a) by mutual written consent duly authorized by Parent’s Board of Directors and
the Board of Directors of Acquiror (or a duly authorized committee thereof);

 

(b) by either Acquiror or Parent, if the Closing shall not have occurred on or
before July 31, 2005 or such other date that Acquiror and Parent may agree upon
in writing (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this clause (b) of Section 7.1 shall not be
available to any party whose breach of this Agreement has resulted in the
failure of the Closing to occur on or before the Termination Date;

 

(c) by either Acquiror or Parent, if any permanent injunction or other order of
a Governmental Entity of competent authority preventing the consummation of the
Asset Purchase shall have become final and nonappealable;

 

(d) by Acquiror, if (i) any Seller shall have breached any representation,
warranty, covenant or agreement contained herein and (A) such breach shall not
have been cured within ten (10) Business Days after receipt by such Seller of
written notice of such breach (provided, however, that no such cure period shall
be available or applicable to any such breach which by its nature cannot be
cured) and (B) if not cured within the timeframe in clause (A) above and at or
prior to the Closing, such breach would result in the failure of any of the
conditions set forth in Section 6.1 or Section 6.3 to be satisfied, (ii) any
Seller shall have breached Section 5.1 or Section 5.2, or (iii) there shall have
been a Material Adverse Effect with respect to any Seller or with respect to the
Business or the Purchased Assets which Material Adverse Effect has not been
cured within ten (10) Business Days after receipt by such Seller of written
notice of such Material Adverse Effect (provided, however, that no such cure
period shall be available or applicable to any such Material Adverse Effect
which by its nature cannot be cured); or

 

(e) by Parent, if Acquiror shall have breached any representation, warranty,
covenant or agreement contained herein and (i) such breach shall not have been
cured within ten (10) Business Days after receipt by Acquiror of written notice
of such breach (provided, however, that no such cure period shall be available
or applicable to any such breach which by its nature cannot be cured) and (ii)
if not cured within the timeframe in clause (i) above and at or prior to the
Closing, such breach would result in the failure of any of the conditions set
forth in Section 6.1 or Section 6.2 to be satisfied.

 

7.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Acquiror, any Seller or their
respective officers, directors, shareholders or affiliates; provided, however,
that (a) the provisions of this Section 7.2 (Effect of Termination), Article IX
(General Provisions) and the Confidentiality Agreement shall remain in full
force and effect and survive any termination of this Agreement and (b) nothing
herein shall relieve any party hereto from liability in connection with any
intentional breach of any of such party’s representations, warranties or
covenants contained herein. In addition, for a period of one year thereafter,
neither Sellers nor Acquiror shall directly or indirectly, without the express
prior written consent of the other party, solicit for employment any employee,
consultant or contractor of the other party, provided however that solicitation
shall not include general employment advertising or the use of any independent
employment agency or search firm not specifically directed to employees of the
other party. Acquiror hereby acknowledges that, except as provided in this
Agreement in connection with the transactions contemplated by this Agreement,
Acquiror has no intention as of the date hereof of hiring any employee of either
Seller and Acquiror. In the event that this Agreement is terminated in
accordance with the provisions of this Article VII, Acquiror agrees to

 

57



--------------------------------------------------------------------------------

use commercially reasonable efforts not to hire any employee of Sellers during
the period from the date of such termination through December 31, 2005 (to the
extent such restriction is permitted under applicable law).

 

7.3 Amendment. Subject to the provisions of applicable Legal Requirements and
Section 8.7, the parties hereto may amend this Agreement by authorized action at
any time before or after the Seller Shareholder Approval pursuant to an
instrument in writing signed on behalf of each of the parties hereto (provided
that after such approval, no amendment shall be made which by law required
further approval by such shareholders without such further shareholder
approval). To the extent permitted by applicable Legal Requirements, Acquiror
and the Shareholders’ Agent may cause this Agreement to be amended at any time
after the Closing by execution of an instrument in writing signed on behalf of
Acquiror and the Shareholders’ Agent.

 

7.4 Extension; Waiver. At any time prior to the Closing, any party hereto may,
to the extent legally allowed, (a) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. At any time after the Closing, the Shareholders’ Agent and Acquiror may,
to the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other, (ii) waive any inaccuracies in the
representations and warranties made to such party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions for the benefit of such Person contained herein. Any
agreement on the part of a party hereto or the Shareholders’ Agent to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. Without limiting the generality or effect of the
preceding sentence, no delay in exercising any right under this Agreement shall
constitute a waiver of such right, and no waiver of any breach or default shall
be deemed a waiver of any other breach or default of the same or any other
provision in this Agreement.

 

ARTICLE VIII

 

ESCROW FUND AND INDEMNIFICATION

 

8.1 Escrow Fund. The Escrow Cash shall be deposited with the Escrow Agent
pursuant to Section 1.11. The Escrow Cash, together with any interest that may
be earned thereon (collectively the “Escrow Fund”) shall be available to
compensate Acquiror (on behalf of itself or any other Indemnified Person (as
such term is defined in Section 8.2 below)) for 80.83% of any Indemnifiable
Damages (as such term is defined in Section 8.2 below) pursuant to the
indemnification obligations of Sellers. The Escrow Fund shall be beneficially
owned by the Sellers on whose behalf such Escrow Cash was deposited in the
Escrow Fund.

 

8.2 Indemnification. Subject to the limitations set forth in this Article VIII,
Sellers shall indemnify and hold harmless Acquiror and its officers, directors,
agents and employees, and each person, if any, who controls or may control
Acquiror within the meaning of the Securities Act (each of the foregoing being
referred to individually as an “Indemnified Person” and collectively as
“Indemnified Persons”) from and against any and all losses, liabilities,
damages, costs and expenses, including costs of investigation and defense and
reasonable fees and expenses of lawyers, experts and other professionals,
arising from assessments, Taxes, claims, demands, assertions of liability or
actual or threatened actions, suits or proceedings (whether civil, criminal,
administrative or investigative) (collectively, “Indemnifiable Damages”),
directly or indirectly arising out of, resulting from or in connection with (i)
any failure of any representation or warranty made by any Seller in this
Agreement or the Seller Disclosure Letter (including any exhibit or schedule to
the Seller Disclosure Letter) to be true and correct

 

58



--------------------------------------------------------------------------------

as of the Agreement Date and as of the Closing Date (as though such
representation or warranty were made as of the Closing Date, except in the case
of representations and warranties which by their terms speak only as of a
specific date or dates), (ii) any failure of any certification, representation
or warranty made by any Seller in any certificate delivered to Acquiror pursuant
to any provision of this Agreement to be true and correct as of the date such
certificate is delivered to Acquiror, (iii) any breach of or default in
connection with any of the covenants or agreements made by any Seller in this
Agreement or the Seller Disclosure Letter (including any exhibit or schedule to
the Seller Disclosure Letter), (iv) any Excluded Liabilities, (v) any
Indemnifiable Transaction Expenses, (vi) any Seller Transfer Taxes, (vii) the
amount of any Account Receivable of either Seller that is assigned to Acquiror
as part of the Assigned Current Assets and that is not collected by Acquiror
within four months following the Closing; and/or (viii) any noncompliance with
any bulk sales, bulk transfer or similar laws applicable to the transactions
contemplated hereby. In determining the amount of any Indemnifiable Damages in
respect of the failure of any representation or warranty to be true and correct
as of any particular date, any materiality standard or qualification contained
in such representation or warranty shall be disregarded.

 

8.3 Indemnifiable Damage Threshold; Other Limitations.

 

(a) Notwithstanding anything contained herein to the contrary, no Indemnified
Person may make a claim for any cash from the Escrow Fund in respect of any
claim for indemnification that is made pursuant to clauses (i) and (ii) of the
first sentence of Section 8.2 (and that does not involve fraud, willful breach
or intentional misrepresentation by any Seller), unless and until Indemnifiable
Damages in an aggregate amount greater than $150,000 (the “Threshold”) have been
incurred, paid or accrued, in which case the Indemnified Person may make claims
for indemnification and may receive cash from the Escrow Fund for 80.83% of all
Indemnifiable Damages (including the amount of the Threshold) and the Threshold
shall not apply to any Indemnifiable Damages identified in subsequent claims.

 

(b) If the Asset Purchase is consummated, recovery from the Escrow Fund and the
forfeiture of portions of retention bonuses payable pursuant to the indemnity
provisions of the Employment, Noncompetition and Nondisclosure Agreements
entered into between Acquiror and certain Transferred Individuals listed on
Schedule 8.3(b) hereto (the “Key Employment Agreements”) shall be the sole and
exclusive remedies under or related to this Agreement for the matters listed in
clauses (i) and (ii) of the first sentence of Section 8.2, except in the case of
fraud, willful breach or intentional misrepresentation by any Seller. In the
case of any other Indemnifiable Damages hereunder, the liability of Sellers
shall be limited to the amount of the Purchase Price except in the case of
fraud, willful breach or intentional misrepresentation by any Seller. Except for
obligations pursuant to the Voting Agreements or the employment agreements
contemplated by Section 6.3(g) or as a result of fraud by such Closing Holder,
no Closing Holder shall have any liability or obligation to Acquiror in
connection with this Agreement and the transactions contemplated herein.

 

8.4 Period for Claims Against Escrow Fund; Early Release Date.

 

(a) The period during which claims for Indemnifiable Damages may be made against
the Escrow Fund shall commence at the Closing and terminate on the date that is
18 months following the Closing Date (the “Escrow Period”). Notwithstanding
anything contained herein to the contrary, a portion of the Escrow Fund at the
conclusion of the Escrow Period in an amount not to exceed 80.83% of any
unresolved or unsatisfied claims for Indemnifiable Damages specified in any
Officer’s Certificate(s) (as defined in Section 8.5) delivered to the
Shareholders’ Agent prior to expiration of the Escrow Period shall remain in the
Escrow Fund until such claims for Indemnifiable Damages have been resolved or
satisfied. The remainder of the Escrow Fund, if any, shall be paid to Parent, or
if the Dissolution has occurred, to the Liquidator (as defined in Section 8.4(b)
below) or, if there is no such Liquidator, to the Shareholders’ Agent for
distribution to Parent’s shareholders in accordance with applicable Legal
Requirements.

 

59



--------------------------------------------------------------------------------

(b) Promptly following the expiration of six months following the Closing (the
“Early Release Date”), an amount of the Escrow Fund (the “Escrow Reduction
Amount”) equal to (a) $808,333 minus (b) the sum of (i) any amount paid prior to
the Early Release Date by the Escrow Agent to Acquiror from the Escrow Fund with
respect to claims for Indemnifiable Damages pursuant to the terms of this
Agreement, (ii) 80.83% of the amount, if any, that is set forth in the
memorandum contemplated by Section 8.6(a) or is otherwise determined pursuant to
the provisions of Section 8.6 to be payable to the Indemnified Persons, that has
not been paid by the Escrow Agent to Acquiror as of the Early Release Date, and
(iii) 80.83% of the amount claimed in any Officer’s Certificate(s) with respect
to claims for Indemnifiable Damages that have not been resolved or satisfied
pursuant to the terms of this Agreement as of the Early Release Date (such sum,
the “Existing Claimed Amount”), shall be released by the Escrow Agent from
escrow, together with the amount of interest accrued on such Escrow Reduction
Amount through the Early Release Date, and paid to Parent (or if the Dissolution
has occurred, to the liquidator or other duly appointed representative of Parent
charged with the Dissolution of Parent (the “Liquidator”) for distribution to
Parent’s creditors and/or to Parent’s shareholders in accordance with the
Charter Documents, or, if there is no Liquidator, to the Shareholders’ Agent for
distribution to Parent’s shareholders in accordance with applicable Legal
Requirements). In the event that the Existing Claimed Amount equals or exceeds
$808,333 as of the Early Release Date, no amount of the Escrow Fund shall be
released to Parent on the Early Release Date. The balance of the Escrow Fund,
following any release of the Escrow Reduction Amount, shall remain in escrow
subject to the terms of this Agreement and the Escrow Agreement, and any cash
remaining in the Escrow Fund at the conclusion of the Escrow Period shall be
released in accordance with and subject to Section 8.4(a). In the event of the
release of the Escrow Reduction Amount as provided above, all references herein
to the Escrow Fund shall thereafter mean the Escrow Fund as so reduced by the
Escrow Reduction Amount.

 

8.5 Claims.

 

(a) On or before the last day of the Escrow Period, Acquiror may deliver to the
Escrow Agent a certificate signed by any officer of Acquiror (an “Officer’s
Certificate”):

 

(i) stating that an Indemnified Person has incurred, paid, accrued or reserved
for or reasonably anticipates that it may incur, pay, accrue or reserve for,
Indemnifiable Damages;

 

(ii) stating the amount of such Indemnifiable Damages (which, in the case of
Indemnifiable Damages not yet incurred, paid, accrued or reserved, may be the
maximum amount reasonably anticipated to be incurred, paid, accrued or
reserved); and

 

(iii) specifying in reasonable detail (based upon the information then possessed
by Acquiror) the individual items of such Indemnifiable Damages included in the
amount so stated and the nature of the claim to which such Indemnifiable Damages
are related.

 

No delay in providing such Officer’s Certificate within the Escrow Period shall
affect an Indemnified Person’s rights hereunder, unless (and then only to the
extent that) any Seller (or, in the event that the Dissolution has been
completed, the liquidator, receiver, trustee or other similar administrator of
the wind-up of Sellers’ affairs, or the Closing Holders, as applicable) is
materially prejudiced thereby.

 

(b) At the time of delivery of any Officer’s Certificate to the Escrow Agent,
and for a period of twenty (20) days after such delivery to the Escrow Agent of
such Officer’s Certificate, the Escrow Agent shall make no payment pursuant to
this Section 8.5 unless the Escrow Agent shall have

 

60



--------------------------------------------------------------------------------

received written authorization from the Shareholders’ Agent to make such payment
to Acquiror (which amount shall be no more than 80.83% of the Indemnifiable
Damages identified in such Officer’s Certificate). After the expiration of such
20-day period, the Escrow Agent shall make payment to Acquiror from the Escrow
Fund in the amount of 80.83% of the Indemnifiable Damages claimed in the
Officers’ Certificate; provided, however, that no such payment may be made if
and to the extent the Shareholders’ Agent shall object in a written statement to
any claim or claims made in the Officer’s Certificate, and such statement shall
have been delivered to the Escrow Agent and to Acquiror prior to the expiration
of such 20-day period.

 

8.6 Resolution of Objections to Claims.

 

(a) If the Shareholders’ Agent objects in writing to any claim or claims by
Acquiror made in any Officer’s Certificate within such 20-day period, Acquiror
and the Shareholders’ Agent shall attempt in good faith for twenty (20) days
after Acquiror’s receipt of such written objection to resolve such objection. If
Acquiror and the Shareholders’ Agent shall so agree, a memorandum setting forth
such agreement regarding the amount of Indemnifiable Damages, if any, for which
the Indemnified Persons are to be indemnified shall be prepared and signed by
both parties and delivered to the Escrow Agent. The Escrow Agent shall be
entitled to conclusively rely on any such memorandum and the Escrow Agent shall
distribute cash representing 80.83% of the amount set forth in the memorandum
from the Escrow Fund, as applicable, in accordance with the terms of such
memorandum.

 

(b) If no such agreement can be reached during the 20-day period for good faith
negotiation, but in any event upon the expiration of such 20-day period, either
Acquiror or the Shareholders’ Agent may, by written notice to the other, demand
arbitration of the dispute and, in such event, the matter shall be settled by
arbitration held in San Francisco County, California under the then-prevailing
rules and procedures of Judicial Arbitration & Mediation Services/EnDispute,
Inc. (“JAMS”). The dispute shall be resolved in accordance with Section 9.9
below, and the decision of the arbitrator as to the validity and amount of any
claim in such Officer’s Certificate shall be nonappealable, binding and
conclusive upon the parties to this Agreement. The Escrow Agent shall be
entitled to act in accordance with such arbitration decision and shall
distribute cash representing 80.83% of the amount awarded in the arbitrator’s
decision from the Escrow Fund, as applicable, in accordance therewith.

 

(c) Judgment upon any award rendered by the arbitrator may be entered in any
court having jurisdiction. For purposes of this Section 8.6(c), in any
arbitration hereunder in which any claim or the amount thereof stated in the
Officer’s Certificate is at issue, Acquiror shall be deemed to be the
non-prevailing party unless the arbitrator awards Acquiror more than one-half of
the amount in dispute in which case Sellers (or, in the event that the
Dissolution has been completed, the liquidator, receiver, trustee or other
similar administrator of the wind-up of Sellers’ affairs, or the Closing
Holders, as applicable) shall be deemed to be the non-prevailing party. The
non-prevailing party to an arbitration shall pay its own expenses, the fees of
the arbitrator, the administrative fee of JAMS and the expenses, including
attorneys’ fees and costs, reasonably incurred by the other party to the
arbitration (if Sellers (or, in the event that the Dissolution has been
completed, the liquidator, receiver, trustee or other similar administrator of
the wind-up of Sellers’ affairs, or the Closing Holders, as applicable) are
deemed the non-prevailing party, 80.83% of the reasonable expenses of Acquiror
may be deducted from the Escrow Fund and the Shareholders’ Agent shall otherwise
be liable under this sentence).

 

(d) In the event that the Shareholders’ Agent is an employee of Acquiror at any
time during which a claim for indemnification is outstanding under the
provisions of this Agreement, the Shareholders’ Agent shall be entitled to take
such actions as are necessary to resolve such claim (including spending any time
reasonably necessary to resolve such claim) provided that such actions do not
materially interfere with the performance by the Shareholders’ Agent of his
duties as an employee of Acquiror.

 

61



--------------------------------------------------------------------------------

8.7 Shareholders’ Agent.

 

(a) At the Closing, HTI Associates, LLC shall be constituted and appointed as
the Shareholders’ Agent. For purposes of this Agreement, the term “Shareholders’
Agent” shall mean the agent for and on behalf of Sellers (and the Closing
Holders following the Dissolution of Parent) to: (i) give and receive notices
and communications to or from Acquiror (on behalf of itself or any other
Indemnified Person) relating to this Agreement or any of the transactions and
other matters contemplated hereby or thereby (except to the extent that this
Agreement expressly contemplates that any such notice or communication shall be
given or received by such shareholders individually); (ii) authorize deliveries
to Acquiror of cash from the Escrow Fund in satisfaction of claims asserted by
Acquiror (on behalf of itself or any other Indemnified Person, including by not
objecting to such claims); (iii) object to the calculation of the Assumed
Current Liabilities, the Accounts Receivable or the Working Capital Reduction,
or the Post-Closing Asset/Liability Determination as it affects such
calculations, pursuant to Section 1.7(c), or object to claims asserted by
Acquiror (on behalf of itself or any other Indemnified Person, including by not
objecting to such claims) pursuant to Section 8.5; (iv) consent or agree to,
negotiate, enter into settlements and compromises of, and comply with orders of
courts with respect to, such matters; (v) consent or agree to any amendment to
this Agreement (provided that the Shareholder’s Agent may not agree to any
amendment of this Agreement which (A) would decrease the aggregate amount
payable to Sellers pursuant to this Agreement without the consent of the Intel
64 Fund, LLC and Closing Holders representing holders of a majority of the
outstanding Parent Preferred Stock as of immediately prior to the Closing, (B)
would result in a change to any Closing Holder’s obligations or liabilities
under this Agreement (including any change in indemnification obligations of the
Closing Holders), without the consent of Intel 64 Fund, LLC and Closing Holders
representing holders of a majority of the outstanding Parent Preferred Stock as
of immediately prior to the Closing, (C) provides for any increase in the amount
of the Escrow Cash, or any extension of the Escrow Period, without the consent
of the Intel 64 Fund, LLC or (D) would postpone the Seller’s obligation to
liquidate and distribute its assets to its shareholders without the consent of
the Intel 64 Fund, LLC); (vi) take all actions necessary or appropriate in the
judgment of the Shareholders’ Agent for the accomplishment of the foregoing, in
each case without having to seek or obtain the consent of any Person under any
circumstance except as provided in subclause (v) of this Section 8.7(a). The
Person serving as the Shareholders’ Agent may be replaced from time to time by
Closing Holders holding a majority of the outstanding shares of Parent Capital
Stock as of immediately prior to the Closing. No bond shall be required of the
Shareholders’ Agent.

 

(b) The Shareholders’ Agent shall not be liable to either Acquiror, any Seller
or any holder of Parent Capital Stock for any act done or omitted hereunder as
the Shareholders’ Agent while acting in good faith (and any act done or omitted
pursuant to the advice of counsel shall be conclusive evidence of such good
faith) and without gross negligence or willful misconduct. Parent (or the
Closing Holders, in the event that Parent has made any distribution after the
Closing Date) shall indemnify the Shareholders’ Agent and hold him harmless
against any loss, liability or expense incurred without gross negligence,
willful misconduct or bad faith on the part of the Shareholders’ Agent and
arising out of or in connection with the acceptance or administration of his
duties hereunder, including any out-of-pocket costs and expenses and legal fees
and other legal costs reasonably incurred by the Shareholders’ Agent and any
costs and expenses incurred pursuant to Section 8.6(c) provided that a Closing
Holder’s indemnification obligation under this Section 8.7(b) shall not exceed
the amount distributed to such Closing Holder by Parent. If not paid directly to
the Shareholders’ Agent by Parent or the Closing Holders, such losses,
liabilities or expenses may be recovered by the Shareholders’ Agent from the
Escrow Fund otherwise payable to Parent hereunder (and not paid or payable to an
Indemnified Person or subject to a pending indemnification claim of an
Indemnified Person) upon release (if any) of the Escrow Fund, or any portion
thereof following the expiration of eighteen months from the Closing Date
pursuant to the terms hereof.

 

62



--------------------------------------------------------------------------------

(c) Any notice or communication given or received by, and any decision, action,
failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of, the Shareholders’ Agent that is within
the scope of the Shareholders’ Agent’s authority under Section 8.7(a) shall
constitute a notice or communication to or by, or a decision, action, failure to
act within a designated period of time, agreement, consent, settlement,
resolution or instruction of each Seller and all the Closing Holders and shall
be final, binding and conclusive upon each Seller and each such Closing Holder;
and each Indemnified Person shall be entitled to rely upon any such notice,
communication, decision, action, failure to act within a designated period of
time, agreement, consent, settlement, resolution or instruction as being a
notice or communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of, each Seller and each and every such Closing Holder.

 

8.8 Third-Party Claims. In the event Acquiror becomes aware of a third-party
claim which Acquiror believes may result in a claim against the Escrow Fund by
or on behalf of an Indemnified Person, Acquiror shall promptly notify the
Shareholders’ Agent of such third-party claim. Acquiror shall have the right in
its sole discretion to conduct the defense of and to settle any such claim (and
the costs and expenses incurred by Acquiror in connection with such defense or
settlement (including reasonable attorneys’ fees, other professionals’ and
experts’ fees and court or arbitration costs) shall be included in the
Indemnifiable Damages for which Acquiror may seek indemnification pursuant to a
claim made hereunder). The Shareholders’ Agent shall have the right to receive
copies of all pleadings, notices and communications with respect to the
third-party claim to the extent that receipt of such documents does not affect
any privilege relating to any Indemnified Person and shall be entitled, at its
expense, to participate in, but not to determine or conduct, any defense of the
third-party claim or settlement negotiations with respect to the third-party
claim. However, except with the consent of the Shareholders’ Agent, which
consent shall not be unreasonably withheld, conditioned or delayed and which
shall be deemed to have been given unless the Shareholders’ Agent shall have
objected within 15 days after a written request for such consent by Acquiror, no
settlement of any such claim with any third-party claimant shall be
determinative of the existence of or amount of Indemnifiable Damages relating to
such matter. In the event that the Shareholders’ Agent has consented to any such
settlement, neither the Shareholders’ Agent, Seller nor any Closing Holder shall
have any power or authority to object under Section 8.5 or any other provision
of this Article VIII to the amount of any claim by or on behalf of any
Indemnified Person against the Escrow Fund for indemnity with respect to such
settlement.

 

8.9 Exclusions. None of the Sellers nor any Closing Holder shall be liable for,
and the Escrow Fund shall not be reduced with respect to, any third-party claim
that arises with respect to (i) any modification of Seller Products or Seller IP
Rights by Acquiror after the Closing Date, or (ii) any combination by Acquiror
of Seller Products or Seller IP Rights with any other item after the Closing
Date, provided that such third-party claim would not have arisen but for such
modification or combination.

 

8.10 Indemnification and Reimbursement by Acquiror. Acquiror shall indemnify and
hold harmless Sellers and the Closing Holders and their officers, directors,
agents and employees, and each person, if any, who controls or may control
either Seller or any Closing Holder within the meaning of the Securities Act
from and against any and all losses, liabilities, damages, costs and expenses,
including costs of investigation and defense and reasonable fees and expenses of
lawyers, experts and other professionals, arising from assessments, Taxes,
claims, demands, assertions of liability or actual or threatened actions, suits
or proceedings (whether civil, criminal, administrative or investigative)
directly or indirectly arising out of, resulting from or in connection with any
breach of or default in connection

 

63



--------------------------------------------------------------------------------

with any of the covenants or agreements made by Acquiror in this Agreement.
Except as provided in Section 1.12(b) above, Sellers shall be responsible for
all Taxes imposed on Sellers arising in connection with this Agreement, the
Asset Purchase, the Dissolution and all other transactions contemplated by this
Agreement, including all income and capital gains Taxes, provided that if Parent
incurs a Tax Liability assessed solely as a result of the completion of the
Asset Purchase and the subsequent Dissolution, and such Tax Liability does not
arise as a result of either Sellers’ operations or any failure of either Seller
to pay any Taxes when due or any error in any Tax Returns filed by either
Seller, Acquiror shall reimburse Seller for 50% of such Tax Liability paid by
Parent (which in no event shall include any fees and expenses, including
attorneys’, accountants’ and other professional advisor costs and expenses,
incurred by either Seller in connection with such Tax Liability) up to a maximum
of $250,000.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1 Survival of Representations and Warranties and Covenants. If the Asset
Purchase is consummated, the representations and warranties of the Seller
contained in this Agreement, the Seller Disclosure Letter (including any exhibit
or schedule to the Seller Disclosure Letter), and the other certificates
contemplated hereby shall survive the Closing and remain in full force and
effect, regardless of any investigation or disclosure made by or on behalf of
any of the parties to this Agreement, until the date that is eighteen months
following the Closing Date; provided further, that no right to indemnification
pursuant to Article VIII in respect of any claim based upon any
misrepresentation or breach of a representation or warranty that is set forth in
an Officer’s Certificate delivered to the Escrow Agent prior to the expiration
of the Escrow Period shall be affected by the expiration of such representations
and warranties; and provided, further, that such expiration shall not affect the
rights of any Indemnified Person under Article VIII or otherwise to seek
recovery of Indemnifiable Damages arising out of any fraud, willful breach or
intentional misrepresentation by the Seller until the expiration of the
applicable statute of limitations. If the Asset Purchase is consummated, the
representations and warranties of Acquiror contained in this Agreement and the
other certificates contemplated hereby shall expire and be of no further force
or effect as of the Closing.

 

9.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties hereto at the
following address (or at such other address for a party as shall be specified by
like notice):

 

(i)    if to Acquiror, to:          

IDX Information Systems Corporation

         

40 IDX Drive

         

Burlington, VT 05402

         

USA

         

Attention: Chief Financial Officer

         

Facsimile No.: (802) 865-3681

         

Telephone No.: (802) 862-1022

         

with a copy (which shall not constitute notice) to each of:

         

IDX Information Systems Corporation

         

40 IDX Drive

         

Burlington, VT 05402

         

USA

         

Attention: General Counsel

         

Facsimile No.: (802) 862-6351

         

Telephone No.: (802) 862-1022

 

64



--------------------------------------------------------------------------------

         

Fenwick & West LLP

         

275 Battery Street

         

San Francisco, CA 94111

         

Attention: Lynda Twomey

         

Facsimile No.: (415) 281-1350

         

Telephone No.: (415) 875-2300

(ii)    if to the Sellers, to:          

RealTimeImage Ltd

         

c/o RealTimeImage, Inc.

         

111 Bahill Drive, Suite 29040

         

San Bruno, CA 94066

         

Attention: Zvi Eintracht

         

Facsimile No.: (650) 616-4680

         

Telephone No.: (650) 616-4670

         

with a copy (which shall not constitute notice) to:

         

Gunderson Dettmer Stough Villeneuve

         

Franklin & Hachigian, LLP

         

155 Constitution Drive

         

Menlo Park, CA 94025

         

Attention: Colin Chapman

         

Facsimile No.: (650) 321-2800

         

Telephone No.: (650) 463-5270

(iii)    If to the Shareholders’ Agent, to:          

Adi Raviv

         

C/O The Straus Group

         

411 Hackensack Avenue, 7th Floor

         

Hackensack, NJ 07601

         

Facsimile No.: (908) 378-1649

         

Telephone No.: (201) 346-8408

 

9.3 Interpretation. When a reference is made in this Agreement to Articles,
Sections or Exhibits, such reference shall be to an Article or Section of, or an
Exhibit to this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The phrases “provided to,” “furnished to,” and
phrases of similar import when used herein, unless the context otherwise
requires, shall mean that a true, correct and complete paper copy of the
information or material referred to has been provided to the party to whom such
information or material is to be provided. Unless the context of this Agreement
otherwise requires: (i) words of any gender include each other gender; (ii)
words using the singular or plural number also include the plural or singular
number, respectively; and (iii) the terms “hereof,” “herein,” “hereunder” and
derivative or similar words refer to this entire Agreement.

 

65



--------------------------------------------------------------------------------

9.4 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood that all
parties hereto need not sign the same counterpart.

 

9.5 Entire Agreement; Nonassignability; Parties in Interest. This Agreement and
the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including all the exhibits attached hereto,
the schedules, including the Seller Disclosure Letter, (a) constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof, except for the
Confidentiality Agreement, which shall continue in full force and effect, and
shall survive any termination of this Agreement, in accordance with its terms,
(b) are not intended to confer, and shall not be construed as conferring, upon
any Person other than the parties hereto any rights or remedies hereunder
(except that Article VIII is intended to benefit Indemnified Persons and certain
provisions of Section 8.7 are intended to benefit the Intel 64 Fund, LLC and the
Closing Holders) and (c) shall not be assigned by operation of law or otherwise
except as otherwise specifically provided herein.

 

9.6 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties hereto, and any such assignment
without such prior written consent shall be null and void, except that Acquiror
may assign this Agreement to any direct or indirect wholly owned subsidiary of
Acquiror without the prior consent of the Seller; provided, however, that
Acquiror shall remain liable for all of its obligations under this Agreement.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns.

 

9.7 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto. The parties hereto shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 

9.8 Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party hereto of any one
remedy shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any party of any right to specific
performance or injunctive relief.

 

9.9 Specific Performance; Arbitration. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States,
Israel or any other state or foreign country having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity for
such breaches or failures of performance. Notwithstanding the foregoing,
following

 

66



--------------------------------------------------------------------------------

the Closing, arbitration will be the sole and exclusive remedy of the parties
for the resolution of any disputes under Section 8.6 of this Agreement (except
with respect to any breach by either Seller of any covenant or agreement of such
Seller in Article V). The parties hereby irrevocably agree to resolve any
disputes under Section 8.6 through arbitration and to not bring any such claim
in any state or Federal court or assert, as a defense in any arbitration
proceeding, that arbitration is improper or that such dispute must be brought in
any such courts. Any party hereto may initiate arbitration by making a written
demand for arbitration on the other party and simultaneously filing copies of
the demand, together with the required fees, with the office of JAMS in San
Francisco, California. In such event, the matter shall be settled by arbitration
held in San Francisco County, California under the then-prevailing rules and
procedures of JAMS (the “JAMS Rules”). However, in all events, these arbitration
provisions shall govern over any conflicting rules which may now or hereafter be
contained in the JAMS Rules. Any judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction over the subject
matter thereof. The arbitrator shall have the authority to grant any equitable
and legal remedies that would be available in any judicial proceeding instituted
to resolve such dispute.

 

(a) Compensation of Arbitrator. Any such arbitration will be conducted before a
single arbitrator who will be compensated for his or her services at a rate to
be determined by the parties or by JAMS, but based upon reasonable hourly or
daily consulting rates for the arbitrator in the event the parties are not able
to agree upon his or her rate of compensation.

 

(b) Selection of Arbitrator. There will be one (1) arbitrator chosen by mutual
agreement of the parties, or, in the event the parties cannot agree within three
(3) business days after either party’s issuance of a written demand for
arbitration, by JAMS.

 

(c) Payment of Costs. Each party will bear the expense of deposits and advances
required by the arbitrator in equal proportions, but either party may advance
such amounts, subject to recovery as an addition or offset to any award. The
arbitrator will award to the prevailing party, as determined by the arbitrator,
all costs, fees and expenses related to the arbitration, including reasonable
fees and expenses of attorneys, accountants and other professionals incurred by
the prevailing party. To the extent that such costs are awarded in favor of
Acquiror, they shall be recoverable from the Escrow Fund as Indemnifiable
Damages.

 

(d) Burden of Proof. For any dispute submitted to arbitration, the burden of
proof will be as it would be if the claim were litigated in a judicial
proceeding.

 

(e) Award. Upon the conclusion of any arbitration proceedings hereunder, the
arbitrator will render findings of fact and conclusions of law and a written
opinion setting forth the basis and reasons for any decision reached and will
deliver such documents to each party to this Agreement along with a signed copy
of the award. The arbitrator may not award punitive damages.

 

(f) Terms of Arbitration. The arbitrator chosen in accordance with these
provisions will not have the power to alter, amend or otherwise affect the terms
of these arbitration provisions or the provisions of this Agreement.

 

9.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to such
state’s principles of conflicts of law. Except as provided above with respect to
the arbitration of any disputes under Section 8.6 hereunder following the
Closing, the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of California and the Federal courts of
the United States of America located within the County of San Francisco in the
State of California solely in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the

 

67



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, and hereby waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or thereof, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a California State or Federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 9.2 or in such other manner as may
be permitted by applicable Legal Requirements, shall be valid and sufficient
service thereof. With respect to any particular action, suit or proceeding,
venue shall lie solely in the County of San Francisco, California. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

9.11 Rules of Construction. The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement, each schedule and each
exhibit attached hereto, the application of any law, regulation, holding or rule
of construction providing that ambiguities in an agreement or other document
shall be construed against the party drafting such agreement or document.

 

[SIGNATURE PAGE NEXT]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acquiror Parent, Acquiror Sub, and each Seller have caused
this Agreement to be executed and delivered by their respective officers
thereunto duly authorized, and the Shareholders’ Agent has executed and
delivered this Agreement, all as of the date first written above.

 

IDX INFORMATION SYSTEMS CORPORATION By:  

/s/ John A. Kane

--------------------------------------------------------------------------------

Name:   John A. Kane Title:   CFO IDX R&D ISRAEL LTD. By:  

/s/ John A. Kane

--------------------------------------------------------------------------------

Name:   John A. Kane Title:   CFO REALTIMEIMAGE LTD. By:  

/s/ Zvi Eintracht

--------------------------------------------------------------------------------

    Zvi Eintracht, Chief Executive Officer and Director By:  

/s/ Adi Raviv

--------------------------------------------------------------------------------

    Adi Raviv, solely in his capacity as a Director of RealTimeImage Ltd.
REALTIMEIMAGE, INC. By:  

/s/ Zvi Eintracht

--------------------------------------------------------------------------------

    Zvi Eintracht, Chief Executive Officer and Director HTI ASSOCIATES, LLC

/s/ Adi Raviv

--------------------------------------------------------------------------------

Adi Raviv, Managing Member

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Schedules

 

Pursuant to Item 601(b)(2) of Regulation S-K, the following schedules are
omitted.

Such omitted schedules will be furnished supplementally to the Commission upon
request.

 

Schedule 1.2(ii) Tangible Assets

 

Schedule 1.3 Excluded Assets

 

Schedule 1.4(v) Foreign National Employees in United States

 

Schedule 1.4(vi) Assumed Liabilities

 

Schedule 1.10(b)(xi) Consents

 

Schedule 4.2 IDX Contact Persons

 

Schedule 5.20 Confirmatory Assignment Agreement Signatories

 

Schedule 5.21 RTI Finance Personnel

 

Schedule 6.3(g)-1 Employment Agreements to be signed by Signing of this
Agreement

 

Schedule 6.3(g)-2 Employment Agreements to be signed by Closing

 

Schedule 6.3(g)-3 Employee Group